              EXHIBIT A




Case 16-11767-CMA   Doc 1927-1   Filed 11/16/18   Ent. 11/16/18 19:17:10   Pg. 1 of 43
                                                                     TRUSTEE INVOICE
                                                               Period Covered 04-2016 to 09-2018
Mark T. Calvert, Trustee
Northwest Territorial Mint
1501 4th Avenue, Suite 2840
Seattle, WA 98101

Professional     Date                                 Description                                                      Class                      Hours   Rate       Amount
MTC          4/8/2016    Meeting with US Trustee -- Gail related to possible assignment           Bankruptcy Admin                                  0.80 $400.00         $320.00
                         Planning meeting with K&L and our staff to determine how to
MTC          4/9/2016    manage the take over                                                     Plan of Reorganization & Disclosure Statement     3.00 $400.00         $1,200.00
MTC          4/10/2016   Meeting with Ross on start of Receivership                               Plan of Reorganization & Disclosure Statement     3.00 $400.00         $1,200.00
                         Understand Cash Flow / Started set up of daily cash flow schedule
MTC          4/11/2016   and projected                                                            Cash Flow                                         3.00   $400.00       $1,200.00
MTC          4/11/2016   Customer issue on purchase of gold                                       Claims                                            0.20   $400.00          $80.00
MTC          4/11/2016   Jeff McNeil…. Has consigned inventory                                    Claims                                            0.50   $400.00         $200.00
MTC          4/11/2016   Management Meeting                                                       Operations                                        0.50   $400.00         $200.00
MTC          4/11/2016   Landlord of Auburn                                                       Operations                                        0.50   $400.00         $200.00
MTC          4/11/2016   Distribution of new access cards…                                        Operations                                        0.50   $400.00         $200.00

MTC          4/11/2016   Bullion Operations / might need to stop given to attributes of a Ponzi   Operations                                        1.50 $400.00          $600.00
                         Review of Labor adjustment and possible impact of termination of
MTC          4/11/2016   Bullion sales                                                            Operations                                        2.50   $400.00       $1,000.00
MTC          4/11/2016   Arrived early 6:30 am to take control                                    Plan of Reorganization & Disclosure Statement     2.00   $400.00         $800.00
MTC          4/11/2016   Hawaii - is the company profitable?                                      Plan of Reorganization & Disclosure Statement     0.50   $400.00         $200.00
MTC          4/11/2016   Discuss staffing and need for reduction in Nevada                        Plan of Reorganization & Disclosure Statement     1.00   $400.00         $400.00
MTC          4/11/2016   Tomball operations and cash flow                                         Sale of Assets                                    1.50   $400.00         $600.00
MTC          4/12/2016   Customer Call / Returned phone calls                                     Claims                                            2.50   $400.00       $1,000.00
MTC          4/12/2016   Discussion with Cohen -- 310 860 0598                                    Claims                                            1.50   $400.00         $600.00
MTC          4/12/2016   Follow up on items from management meeting                               Operations                                        0.50   $400.00         $200.00
MTC          4/12/2016   Meeting with Auburn warehouse owner                                      Operations                                        1.00   $400.00         $400.00
MTC          4/12/2016   Prep for management meeting and management meeting                       Operations                                        2.00   $400.00         $800.00
MTC          4/12/2016   Meeting with Ross regarding his role / responsibilities and changes      Plan of Reorganization & Disclosure Statement     2.50   $400.00       $1,000.00
MTC          4/13/2016   Employee issue / Ross calling employees                                  Bankruptcy Admin                                  1.20   $400.00         $480.00
MTC          4/13/2016   Discussion with customers via email and phone                            Claims                                            2.50   $400.00       $1,000.00
MTC          4/13/2016   Discussion with Cohen -- 310 860 0598                                    Claims                                            0.50   $400.00         $200.00
MTC          4/13/2016   Received email from Ross on Medallic                                     Medallic                                          0.80   $400.00         $320.00
MTC          4/13/2016   Lease issues with Medallic                                               Medallic                                          0.80   $400.00         $320.00
MTC          4/13/2016   Sales Meeting / Impact of Bankruptcy on sales                            Operations                                        2.10   $400.00         $840.00
MTC          4/13/2016   Management Discussion / sale / inventory / Other                         Operations                                        2.00   $400.00         $800.00
MTC          4/13/2016   Possible Buyer for the operation                                         Sale of Company                                   0.80   $400.00         $320.00
                         Discussion with Mike Gearin on need for safe guard of assets, letter
MTC          4/13/2016   to Alan, Ross attorney on changing locks                                 Bankruptcy Admin                                  2.10 $350.00          $735.00
                         Cash Flow / still building out daily cash flow and various issues on
MTC          4/14/2016   projecting                                                               Cash Flow                                         2.50   $400.00       $1,000.00
MTC          4/14/2016   Change of Post Office Box                                                Operations                                        0.50   $400.00         $200.00
MTC          4/14/2016   Vendor Issues                                                            Operations                                        0.50   $400.00         $200.00
MTC          4/14/2016   Release of Funds from Cohen to fund payroll                              Operations                                        1.00   $400.00         $400.00
                         Credit card company processing / stopped / need to address claw back
MTC          4/14/2016   issues also                                                              Operations                                        1.20 $400.00           $480.00
MTC          4/14/2016   Assessed discontinuation of bullion operations                           Operations                                        2.50 $400.00         $1,000.00
MTC          4/14/2016   Final meeting on Staff Reduction                                         Plan of Reorganization & Disclosure Statement     1.20 $400.00           $480.00
                         Tomball / Houston / worked on analysis and cash required to save the
MTC          4/14/2016   company                                                                  Sale of Assets                                    2.50 $400.00         $1,000.00
MTC          4/14/2016   Conference call on the sale of the company                               Sale of Company                                   0.50 $400.00           $200.00
MTC          4/15/2016   Pan Americana lien position                                              Claims                                            1.50 $400.00           $600.00
                         Meeting with Mike on legal issues including, storage shortfall, FBI,
MTC          4/15/2016   Ross, Medallic, inventory issues                                         Investigation                                     2.50 $400.00         $1,000.00
MTC          4/15/2016   Credit Card charge banks                                                 Operations                                        0.50 $400.00           $200.00
MTC          4/15/2016   Security issues on the alarms / change over / Ross has issues            Operations                                        0.80 $400.00           $320.00
                         Staffing issues in accounting / personal changes / issues with
MTC          4/15/2016   company / options                                                        Operations                                        0.80   $400.00         $320.00
MTC          4/15/2016   Discontinued Bullion operations and moved                                Operations                                        2.50   $400.00       $1,000.00
MTC          4/15/2016   Implemented termination of 42 employees                                  Plan of Reorganization & Disclosure Statement     1.00   $400.00         $400.00
MTC          4/15/2016   Sale of the Dayton operations                                            Sale of Company                                   0.50   $400.00         $200.00

MTC          4/16/2016   Reviewed cash flow and funds available / shortfall and need solution     Cash Flow                                         1.80   $400.00         $720.00
MTC          4/16/2016   Phone list and emails from customers                                     Claims                                            3.00   $400.00       $1,200.00
MTC          4/16/2016   Meeting with Maura on Storage Inventory issues and other issues          Inventory                                         1.50   $400.00         $600.00
MTC          4/16/2016   Mike Gearin, follow up on Medallic, lawyer deposits, and Ross            Medallic                                          1.20   $400.00         $480.00
MTC          4/16/2016   Meeting with Maura and Jacquelyn--(new hire)                             Operations                                        1.20   $400.00         $480.00
MTC          4/16/2016   Worked on outline of action items with Tod                               Plan of Reorganization & Disclosure Statement     0.80   $400.00         $320.00
MTC          4/18/2016   Nevada EPA / Follow up on meeting on Wed                                 Claims                                            0.50   $400.00         $200.00
MTC          4/18/2016   Calls and email from customers                                           Claims                                            2.00   $400.00         $800.00
            Case 16-11767-CMA                        Doc 1927-1                Filed 11/16/18                     Ent. 11/16/18 19:17:10                   Pg. 2 of 43        A-1
Professional     Date                                Description                                                       Class                     Hours   Rate       Amount
MTC          4/18/2016   Mike Doregan -- attorney on EPA matter and possible approach       Operations                                             0.50 $400.00         $200.00
                         Issues with Houston Flooding / Approved $20k for water removal and
MTC          4/18/2016   restoration                                                        Operations                                             0.50 $400.00          $200.00

MTC          4/18/2016   Agreed Upon Rate with Pat on a revised rate and scope of procedures Operations                                            1.00 $400.00          $400.00
                         China vendor in trouble with claim of $450k Yong Tuo / Susan
MTC          4/18/2016   daughter of the owner runs the operation                            Operations                                            1.00 $400.00          $400.00

MTC          4/18/2016   Discussion with Erin and Annette / how they can help going forward      Operations                                        0.80   $400.00         $320.00
MTC          4/18/2016   Worked on actions items for each member of management                   Plan of Reorganization & Disclosure Statement     1.50   $400.00         $600.00
MTC          4/18/2016   Review of Organization Chart                                            Plan of Reorganization & Disclosure Statement     0.80   $400.00         $320.00
MTC          4/19/2016   Responded to US Trustee office on bond                                  Bankruptcy Admin                                  0.30   $400.00         $120.00
MTC          4/19/2016   Responded to emails for customers                                       Claims                                            2.50   $400.00       $1,000.00
MTC          4/19/2016   Follow up with Brad Cohen on his findings to date                       Claims                                            0.50   $400.00         $200.00
MTC          4/19/2016   Lined up meeting with the landlord for tomorrow                         Operations                                        0.10   $400.00          $40.00
MTC          4/19/2016   Credit card operating issues/ web site shut down / need solution        Operations                                        0.50   $400.00         $200.00
MTC          4/19/2016   Follow up with Martin on 341 hearing                                    Sale of Assets                                    0.30   $400.00         $120.00
MTC          4/19/2016   Follow up with FBI on my findings to date                               Investigation - FBI/US Trustee Office             0.50   $350.00         $175.00
MTC          4/20/2016   Discussion with Mike on meeting with Dept. of Ecology in Nevada         Claims                                            0.80   $400.00         $320.00
MTC          4/20/2016   Email with customers                                                    Claims                                            1.00   $400.00         $400.00
MTC          4/20/2016   Meeting with Craig on issues with Dept. of Ecology of Nevada            Claims                                            2.00   $400.00         $800.00
MTC          4/20/2016   Meeting with Greg on potential DIP financing                            DIP                                               1.00   $400.00         $400.00
MTC          4/20/2016   Review of inventory status and called FBI to discuss the same           Investigation - FBI/US Trustee Office             1.50   $400.00         $600.00
                         Discussion with Rob related to his past history and time with the
MTC          4/20/2016   company                                                                 Operations                                        1.00 $400.00          $400.00
MTC          4/20/2016   Tour of plant and meeting with various departments                      Operations                                        1.50 $400.00          $600.00
MTC          4/20/2016   Travel time to airport and flight to Reno                               Travel                                            3.50 $200.00          $700.00

MTC          4/21/2016   Meeting with Dept. of Ecology to discuss the situation and settlement   Claims                                            1.50 $400.00          $600.00
                         Bank statements deposits and check found for 2008 to 2011, paid
MTC          4/21/2016   $100 finder fee                                                         Investigation                                     1.20 $400.00          $480.00
MTC          4/21/2016   Meeting with Marty on Customer Issues                                   Operations                                        0.80 $400.00          $320.00
                         Meeting with Don and Quality Assurance and need for change in QC
MTC          4/21/2016   approach                                                                Operations                                        2.00 $400.00          $800.00
MTC          4/21/2016   Tour of plant with Rob and with Connie Hoff                             Operations                                        1.50 $400.00          $600.00

MTC          4/21/2016   Company Meeting on status of the case and answered any questions        Plan of Reorganization & Disclosure Statement     1.50 $400.00          $600.00
MTC          4/21/2016   Drive to airport discuss with Rob on employment                         Travel                                            1.20 $200.00          $240.00
MTC          4/21/2016   Flight to Houston to review Tomball operations                          Travel                                            3.00 $200.00          $600.00
                         Call with FBI to discuss our progress to date on the case and our
MTC          4/21/2016   issues                                                                  Investigation - FBI/US Trustee Office             0.50 $350.00          $175.00
MTC          4/21/2016   Tour of operations with FBI                                             Investigation - FBI/US Trustee Office             0.50 $350.00          $175.00
MTC          4/22/2016   Hearing on Todd Tracy resignation and the allocation of the bond        Court Hearing                                     1.50 $400.00          $600.00
                         Meeting with managers on status of operations, inventory, cash flow,
MTC          4/22/2016   project status                                                          Operations                                        2.00   $400.00        $800.00
MTC          4/22/2016   Tour of Tomball operations                                              Operations                                        2.00   $400.00        $800.00
MTC          4/22/2016   Meeting with Tom on his interest to repurchase the business             Sale of Company                                   0.50   $400.00        $200.00
MTC          4/22/2016   Meeting with Paul to discuss sale of the business                       Sale of Company                                   0.80   $400.00        $320.00
MTC          4/22/2016   Flight from Houston                                                     Travel                                            4.00   $200.00        $800.00
MTC          4/26/2016   Discussion with Mike G on legal issues related to web site              Bankruptcy Admin                                  0.80   $400.00        $320.00
                         Follow up on AR collections and cash flow issues , reviewed cash
MTC          4/26/2016   flow status                                                             Cash Flow                                         0.60   $400.00        $240.00
MTC          4/26/2016   Various customer emails and calls, followed up accordingly              Claims                                            0.50   $400.00        $200.00
MTC          4/26/2016   Various emails to customers on status                                   Claims                                            1.50   $400.00        $600.00
MTC          4/26/2016   Insurance follow up as requested by landlord                            Operations                                        0.30   $400.00        $120.00
MTC          4/26/2016   Management meeting on operations of the company                         Operations                                        1.20   $400.00        $480.00
                         Follow up on Tomball key vendors, and reviewed the cash position
MTC          4/26/2016   and cash required                                                       Sale of Assets                                    0.50 $400.00          $200.00
                         Initial review of write up on findings to date for 341 and committee
MTC          4/26/2016   added time line                                                         Sale of Assets                                    1.20 $400.00          $480.00
MTC          4/26/2016   Follow up on Tomball sale issues and lease issues                       Sale of Assets                                    0.50 $400.00          $200.00
                         Call from Pawn Shop owner related to inventory sold for Ross and
MTC          4/26/2016   passed information to the FBI                                           Investigation - FBI/US Trustee Office             0.80   $350.00        $280.00
MTC          4/27/2016   Followed up with Paul on letter from prior employee sent to Cohen       Bankruptcy Admin                                  0.30   $400.00        $120.00
MTC          4/27/2016   Review of Show Case motion                                              Bankruptcy Admin                                  0.40   $400.00        $160.00
MTC          4/27/2016   Lease payment due for Wisconsin, need to manage cash flow               Cash Flow                                         0.30   $400.00        $120.00
MTC          4/27/2016   Review of cash flow status / need to find a solution                    Cash Flow                                         0.40   $400.00        $160.00
MTC          4/27/2016   Response to customers related to operations of the company              Claims                                            0.80   $400.00        $320.00
                         Conference call with Kavli Foundation related to missing gold and
MTC          4/27/2016   retention of the work or release of the dies                            Claims                                            1.20 $400.00          $480.00
MTC          4/27/2016   Various emails to customers on status                                   Claims                                            2.00 $400.00          $800.00

MTC          4/27/2016   Follow up with Cohen on their findings and went to see the inventory Investigation                                        1.20 $400.00          $480.00
MTC          4/27/2016   Follow up on tour of Dayton plant by IRA Green and Rob               Operations                                           0.40 $400.00          $160.00

MTC          4/27/2016   Join me meeting with Tomball buyer and Mike Gearin related to offer     Sale of Assets                                    0.80 $400.00          $320.00
MTC          4/27/2016   Meeting with Whitney on possible purchase of the company                Sale of Company                                   0.30 $400.00          $120.00
                         More issues with Ross, had Dave tell Ross he must go through Mike
MTC          4/27/2016   G going forward                                                         Bankruptcy Admin                                  0.30 $350.00          $105.00
MTC          4/28/2016   Review of daily cash flow and funding issues                            Cash Flow                                         0.80 $400.00          $320.00
           Case 16-11767-CMA                         Doc 1927-1                Filed 11/16/18                     Ent. 11/16/18 19:17:10                  Pg. 3 of 43        A-2
Professional     Date                                   Description                                                    Class               Hours   Rate       Amount
MTC          4/28/2016   Discussion with Brad Cohen                                              Claims                                      0.40 $400.00         $160.00
                         Customer email and related frustration, send email responses and
MTC          4/28/2016   called                                                                  Claims                                      1.50   $400.00        $600.00
MTC          4/28/2016   Distributed creditor emails to committee and to Dick Breslan related    Committee                                   0.50   $400.00        $200.00
MTC          4/28/2016   Court hearing today                                                     Court Hearing                               2.00   $400.00        $800.00
MTC          4/28/2016   Various discussions today on LOI and need to push to the court          Sale of Assets                              2.10   $400.00        $840.00
MTC          4/28/2016   Call with potential buyer                                               Sale of Company                             0.70   $400.00        $280.00
MTC          4/29/2016   Review of daily cash flow and funding issues                            Cash Flow                                   0.40   $400.00        $160.00
MTC          4/29/2016   Various email to customers related to the situation                     Claims                                      1.30   $400.00        $520.00
MTC          4/29/2016   PayPal pre-post issues and how to work together                         Operations                                  0.30   $400.00        $120.00
MTC          4/29/2016   Follow up with lease status with Connie Hoff and related issues         Operations                                  0.40   $400.00        $160.00
                         Various issues and discussion related to the Web Site and related
MTC          4/29/2016   disclosure                                                              Operations                                  1.20 $400.00          $480.00
MTC          4/29/2016   Various discussions today on LOI and need to push to the court          Sale of Assets                              1.10 $400.00          $440.00
MTC          4/29/2016   Follow up with IRA Green on possible offer                              Sale of Assets                              1.20 $400.00          $480.00
                         Follow up with Mike on Medallic Art and issues and need for meeting
MTC          4/29/2016   with Bressler directly                                                  Medallic                                    1.20 $350.00          $420.00
MTC          4/29/2016   Provided information to FBI related to pawn shop                        Investigation - FBI/US Trustee Office       0.40 $350.00          $140.00
                         Meeting with Daniel Seligman related to drafting of finding and
MTC          4/30/2016   distribution to committee                                               Committee                                   3.00 $350.00         $1,050.00
                         Obtained information requested by Mike G and email him the
MTC          5/1/2016    documents                                                               Bankruptcy Admin                            1.10 $400.00           $440.00
MTC          5/2/2016    Prep for committee meeting                                              Committee                                   3.50 $400.00         $1,400.00
                         Continued drafting and editing initial report to committee and shared
MTC          5/2/2016    with FBI                                                                Committee                                   4.00 $400.00         $1,600.00
MTC          5/3/2016    Prep for committee meeting                                              Committee                                   2.50 $400.00         $1,000.00
MTC          5/3/2016    Committee meeting on status and findings                                Committee                                   3.50 $400.00         $1,400.00
                         Credit Card Charge back issues is still a problem and growing / need
MTC          5/3/2016    solution                                                                Operations                                  0.60 $400.00          $240.00
MTC          5/3/2016    Follow up with buyers on offer for Tomball operations                   Sale of Assets                              1.20 $400.00          $480.00
                         Initial Debtor interview, listing of items to be completed and follow
MTC          5/4/2016    up on open items                                                        Bankruptcy Admin                            2.50 $400.00         $1,000.00
                         Review status of bankruptcy schedules and communicated the status
MTC          5/4/2016    to Martin                                                               BK Schedule                                 1.20   $400.00        $480.00
MTC          5/4/2016    Review of cash flow and collections and payroll funding issues          Cash Flow                                   0.60   $400.00        $240.00
MTC          5/4/2016    Follow up on Dept. of Nevada settlement                                 Claims                                      0.30   $400.00        $120.00
MTC          5/4/2016    Continued issues with charge back and impact on cash flow               Operations                                  0.80   $400.00        $320.00
MTC          5/4/2016    meeting with possible controller                                        Operations                                  0.50   $400.00        $200.00
                         Call with Paul based upon IRA Green desired tour of operations,
MTC          5/4/2016    pushed to next week                                                     Sale of Assets                              0.30 $400.00          $120.00
MTC          5/4/2016    Follow up on Ross email, copying for FBI and DOJ                        Bankruptcy Admin                            0.70 $350.00          $245.00
MTC          5/5/2016    Various customer emails follow                                          Claims                                      0.60 $400.00          $240.00
                         Inventory of vault continues, made decision to sale excess silver and
MTC          5/5/2016    identified broker to help with the process                              Inventory                                   1.90 $400.00          $760.00
MTC          5/5/2016    Follow up on personel issues and possible change in Dayton staffing     Operations                                  0.30 $400.00          $120.00
                         Due diligence information pulled together for potential buyers of
MTC          5/5/2016    Tomball                                                                 Sale of Assets                              1.60 $400.00          $640.00
                         Various discussion on waving of Attorney Client privilege for
MTC          5/5/2016    purpose of the estate and investigation of Ross                         Investigation - Diane/Ross                  0.80 $350.00          $280.00
MTC          5/5/2016    Call with the FBI and discussed a number of topics                      Investigation - FBI/US Trustee Office       0.80 $350.00          $280.00
MTC          5/6/2016    Need to adjust the size of the bond based upon cash on hand             Bankruptcy Admin                            0.30 $400.00          $120.00
                         Review of bankruptcy schedules and identified additional issues /
MTC          5/6/2016    information needed                                                      BK Schedule                                 1.50 $400.00          $600.00
                         Management of cash flow / partial payment on lease is all we can
MTC          5/6/2016    afford and followed up with Connie                                      Cash Flow                                   0.50 $400.00          $200.00
MTC          5/6/2016    Various customer emails and follow up / pushed most to Erin             Claims                                      0.70 $400.00          $280.00
MTC          5/6/2016    Court hearing today                                                     Court Hearing                               1.80 $400.00          $720.00
                         Sale of Tomball, contract discussion and terms and drafting of
MTC          5/6/2016    motions                                                                 Sale of Assets                              1.60 $400.00          $640.00
MTC          5/6/2016    Return of Silver Hemingway, need to address                             Investigation - Storage Inventory/Vault     0.50 $350.00          $175.00
                         Emails from customers / responded and pushed some to Erin to help
MTC          5/7/2016    customers                                                               Claims                                      1.00 $400.00          $400.00
                         Worked on additional sides and analysis for initial presentation to
MTC          5/7/2016    creditors                                                               Committee                                   4.50 $400.00         $1,800.00
                         Follow up on Vault Project / sale of inventory, ordinary course issue
MTC          5/7/2016    discussion with Mike G                                                  Operations                                  0.80 $400.00          $320.00
                         Discussions with potential buyer of Tomball on status of WIP and
MTC          5/7/2016    other due diligence issues                                              Sale of Assets                              1.10 $400.00          $440.00

MTC          5/8/2016    Updated cash flow, better with sale of silver and now better position   Cash Flow                                   0.70   $400.00         $280.00
MTC          5/8/2016    Various email to customers related to the situation                     Claims                                      1.80   $400.00         $720.00
MTC          5/8/2016    Various customer emails follow up                                       Claims                                      2.50   $400.00       $1,000.00
MTC          5/8/2016    Responded to questions from committee members                           Committee                                   0.40   $400.00         $160.00
                         Requested committee members to send thank you note for return of
MTC          5/8/2016    Silver Hemingway                                                        Committee                                   0.20   $350.00          $70.00
MTC          5/8/2016    Review of Diane declaration and passed to Cohen                         Investigation - Diane/Ross                  0.40   $350.00         $140.00
MTC          5/9/2016    Follow up on bond amount                                                Bankruptcy Admin                            0.30   $400.00         $120.00
MTC          5/9/2016    Review of cash flow status / need to find a solution                    Cash Flow                                   0.80   $400.00         $320.00
MTC          5/9/2016    Various email to customers related to the situation                     Claims                                      3.50   $400.00       $1,400.00

           Case 16-11767-CMA                         Doc 1927-1                 Filed 11/16/18                    Ent. 11/16/18 19:17:10            Pg. 4 of 43        A-3
Professional      Date                                   Description                                                    Class               Hours     Rate     Amount
                           Follow up with the co chairman of the committee to discuss findings
MTC            5/9/2016    to date                                                                Committee                                   0.80 $400.00          $320.00
                           Worked on collecting additional information for presentation to
MTC            5/9/2016    committee and at 341 Hearing                                           Committee                                   3.80 $400.00         $1,520.00
MTC            5/9/2016    Accepted LOI on Tomball and worked on getting it filed                 Sale of Assets                              2.10 $400.00           $840.00
MTC            5/10/2016   Various email to customers related to the situation                    Claims                                      0.80 $400.00           $320.00
                           Meeting with Brad Cohen related to his findings and possible working
MTC            5/10/2016   together                                                               Claims                                      2.00 $400.00          $800.00
                           Research / drafting of PowerPoint presentation and information to be
MTC            5/10/2016   disclosed at 341 Hearing                                               Court Hearing                               8.00 $400.00         $3,200.00
MTC            5/10/2016   Management meeting                                                     Operations                                  1.50 $400.00           $600.00
                           Research / drafting of PowerPoint presentation and information to be
MTC            5/11/2016   disclosed at 341 Hearing                                               Court Hearing                               4.00 $400.00         $1,600.00
MTC            5/11/2016   341 Hearing                                                            Court Hearing                               5.00 $400.00         $2,000.00
MTC            5/12/2016   Various email and follow up with customers related to 341              Claims                                      3.00 $400.00         $1,200.00
                           Additional due diligence information requested by IRA Green to get
MTC            5/12/2016   them interested                                                        Sale of Assets                              1.10 $400.00          $440.00
MTC            5/12/2016   Followed upon tapes requested by the FBI and information needed        Investigation - FBI/US Trustee Office       0.50 $350.00          $175.00
                           Follow up with Mike on what we can and cannot disclose on the web
MTC            5/13/2016   site.                                                                  Bankruptcy Admin                            0.50 $400.00          $200.00
                           Various email and comments from customers and staff related to
MTC            5/13/2016   Ross activities                                                        Bankruptcy Admin                            2.10 $400.00          $840.00
                           Various email related to 341 and follow up on putting info up on the
MTC            5/13/2016   Web Site                                                               Bankruptcy Admin                            4.00 $400.00         $1,600.00
MTC            5/13/2016   Drafted deposition questions for Ross                                  Court Hearing                               1.20 $400.00           $480.00
MTC            5/13/2016   Offer letter to Rob V to run admin side of the operations              Operations                                  0.50 $400.00           $200.00
                           Follow up with Mike of IRA Green on his possible offer above the
MTC            5/13/2016   stalking house bid                                                     Sale of Assets                              0.50   $400.00         $200.00
MTC            5/14/2016   Various email from customers                                           Claims                                      4.00   $400.00       $1,600.00
MTC            5/14/2016   Follow up on operating issues                                          Operations                                  0.50   $400.00         $200.00
MTC            5/14/2016   Sale of Graco related questions                                        Sale of Assets                              0.10   $400.00          $40.00
MTC            5/15/2016   Various email from customers                                           Claims                                      1.10   $400.00         $440.00
MTC            5/15/2016   Follow up on operating issues                                          Operations                                  0.30   $400.00         $120.00
                           Follow up with George / Auburn Landlord on status and working
MTC            5/15/2016   together                                                               Operations                                  0.30   $400.00        $120.00
MTC            5/16/2016   Various Customer email                                                 Claims                                      1.50   $400.00        $600.00
MTC            5/16/2016   Follow up on lease options to the Federal Way location                 Operations                                  0.30   $400.00        $120.00
MTC            5/16/2016   New account / various documents / followed up with Paul                Operations                                  0.40   $400.00        $160.00
MTC            5/16/2016   Issues with Russ various emails from employees                         Operations                                  0.50   $400.00        $200.00
                           Operating issue with Rob of the Dayton plant, responded to confirm
MTC            5/16/2016   his position and responsibilities                                      Operations                                  0.80 $400.00          $320.00
                           Follow up with Rob on what was Medallic vs NWTM and accuracy of
MTC            5/16/2016   Ross statement                                                         Medallic                                    0.20   $350.00         $70.00
MTC            5/17/2016   Various emails                                                         Bankruptcy Admin                            0.20   $400.00         $80.00
MTC            5/17/2016   Lease termination / Follow up with Brian                               Operations                                  0.50   $400.00        $200.00
MTC            5/17/2016   Follow up with potential buyer for Graco                               Sale of Assets                              0.20   $400.00         $80.00
                           Follow up with the Committee regarding web site and information to
MTC            5/18/2016   be posted                                                              Committee                                   0.40 $400.00          $160.00
MTC            5/18/2016   Follow up with possible buyer / requested Paul to send info            Sale of Company                             0.20 $400.00           $80.00
                           Follow up with possible buyer / requested customer names to be
MTC            5/18/2016   deleted                                                                Sale of Company                             0.20 $400.00           $80.00
MTC            5/18/2016   Follow up with possible buyer / requested Paul to send info            Sale of Company                             0.30 $400.00          $120.00
                           Issue with Ross going to the company saying he has authorization to
MTC            5/19/2016   get documents in the company                                           Bankruptcy Admin                            0.80   $400.00         $320.00
MTC            5/19/2016   Operating issues / cash flow follow up                                 Cash Flow                                   0.50   $400.00         $200.00
MTC            5/19/2016   Various email with Erin on storage customer issues                     Investigation - Storage Inventory/Vault     0.50   $400.00         $200.00
MTC            5/20/2016   Follow up with Cohen regarding seized asset                            Claims                                      0.20   $400.00          $80.00
MTC            5/20/2016   Follow up court hearing on lease issues                                Court Hearing                               0.20   $400.00          $80.00
MTC            5/20/2016   Operating issue for management in Dayton Plant                         Operations                                  0.20   $400.00          $80.00
MTC            5/21/2016   Various email on Operating issues and cash flow                        Cash Flow                                   2.50   $400.00       $1,000.00
MTC            5/21/2016   Follow up with Erin on status of various Storage Customers             Investigation - Storage Inventory/Vault     1.50   $400.00         $600.00
                           Follow up with David James regarding issues with Diane related to
MTC            5/21/2016   her deposition                                                         Investigation - Diane/Ross                  0.40 $350.00          $140.00
MTC            5/21/2016   Passed emails from customer for follow up by the FBI                   Investigation - FBI/US Trustee Office       0.20 $350.00           $70.00
                           Review of hours by Tod for CCG and requested more detail and
MTC            5/22/2016   specificity                                                            Bankruptcy Admin                            0.20 $400.00           $80.00
MTC            5/22/2016   Responded to Committee questions                                       Committee                                   0.90 $400.00          $360.00
                           Pricing of incompleted order / possible profitability / impact of
MTC            5/22/2016   customer perception                                                    Operations                                  0.20 $400.00            $80.00
MTC            5/22/2016   Responded to various operational emails.                               Operations                                  3.00 $400.00         $1,200.00
                           Follow up on Karr Tuttle, and researched that Karr Tuttle was a law
MTC            5/23/2016   firm retained by the firm NWTM                                         Bankruptcy Admin                            0.50   $400.00        $200.00
MTC            5/23/2016   Review of detail cash flow and funding deficiencies                    Cash Flow                                   0.40   $400.00        $160.00
MTC            5/23/2016   Follow up with Brad Cohen on the movement of assets pre-petition       Claims                                      0.40   $400.00        $160.00
MTC            5/23/2016   Follow up on mfg of Remington and report to committee                  Committee                                   0.20   $400.00         $80.00
                           Follow up with Erin on status of emails to storage customers and the
MTC            5/23/2016   need to confirm with each                                              Investigation - Storage Inventory/Vault     0.80 $400.00          $320.00
MTC            5/23/2016   Review of sale objection from Medallic and followed up with staff      Medallic                                    0.40 $400.00          $160.00
MTC            5/23/2016   Follow up on new lease and options                                     Operations                                  0.50 $400.00          $200.00

           Case 16-11767-CMA                          Doc 1927-1               Filed 11/16/18                      Ent. 11/16/18 19:17:10            Pg. 5 of 43        A-4
Professional      Date                                   Description                                                    Class                     Hours     Rate     Amount
                           Various emails and phone calls related employee health care
MTC            5/23/2016   insurance                                                              Operations                                        1.20 $400.00          $480.00
                           Follow up with Perfection Industrial Sales on purchase of Graco
MTC            5/23/2016   assets                                                                 Sale of Assets                                    0.30 $400.00          $120.00
                           Follow up with Michael of IRA Green on the status of his potential
MTC            5/23/2016   offer                                                                  Sale of Assets                                    0.50 $400.00          $200.00
                           Meeting with Gearin and discussion with Cohen attorney regarding
MTC            5/24/2016   settlement and options on bond                                         Claims                                            0.40 $400.00          $160.00
                           Drafted up outline for meeting with Mike related to court ordered
MTC            5/24/2016   status conference                                                      Plan of Reorganization & Disclosure Statement     2.00 $400.00          $800.00
                           Meeting with Gearin how to push forward with sale given Ross
MTC            5/24/2016   misrepresentation in his statement to the court                        Sale of Company                                   1.40   $400.00        $560.00
MTC            5/24/2016   Follow up with Cohen on missing assets                                 Investigation - Storage Inventory/Vault           0.20   $350.00         $70.00
MTC            5/25/2016   Discussion with staff on cash flow and presentation to the court       Cash Flow                                         0.50   $400.00        $200.00
MTC            5/25/2016   Work on and resolved UPS deposit demand to continue shipping           Operations                                        0.80   $400.00        $320.00
MTC            5/25/2016   Review revised and approved affidavit filings for Graco                Sale of Assets                                    0.80   $400.00        $320.00
                           Meeting with Michael of IRA Green on Status on increasing his offer
MTC            5/25/2016   up to $1 million                                                       Sale of Assets                                    1.50   $400.00         $600.00
MTC            5/25/2016   Steve Kenny on sale of Tomball assets to his company                   Sale of Assets                                    1.80   $400.00         $720.00
MTC            5/26/2016   Prep for and hearing on Graco Stale                                    Court Hearing                                     2.50   $400.00       $1,000.00
MTC            5/26/2016   Discussion with buyers Tom and Larry on increasing their offer         Sale of Assets                                    0.80   $400.00         $320.00
MTC            5/26/2016   Discussion with both buyers                                            Sale of Assets                                    1.50   $400.00         $600.00
MTC            5/26/2016   Various issues with Ross making calls to employees                     Bankruptcy Admin                                  0.80   $350.00         $280.00
MTC            5/27/2016   Trial to approve auction                                               Court Hearing                                     2.50   $400.00       $1,000.00
MTC            5/27/2016   Auction and prep for trial and major issues to be addressed at trial   Sale of Assets                                    2.00   $400.00         $800.00
                           Prep for Auction / Reconciling Items / Liabilities assumed / list of
MTC            5/27/2016   potential buyers I have talked with                                    Sale of Assets                                    2.50 $400.00         $1,000.00
                           Discussion with Gearin on how to deal with the misrepresentation to
                           the court and what factual information and how could we get the
MTC            5/27/2016   information to the court                                               Bankruptcy Admin                                  0.50   $350.00        $175.00
MTC            5/27/2016   Follow up on Ross Computer and FBI subpoena                            Investigation - FBI/US Trustee Office             0.20   $350.00         $70.00
MTC            5/29/2016   Follow up with Rob on Ross calling employees                           Bankruptcy Admin                                  0.80   $400.00        $320.00
MTC            5/29/2016   Addressed flooding issues                                              Operations                                        0.50   $400.00        $200.00
MTC            5/29/2016   Approved flood / sewer clean up and related issues                     Operations                                        0.80   $400.00        $320.00
MTC            5/31/2016   Various emails                                                         Bankruptcy Admin                                  0.50   $400.00        $200.00
                           Follow up with customer with shipping package and confirmed we
MTC            5/31/2016   had it and were going to treat him as a storage customer               Claims                                            0.30 $400.00          $120.00
MTC            5/31/2016   Discussion with Mike on hearing today and related issues               Court Hearing                                     0.20 $400.00           $80.00
                           Meeting with Mike Gearin and Mark regarding status hearing on
MTC            5/31/2016   Friday with the Judge                                                  Court Hearing                                     0.70   $400.00        $280.00
MTC            5/31/2016   Court Hearing on sale motion                                           Court Hearing                                     2.00   $400.00        $800.00
MTC            5/31/2016   Approved flood / sewer clean up and disbursement to fund               Operations                                        0.20   $400.00         $80.00
MTC            5/31/2016   Discussion with Paul on operating and transition issues                Operations                                        0.50   $400.00        $200.00
MTC            5/31/2016   Call with Michael of IRA Green discussion of transition issues         Sale of Assets                                    0.60   $400.00        $240.00
MTC            5/31/2016   Various calls and emails on Ross activities                            Bankruptcy Admin                                  0.20   $350.00         $70.00
MTC            5/31/2016   Review of Ross phone calls and nature of activity                      Investigation - Diane/Ross                        0.50   $350.00        $175.00
MTC            6/1/2016    Automatic Stay issues with Ross                                        Bankruptcy Admin                                  0.20   $400.00         $80.00
MTC            6/1/2016    Discussion with Mike G on estimated professional fees for the case     Bankruptcy Admin                                  0.80   $400.00        $320.00
MTC            6/1/2016    Review of Cash Flow with Annette                                       Cash Flow                                         1.10   $400.00        $440.00
                           Update of cash budget / day by day and monthly for presentation to
MTC            6/1/2016    the court                                                              Cash Flow                                         1.20 $400.00          $480.00
                           Follow up with Michael of IRA Green and with Paul on transition
MTC            6/1/2016    matters                                                                Operations                                        0.70   $400.00        $280.00
MTC            6/1/2016    Company Management Meeting                                             Plan of Reorganization & Disclosure Statement     1.50   $400.00        $600.00
MTC            6/1/2016    Follow up with Tucker on Graco sale and issues for land lord           Sale of Assets                                    0.40   $400.00        $160.00
MTC            6/1/2016    Review and sign of asset purchase agreement for Graco                  Sale of Assets                                    0.50   $400.00        $200.00
MTC            6/1/2016    Email to David Neu on deposition tomorrow                              Investigation - Diane/Ross                        0.20   $350.00         $70.00
MTC            6/1/2016    Review of comment on Ross testimony and our response                   Investigation - Diane/Ross                        0.30   $350.00        $105.00
MTC            6/2/2016    Discussion with Mike related to hearing tomorrow                       Court Hearing                                     1.20   $400.00        $480.00
                           Review of cash to accrual and adjustment including accounts payable
MTC            6/2/2016    and changes in AR                                                      Operations                                        1.50 $400.00          $600.00
                           Follow up with K&L Texas related to termination of employees and
MTC            6/2/2016    pay of vacation pay                                                    Operations                                        0.50 $400.00          $200.00
MTC            6/2/2016    Calculation of Vacation pay and amount to be paid                      Operations                                        0.50 $400.00          $200.00
                           Drafted outline of CCG action items and related time for each to be
MTC            6/2/2016    presented at status conference                                         Plan of Reorganization & Disclosure Statement     1.20   $400.00         $480.00
MTC            6/2/2016    Conference call related to sale and employee termination issues        Sale of Assets                                    1.20   $400.00         $480.00
MTC            6/2/2016    Discussion with Paul on deposition                                     Investigation - Diane/Ross                        0.30   $350.00         $105.00
MTC            6/2/2016    Discussion with David Neu on todays depos and major issues             Investigation - Diane/Ross                        0.30   $350.00         $105.00
MTC            6/2/2016    Drafted question to be asked in Diane's depo with Cohen tomorrow       Investigation - Diane/Ross                        0.70   $350.00         $245.00
MTC            6/3/2016    Meeting with Mike to prepare for status court hearing                  Court Hearing                                     2.50   $400.00       $1,000.00
MTC            6/3/2016    Court Hearing on Discovery and Status Conference                       Court Hearing                                     3.00   $400.00       $1,200.00
MTC            6/5/2016    Email to David James of the committee on status and progress           Committee                                         0.40   $400.00         $160.00
MTC            6/5/2016    Drafted closing of plant letter to employees                           Operations                                        1.00   $400.00         $400.00
                           Discussion with Jacquie on EEOC matter and how to correct the
MTC            6/6/2016    culture of the company and possible issues with management team        Claims                                            0.50 $400.00          $200.00
MTC            6/6/2016    Tour of lease location                                                 Operations                                        0.50 $400.00          $200.00
MTC            6/6/2016    Follow up with Mike on Ross actions and related employee issues        Operations                                        0.10 $400.00           $40.00

MTC            6/6/2016    Walk around the office and talked with staff and Pat on key matters    Operations                                        1.00 $400.00          $400.00
           Case 16-11767-CMA                           Doc 1927-1                Filed 11/16/18                    Ent. 11/16/18 19:17:10                  Pg. 6 of 43        A-5
Professional      Date                                   Description                                                   Class                     Hours     Rate     Amount
                           Discussion with Rob on setting up dinner for Wednesday Night in
MTC            6/6/2016    Dayton with key staff                                                 Plan of Reorganization & Disclosure Statement     0.30 $400.00          $120.00
MTC            6/7/2016    Brian Dawson comments on payment of professional fees                 Bankruptcy Admin                                  0.20 $400.00           $80.00
                           Follow up with David and Mike on EEOC claims and if an attorney is
MTC            6/7/2016    necessary for the meeting                                             Claims                                            0.30 $400.00          $120.00
MTC            6/7/2016    Follow up with Erin on various emails from customers                  Claims                                            0.50 $400.00          $200.00
MTC            6/7/2016    Responded to various customer request for information                 Claims                                            0.80 $400.00          $320.00
                           Discussion with Annette on Hoff Lease and info required for meeting
MTC            6/7/2016    on Thursday in Dayton                                                 Operations                                        0.30 $400.00          $120.00
MTC            6/7/2016    Weekly management meeting including discussion on EEOC claims         Operations                                        1.20 $400.00          $480.00
                           Meeting with Paul Wagner and Derrin regarding continued sale of
                           inventory in the vault over the next week. Estimated to be around
MTC            6/7/2016    225k                                                                  Sale of Assets                                    0.80 $400.00          $320.00
                           Email to Brian on staffing and supporting of violation of automatic
MTC            6/7/2016    stay                                                                  Bankruptcy Admin                                  0.30 $350.00          $105.00
                           Follow up with Brian and staff on statements for Ross violation of
MTC            6/8/2016    automatic stay                                                        Bankruptcy Admin                                  0.70   $400.00        $280.00
MTC            6/8/2016    Discussion with Mike G on MAC discovery issues                        Medallic                                          0.50   $400.00        $200.00
MTC            6/8/2016    Meeting with Jeff on operational issues / approved capx               Operations                                        0.70   $400.00        $280.00
MTC            6/8/2016    Meeting with Rob on status of operations                              Operations                                        0.80   $400.00        $320.00
MTC            6/8/2016    Meeting with shop personel                                            Operations                                        0.80   $400.00        $320.00

MTC            6/8/2016    Management meeting to discuss operations and who to work together     Operations                                        1.50 $400.00          $600.00
MTC            6/8/2016    Flight to Reno / Dayton                                               Travel                                            3.00 $200.00          $600.00
MTC            6/8/2016    Follow up with David on Depo today and discovery information          Investigation - Diane/Ross                        0.30 $350.00          $105.00
                           Call with Pat and Jacquie related to EEOC meeting tomorrow and
MTC            6/9/2016    information we should bring                                           Claims                                            0.50 $400.00          $200.00
                           Walked around office with purchasing department reps and discussed
MTC            6/9/2016    with each department purchase needed                                  Operations                                        1.20 $400.00          $480.00
MTC            6/9/2016    Company meeting on status of restructuring / Q&A period               Plan of Reorganization & Disclosure Statement     2.00 $400.00          $800.00
                           Conference call with Sunshine Mine related to possible sale of the
MTC            6/9/2016    business                                                              Sale of Company                                   1.20 $400.00          $480.00
MTC            6/9/2016    Travel time to airport                                                Travel                                            1.50 $200.00          $300.00
                           Automatic Stay issues with Ross / drafted email to Mike on
MTC            6/9/2016    scheduling hearing                                                    Bankruptcy Admin                                  0.50 $350.00          $175.00
MTC            6/10/2016   EEOC Meeting and follow up discussion with Attorneys and Jackie       Claims                                            0.50 $400.00          $200.00
MTC            6/10/2016   Prep for and meeting with EEOC related to settlement of claims        Claims                                            1.50 $400.00          $600.00
                           Various email this morning to Mike and Mark Northrup related to
                           Medallic / findings from trip down to Dayton and Ross related
MTC            6/10/2016   matters                                                               Medallic                                          1.10   $350.00        $385.00
MTC            6/10/2016   Meeting with Gearin on Medallic and findings from my trip             Medallic                                          2.80   $350.00        $980.00
MTC            6/12/2016   Follow up with Mark Northrup on committee matters                     Committee                                         0.30   $400.00        $120.00
MTC            6/12/2016   Follow up on payment of vacation pay for Graco Employees              Operations                                        0.20   $400.00         $80.00
MTC            6/12/2016   Follow up on the pay off of Texas taxes associated with the sale      Sale of Assets                                    0.30   $400.00        $120.00
MTC            6/13/2016   Discussion related to meeting later in the week and action items      Bankruptcy Admin                                  0.10   $400.00         $40.00
MTC            6/13/2016   Approved payment of June health care for all employees                Operations                                        0.10   $400.00         $40.00
                           Follow up on silver coins being mfg. by Sunshine mine and us
MTC            6/13/2016   minting                                                               Operations                                        0.70 $400.00          $280.00
MTC            6/14/2016   Various creditor email and call follow up                             Claims                                            1.30 $400.00          $520.00
                           Payment issues with Texas Landlord / reviewed lease and approved
MTC            6/14/2016   for payment                                                           Operations                                        0.20 $400.00           $80.00
                           Discussion with Charles related to valuation of Dayton lease and
MTC            6/14/2016   FMV and sent reviewed info to Connie Hoff                             Plan of Reorganization & Disclosure Statement     2.10   $400.00        $840.00
MTC            6/15/2016   Discussion with David on depo and related matters related to Diane    Investigation - Diane/Ross                        0.30   $400.00        $120.00
MTC            6/16/2016   Discussion with Pat on EEOC and training                              Operations                                        1.00   $400.00        $400.00
MTC            6/16/2016   HR matters related to termination of an employee / confidentiality    Operations                                        0.80   $400.00        $320.00
                           Discussion with Paul on systems and need for full implementation of
MTC            6/16/2016   Epicor                                                                Operations                                        1.50 $400.00          $600.00
                           Meeting with Employees in Auburn related to status of the case and
MTC            6/16/2016   operating matters                                                     Operations                                        2.50 $400.00         $1,000.00
MTC            6/16/2016   Discussion with staff on upcoming trial and their depositions         Investigation - Diane/Ross                        0.30 $350.00           $105.00
MTC            6/17/2016   Worked on accounting systems / Cost Accounting                        Accounting                                        0.50 $400.00           $200.00

MTC            6/17/2016   Discussion with Maura on EEOC matters / "Good old boy network"        Claims                                            2.00 $400.00          $800.00
                           Team meeting with Paul, Jackie, Dave, Tod related to EEOC
MTC            6/17/2016   proposal                                                              Claims                                            2.00 $400.00          $800.00
MTC            6/17/2016   Discussion Mike Gearin on overall status and case issues              Plan of Reorganization & Disclosure Statement     1.00 $400.00          $400.00
MTC            6/18/2016   Discussion with Tod on current status and EEOC matters                Claims                                            0.80 $400.00          $320.00
                           Discussion with Jeff Goodfellow on EEOC matters and our action
MTC            6/18/2016   plan                                                                  Claims                                            0.80   $400.00        $320.00
MTC            6/20/2016   Call with Creditor                                                    Claims                                            0.30   $400.00        $120.00
MTC            6/20/2016   Review of EEOC proposed letter                                        Claims                                            1.60   $400.00        $640.00
MTC            6/20/2016   Information requested by David related to Wednesday trial             Litigation Support                                1.20   $400.00        $480.00
MTC            6/20/2016   Meeting with Paul on staffing matters                                 Operations                                        0.30   $400.00        $120.00
                           Discussion with Tom and Larry on outstanding expenses with Dayton,
MTC            6/20/2016   unpaid rent, late fees and unpaid real estate taxes                   Operations                                        1.50 $400.00          $600.00
MTC            6/20/2016   Settlement analysis of Texas lease pre and post / Go to meeting       Sale of Assets                                    1.50 $400.00          $600.00
MTC            6/21/2016   Responded to various customer request for information                 Claims                                            0.50 $400.00          $200.00
                           Email to Mike and Mark related to monthly committee meeting based
MTC            6/21/2016   upon email from Rob                                                   Committee                                         0.20 $400.00           $80.00
           Case 16-11767-CMA                          Doc 1927-1               Filed 11/16/18                     Ent. 11/16/18 19:17:10                  Pg. 7 of 43        A-6
Professional       Date                                   Description                                                        Class               Hours     Rate     Amount
MTC            6/21/2016   Email follow up with committee member                                       Committee                                   0.30   $400.00       $120.00
MTC            6/21/2016   Discussion with PGA related to contract                                     Operations                                  0.50   $400.00       $200.00
MTC            6/21/2016   Management meeting / operational issues                                     Operations                                  1.50   $400.00       $600.00
MTC            6/21/2016   Discussion with marketing staff related to press release / status           Operations                                  0.10   $400.00        $40.00
MTC            6/21/2016   Go to meeting with Connie Hoff on lease status                              Operations                                  1.20   $400.00       $480.00
                           Calculation on Tomball wages and vacation pay / follow up with
MTC            6/21/2016   Annette                                                                     Operations                                  0.30 $400.00          $120.00
                           Discussion with Annette on Tomball lease payments and
MTC            6/21/2016   reconciliation.                                                             Operations                                  0.80 $400.00          $320.00
MTC            6/23/2016   Discussion with Paul on Don and other operating issues                      Operations                                  0.40 $400.00          $160.00
MTC            6/24/2016   Discussion with Mike and Brian                                              Bankruptcy Admin                            2.00 $400.00          $800.00
                           Discussion with Mike and Mark Northup related to committee
MTC            6/24/2016   meeting                                                                     Committee                                   0.80 $400.00          $320.00
MTC            6/26/2016   Updated action items for the coming week                                    Bankruptcy Admin                            1.20 $400.00          $480.00
                           Reviewed declarations for violation of automatic stay and Rob
MTC            6/26/2016   declaration related to 6 boxes                                              Investigation - FBI/US Trustee Office       1.80   $350.00         $630.00
MTC            6/27/2016   Follow up with customer on email related to status                          Claims                                      0.30   $400.00         $120.00
MTC            6/27/2016   Follow up with Brian on Tomball lease issues                                Operations                                  0.50   $400.00         $200.00
MTC            6/28/2016   Reviewed and signed declaration                                             Bankruptcy Admin                            0.50   $400.00         $200.00
MTC            6/29/2016   Call with committee members to discuss findings to date                     Committee                                   1.20   $400.00         $480.00
MTC            6/29/2016   Mailed out information for committee meeting                                Committee                                   1.80   $400.00         $720.00
MTC            6/29/2016   Management meeting / leadership training                                    Operations                                  4.50   $400.00       $1,800.00
                           Call with Martin Smith and Mike Gearin to discuss what our findings
MTC            6/30/2016   to date are                                                                 Bankruptcy Admin                            0.80   $400.00        $320.00
MTC            6/30/2016   Investor follow up / emails                                                 Claims                                      0.50   $400.00        $200.00
MTC            6/30/2016   Prep for committee meeting                                                  Committee                                   0.10   $400.00         $40.00
MTC            6/30/2016   Conference call with the committee                                          Committee                                   0.10   $400.00         $40.00
                           Meeting with Dick and his attorney and Mike G relating to ownership
MTC            6/30/2016   of Medallic                                                                 Medallic                                    4.00 $350.00         $1,400.00
                           Discussion with FBI on interview of Dayton employees. Reached out
MTC            6/30/2016   to Jacquelyn regarding employee listing for FBI                             Investigation - FBI/US Trustee Office       0.70 $350.00          $245.00
                           Review of daily cash flow and identified required disbursements in
MTC            7/1/2016    my absence                                                                  Cash Flow                                   1.20 $400.00          $480.00
                           Follow up with Jacquie and with Paul on meeting with Dick and
MTC            7/1/2016    Committee meeting                                                           Committee                                   1.60 $400.00          $640.00
MTC            7/1/2016    Employee monthly newsletter, reviewed and provided comments                 Operations                                  0.50 $400.00          $200.00
                           Tomball / settlement / affidavit / possible settlement / affidavit / Mike
MTC            7/1/2016    McAllister                                                                  Sale of Assets                              1.50   $400.00        $600.00
MTC            7/1/2016    Follow up with potential buyer                                              Sale of Company                             0.30   $400.00        $120.00
MTC            7/2/2016    Called Key Bank on status of wires and if they went out as planned          Accounting                                  0.20   $400.00         $80.00
MTC            7/2/2016    Follow up with Jody on need to increase the bond to $1.2 million            Bankruptcy Admin                            0.10   $400.00         $40.00
MTC            7/2/2016    Customer claim / secured vs unsecured follow up                             Claims                                      0.10   $400.00         $40.00
MTC            7/2/2016    Follow up with David on EEOC claim letter and ensure it went out            Claims                                      0.20   $400.00         $80.00
                           Various customer questions today associated with storage inventory
MTC            7/2/2016    and resolution                                                              Claims                                      0.80 $400.00          $320.00
                           Discussed retention of national sales director and possible internal
MTC            7/2/2016    candidates                                                                  Operations                                  0.10   $400.00         $40.00
MTC            7/3/2016    EEOC status with David                                                      Claims                                      0.10   $400.00         $40.00
MTC            7/3/2016    USGA / Settlement and related issues                                        Claims                                      0.10   $400.00         $40.00
MTC            7/3/2016    Follow up with various customers on status                                  Claims                                      0.60   $400.00        $240.00
                           Storage customer issues / follow up email followed up with email to
MTC            7/3/2016    Committee and Mike G                                                        Investigation - Storage Inventory/Vault     0.30 $400.00          $120.00
MTC            7/3/2016    Various email and follow up with Storage customers                          Investigation - Storage Inventory/Vault     0.30 $400.00          $120.00
                           Follow up with Jessica / Tod and Paul on need to disclose job costing
MTC            7/3/2016    analysis progress                                                           Job Costing                                 0.70 $400.00          $280.00
MTC            7/3/2016    Newletter issues / first version / important to get right                   Operations                                  0.20 $400.00           $80.00
MTC            7/3/2016    New Lease / Reviewed and sent to Mike to get filed with the Court           Operations                                  0.70 $400.00          $280.00
                           Call with Mike Gearin on trucking company and need to determine
MTC            7/3/2016    what was shipped before my depo                                             Investigation - Diane/Ross                  0.30 $350.00          $105.00

MTC            7/5/2016    Various email and calls on Storage Inventory and customer questions         Investigation - Storage Inventory/Vault     0.40   $400.00        $160.00
MTC            7/5/2016    Follow up with Tod on cost accounting                                       Job Costing                                 0.40   $400.00        $160.00
MTC            7/5/2016    National Sale rep discussions                                               Operations                                  0.10   $400.00         $40.00
MTC            7/5/2016    Follow up with David on Diane trial today and status                        Investigation - Diane/Ross                  0.20   $350.00         $70.00
MTC            7/6/2016    Discussion around 506c claims and possible adjustment to recovery           Claims                                      0.40   $400.00        $160.00
MTC            7/6/2016    Cost accounting issues with die operations                                  Job Costing                                 0.20   $400.00         $80.00
                           Tim Richardson / EPA expert / resigned…. Follow up with him on his
MTC            7/6/2016    status                                                                      Operations                                  0.30 $400.00          $120.00
MTC            7/6/2016    Follow up with Brian on Tomball lease issues                                Operations                                  0.40 $400.00          $160.00
MTC            7/6/2016    Follow up with committee on storage inventory matter                        Committee                                   0.20 $350.00           $70.00
                           Follow up with Jacquie to find contact information for all accounting
MTC            7/6/2016    personal in last 5 years                                                    Investigation                               0.30 $350.00          $105.00
                           Discussion with David on Trial and court taking matter under
MTC            7/7/2016    advisement                                                                  Bankruptcy Admin                            0.30 $400.00          $120.00

MTC            7/7/2016    Various email and calls on Storage Inventory and customer questions         Investigation - Storage Inventory/Vault     0.50 $400.00          $200.00
                           Discussion with Mike on depo for Ross on violation of the automatic
MTC            7/8/2016    stay                                                                        Investigation - Diane/Ross                  0.50 $350.00          $175.00
MTC            7/9/2016    Follow up with Scott Hendrix on his claim and related questions             Claims                                      0.30 $400.00          $120.00
MTC            7/11/2016   Review of cash flow for the past week and projected for next week           Cash Flow                                   0.40 $400.00          $160.00
           Case 16-11767-CMA                            Doc 1927-1                  Filed 11/16/18                     Ent. 11/16/18 19:17:10             Pg. 8 of 43        A-7
Professional     Date                                   Description                                                     Class                     Hours   Rate       Amount
MTC          7/12/2016   Follow up on cash flow and missed payment issues                         Cash Flow                                         0.40 $400.00         $160.00
MTC          7/18/2016   Reviewed 2004 motions for trucking companies                             Bankruptcy Admin                                  0.30 $400.00         $120.00
                         Drafted list of action items and status and discussed with Mike Gearin
MTC          7/18/2016   later in the day                                                         Bankruptcy Admin                                  1.20 $400.00          $480.00
MTC          7/18/2016   Talked with very upset customer on the status of the case                Claims                                            0.50 $400.00          $200.00
                         Compliance with new Bullion Trading rules for one state and talked
MTC          7/18/2016   with state representative                                                Operations                                        0.70   $400.00        $280.00
MTC          7/18/2016   Discussion with Dave that we need to down size by end of August          Plan of Reorganization & Disclosure Statement     0.50   $400.00        $200.00
MTC          7/18/2016   Meeting with Tod on operational issues and his trip to Dayton            Operations                                        1.50   $350.00        $525.00
MTC          7/19/2016   Reviewed cash flow                                                       Cash Flow                                         0.30   $400.00        $120.00
MTC          7/19/2016   Various emails to Erin for follow up with Customers                      Claims                                            0.40   $400.00        $160.00
MTC          7/19/2016   Meeting with Jacquie on status of EEOC,                                  Claims                                            0.50   $400.00        $200.00
MTC          7/19/2016   Follow up with Committee regarding meeting on Friday                     Committee                                         0.20   $400.00         $80.00
MTC          7/19/2016   Follow up with Chris and Mike on Pictures of inventory                   Investigation                                     0.30   $400.00        $120.00
MTC          7/19/2016   Discussed with Jody UPS issue and asked Mike Gearin for help             Operations                                        0.20   $400.00         $80.00
MTC          7/19/2016   Data sales, discussed call this afternoon                                Operations                                        0.20   $400.00         $80.00
MTC          7/19/2016   Call from Jacquie on X-ray machine and OSHA complaint                    Operations                                        0.50   $400.00        $200.00
MTC          7/19/2016   Management meeting on status of operations                               Operations                                        1.10   $400.00        $440.00
MTC          7/19/2016   Interview of Sales manager / pipeline detail and need to grow sales      Operations                                        1.20   $400.00        $480.00
                         Followed up with Michael of IRA Green related to selling us product
MTC          7/19/2016   at cost                                                                  Operations                                        0.20 $400.00           $80.00
                         Discussion with Brian on settlement with Tomball landlord and
MTC          7/19/2016   review of all adjustments                                                Operations                                        0.70   $400.00        $280.00
MTC          7/19/2016   Call with Tomball landlord on settlement                                 Operations                                        1.20   $400.00        $480.00
MTC          7/19/2016   Provided staff with preliminary analysis of Hawaii and options           Plan of Reorganization & Disclosure Statement     0.30   $400.00        $120.00
MTC          7/19/2016   Discussion with FBI on interviewing of Dayton personal and timing        Investigation - FBI/US Trustee Office             0.50   $350.00        $175.00
MTC          7/20/2016   Email to Mark Northrup on committee concerns and comments                Committee                                         0.80   $400.00        $320.00
                         Provided work in process data base to Mike Gearin and Mark
MTC          7/20/2016   Northrup                                                                 Operations                                        0.30 $400.00          $120.00
                         Review of draft letter to OSHA related to X-Ray machine and
MTC          7/20/2016   additional info to be provided                                           Operations                                        0.40 $400.00          $160.00
                         Discussion with Mike on cost of litigation and possible settlement
MTC          7/21/2016   terms                                                                    Bankruptcy Admin                                  1.00 $400.00          $400.00
                         Various calls with Creditors and Committee members to discuss
MTC          7/21/2016   violation of automatic stay and cost benefit and possible settlement     Committee                                         1.80 $400.00          $720.00
MTC          7/21/2016   Follow up with Jody on status of MORs and need to get filed              MOR's                                             0.30 $400.00          $120.00
                         Freight issue on China shipment with UPS follow up with attorneys
MTC          7/21/2016   and various emails                                                       Operations                                        1.10 $400.00          $440.00
                         Follow up with Michael at IRA Green on possible purchase of
MTC          7/21/2016   inventory for marketing on web site                                      Operations                                        0.60 $400.00          $240.00
                         Meeting with Tom Power on possible purchase of company, tour of
MTC          7/21/2016   Auburn                                                                   Sale of Company                                   3.50 $400.00         $1,400.00
MTC          7/22/2016   Various customer email and call today                                    Claims                                            0.40 $400.00           $160.00
MTC          7/22/2016   Mediation on Kasirajan                                                   Court Hearing                                     6.00 $400.00         $2,400.00
                         Discussion with Mike G on court hearing today and Judges desires for
MTC          7/22/2016   additional documentation                                                 Court Hearing                                     0.60 $400.00          $240.00
                         Email to Mike G on 11 million points on American Express and
MTC          7/22/2016   ability to use the point to purchase airline tickets to Dayton           Investigation - American Express                  0.30 $400.00          $120.00
                         Lease issues and need to clean up so we can move…. Discussed how
MTC          7/22/2016   to get documented for court to obtain approval                           Operations                                        0.50 $400.00          $200.00
                         Follow up with Pat and with Paul on status of key employee and
MTC          7/22/2016   possible termination                                                     Operations                                        0.30 $400.00          $120.00
                         Staffing layoff and transition issue various emails between Jacquie
MTC          7/22/2016   and Rob                                                                  Operations                                        0.40 $400.00          $160.00
                         Various emails on Tomball lease, ability to inspect and need to push
MTC          7/22/2016   forward                                                                  Operations                                        0.50 $400.00          $200.00
                         Automatic Stay, discussed with Mark and Mike acceptable settlement
MTC          7/25/2016   terms                                                                    Bankruptcy Admin                                  0.60   $400.00         $240.00
MTC          7/25/2016   Mediation on Kasirajan                                                   Court Hearing                                     0.60   $400.00         $240.00
MTC          7/25/2016   Reviewed new lease motion and related declaration                        Operations                                        0.40   $400.00         $160.00
MTC          7/26/2016   Board Package for Creditor Committee Meeting                             Committee                                         1.80   $400.00         $720.00
MTC          7/26/2016   Discussion with Jacquie on OSHA, X Ray machine                           Operations                                        0.30   $400.00         $120.00
MTC          7/26/2016   Management meeting on status of operations                               Operations                                        1.20   $400.00         $480.00
MTC          7/26/2016   Call with Mike on depo schedule and related meeting                      Investigation - Diane/Ross                        0.50   $350.00         $175.00
MTC          7/27/2016   Review of depositions and prep for hearing on Friday next week           Court Hearing                                     1.50   $400.00         $600.00
MTC          7/27/2016   Meeting with Mike Gearin on prep for Deposition                          Court Hearing                                     2.00   $400.00         $800.00
MTC          7/28/2016   Prep for NWTM committee meeting / pulled together information            Committee                                         3.60   $400.00       $1,440.00
MTC          7/28/2016   Prep for deposition                                                      Court Hearing                                     2.00   $400.00         $800.00
MTC          7/28/2016   Deposition                                                               Court Hearing                                     4.00   $400.00       $1,600.00

MTC          7/28/2016   Meeting with Humphrey landlord of Auburn, discussed possible move        Operations                                        1.30   $400.00        $520.00
MTC          7/29/2016   Prep for NWTM committee meeting                                          Committee                                         1.30   $400.00        $520.00
MTC          7/29/2016   Conference call with Committee members                                   Committee                                         1.50   $400.00        $600.00
MTC          7/31/2016   Management meeting with Paul, Pat and Jacquie                            Operations                                        1.00   $400.00        $400.00
MTC          7/31/2016   Travel time to Reno / Dayton                                             Travel                                            3.00   $200.00        $600.00
MTC          7/31/2016   Drafted questions for Ross Deposition                                    Investigation - Diane/Ross                        1.00   $350.00        $350.00
                         Meeting with Brad Cohen related to possible settlement and
MTC          8/1/2016    additional procedures                                                    Claims                                            2.00 $400.00          $800.00
MTC          8/1/2016    Discussion with Mike on Ross Deposition                                  Court Hearing                                     0.50 $400.00          $200.00
MTC          8/1/2016    Discussion with Rob, Jacquie, Paul related to HR matters                 Operations                                        1.00 $400.00          $400.00
           Case 16-11767-CMA                         Doc 1927-1                Filed 11/16/18                     Ent. 11/16/18 19:17:10                   Pg. 9 of 43        A-8
Professional       Date                                  Description                                                     Class                     Hours     Rate     Amount
MTC            8/1/2016    Meeting with Connie Hoff                                                Operations                                        1.00   $400.00       $400.00
MTC            8/1/2016    Meeting with Paula / Review of Operations / Other meetings              Operations                                        2.00   $400.00       $800.00
MTC            8/1/2016    Management meeting                                                      Operations                                        6.00   $400.00     $2,400.00
MTC            8/2/2016    Meeting with Connie Hoff on lease                                       Operations                                        1.00   $400.00       $400.00
MTC            8/2/2016    Management Leadership Meeting                                           Operations                                        5.00   $400.00     $2,000.00
MTC            8/3/2016    Review emails and progress from management meeting                      Operations                                        0.50   $400.00       $200.00
MTC            8/4/2016    Behind, tried to read motions to prepare for hearing tomorrow           Bankruptcy Admin                                  0.80   $400.00       $320.00
                           EEOC settlement amount, reviewed cases and basis of claims and
MTC            8/4/2016    possible settlement amount                                              Claims                                            1.50 $400.00         $600.00
MTC            8/4/2016    Followed up with Committee / Paula questions                            Committee                                         0.80 $400.00         $320.00
MTC            8/4/2016    Follow up with Connie Hoff on status of litigation issues               Litigation Support                                0.50 $400.00         $200.00
                           Tour of Federal Way and Auburn with customer and Unsecured
MTC            8/4/2016    Creditors Committee                                                     Committee                                         2.00 $350.00         $700.00
                           Ruling by the court on Diane matter, discussed the same with other,
MTC            8/4/2016    do not fully understand called Mike                                     Investigation - Diane/Ross                        1.20 $350.00         $420.00
                           Call from Mike Gearin on what transpired / Judge ruling in court
MTC            8/5/2016    today                                                                   Court Hearing                                     0.60 $400.00          $240.00
MTC            8/5/2016    Court hearing on Automatic Stay                                         Court Hearing                                     5.00 $400.00        $2,000.00
MTC            8/6/2016    Various customer emails                                                 Claims                                            0.90 $400.00          $360.00
                           Emails with Committee members on Automatic Stay and issues that
MTC            8/6/2016    Ross is raising related to move                                         Committee                                         0.80 $400.00         $320.00
MTC            8/6/2016    Employment issues / Jacquie related to comments she made                Operations                                        0.40 $400.00         $160.00
                           Call with Tom related to Tomball lease termination / follow up with
MTC            8/6/2016    IRA Green                                                               Operations                                        1.20 $400.00         $480.00
MTC            8/7/2016    Various emails with Creditor Committee Members                          Committee                                         0.50 $400.00         $200.00
                           Identified need to break core operations from non-core operations and
MTC            8/8/2016    some of the adjustments                                                 Accounting                                        0.40 $400.00         $160.00
MTC            8/8/2016    Follow up with Mark Northrup on committee matters                       Committee                                         0.50 $400.00         $200.00
                           Follow up on MOR's and status, need to clean up but ok to file as is
MTC            8/8/2016    and will clean up next month the core from non-core operations          MOR's                                             1.50 $400.00         $600.00
MTC            8/9/2016    Review of Ross discovery, inadequate, advised Mike of the same          Bankruptcy Admin                                  0.20 $400.00          $80.00
                           Follow up with Erin on being deposed by EEOC required before we
MTC            8/9/2016    can settle                                                              Bankruptcy Admin                                  0.40 $400.00         $160.00
                           Meeting with investor / 200k investor who wanted to know status and
MTC            8/9/2016    options                                                                 Claims                                            0.40 $400.00         $160.00
                           Discussion with Mike on environmental issue and exposure and need
MTC            8/9/2016    to resolve / settlement                                                 Claims                                            0.70 $400.00         $280.00
                           Discussion with Connie on lease issues and non-compliance with
MTC            8/9/2016    lease term and corrective actions                                       Operations                                        0.80 $400.00         $320.00
                           Follow up with Annette on what was and was not paid and check
MTC            8/9/2016    numbers                                                                 Operations                                        0.30 $400.00         $120.00
MTC            8/9/2016    Discussion with Jackie on staffing / operational matters                Operations                                        0.30 $400.00         $120.00
                           Email to Connie Hoff on lease and in ability to cut the deal but
MTC            8/9/2016    willing to clean up and be in compliance with the lease                 Operations                                        0.40 $400.00         $160.00
MTC            8/9/2016    Management meeting on status of operations                              Operations                                        1.30 $400.00         $520.00
                           Meeting with Paul and Don on QA issues and appropriate change of
MTC            8/9/2016    command                                                                 Operations                                        0.40 $400.00         $160.00
MTC            8/9/2016    Discussion with Tim on tax research and ability to save the NOL         Plan of Reorganization & Disclosure Statement     0.60 $400.00         $240.00
                           Follow up with Mike and then with Rob on how to liquidate excess
MTC            8/9/2016    equipment                                                               Sale of Assets                                    0.80 $400.00         $320.00
                           Discussion with Tom Powers finance guy on the purchase of the
MTC            8/9/2016    business and lack of interest in anything other than a cash deal        Sale of Company                                   0.60 $400.00         $240.00
                           Discussion with Paula on her actions and finding and problems with
MTC            8/9/2016    Friday ruling by the Judge on the automatic stay violations             Committee                                         0.40 $350.00         $140.00
                           Discussion with Gearin on missing 2004 discovery and his meeting
MTC            8/10/2016   with Regan                                                              Investigation - Discovery                         1.50 $400.00         $600.00
MTC            8/10/2016   Reviewed and drafted section for month of June MOR                      MOR's                                             1.50 $400.00         $600.00
                           Follow up with Brian on settlement on Tomball lease and approved
MTC            8/10/2016   terms                                                                   Operations                                        0.70 $400.00         $280.00
                           Various emails and follow up with Tom on settlement terms and
MTC            8/10/2016   potential admin exposure                                                Operations                                        1.80 $400.00         $720.00
                           Discussion with FBI on additional discovery requested and
MTC            8/10/2016   information needed.                                                     Investigation - FBI/US Trustee Office             0.70 $350.00         $245.00
                           Discussed mediation / settlement offer to Ross / cash to be paid to
MTC            8/11/2016   eliminate issue                                                         Bankruptcy Admin                                  1.50   $400.00       $600.00
MTC            8/11/2016   Environmental reports for Paula                                         Committee                                         0.30   $400.00       $120.00
MTC            8/11/2016   Provided Paula with information on Hoff lease                           Operations                                        0.20   $400.00        $80.00
MTC            8/11/2016   Issues with Tomball lease settlement                                    Operations                                        1.40   $400.00       $560.00
                           FBI / John Rickey emails / appears to be emails from Diane to Rickey
MTC            8/11/2016   on storage inventory                                                    Investigation - FBI/US Trustee Office             0.80 $350.00         $280.00
                           Discussed mediation / settlement offer to Ross / cash to be paid to
MTC            8/12/2016   eliminate issue                                                         Bankruptcy Admin                                  0.20 $400.00          $80.00
                           Personal property transfer tomorrow, related issues. participation in
MTC            8/12/2016   meeting with Ross                                                       Bankruptcy Admin                                  0.50 $400.00         $200.00
                           August MOR is inadequate / need to break out / need profitability of
MTC            8/12/2016   Core Operations                                                         MOR's                                             1.50 $400.00         $600.00
MTC            8/13/2016   Drafted email on status and distributed to Mike G and others            Bankruptcy Admin                                  0.20 $400.00          $80.00
                           Meeting in Auburn on removal of Ross and Diane owned property in
MTC            8/13/2016   Auburn                                                                  Plan of Reorganization & Disclosure Statement     4.00 $400.00        $1,600.00
MTC            8/14/2016   Update of time line and events, follow up with Jody                     Bankruptcy Admin                                  0.10 $400.00           $40.00
                                                                                                                                                                              A-9
Professional     Date                                 Description                                                      Class                     Hours   Rate       Amount
MTC          8/14/2016   Distributed picture of Ross move from yesterday                         Bankruptcy Admin                                  0.40 $400.00         $160.00
MTC          8/14/2016   Follow up with Brad Cohen on Ross status and settlement                 Claims                                            0.20 $400.00          $80.00
                         EEOC agreed to additional depositions to allow them to complete
MTC          8/14/2016   their investigations                                                    Claims                                            0.30 $400.00         $120.00

MTC          8/14/2016   Follow up with Committee member on Brad Cohen settlement status         Committee                                         0.10 $400.00          $40.00
                         Reviewed income statement for July, identified the need to break out
                         ordinary operations from one time matters to help readers understand
MTC          8/14/2016   profitability of the company                                            Operations                                        0.50 $400.00         $200.00
                         Assistance with Jessica on how to clean up bank data base to ensure
MTC          8/15/2016   we have necessary information and can rely on it                        Bank Database                                     1.80 $400.00         $720.00
                         Obtained an understanding of David James email on AR and
MTC          8/15/2016   accounting for IRA purchases and reason for difference                  Bankruptcy Admin                                  0.30 $400.00         $120.00
MTC          8/15/2016   Kavlie Trust request for release of dies and impact on operations       Claims                                            0.20 $400.00          $80.00
MTC          8/15/2016   Follow up with Mike on IRA Green position on                            Claims                                            0.40 $400.00         $160.00
                         Conference call with attorneys and staff on documentation and follow
MTC          8/15/2016   up issues and one reconciling item with Dayton Vault                    Investigation - Storage Inventory/Vault           2.10 $400.00         $840.00
MTC          8/15/2016   Follow up on insurance and meeting with Broker                          Operations                                        1.20 $400.00         $480.00
MTC          8/15/2016   Follow up with FBI on possible meeting on status of our case            Investigation - FBI/US Trustee Office             0.30 $350.00         $105.00
                         Follow up on inventory release matters and additional support for the
MTC          8/16/2016   court                                                                   Inventory                                         1.40   $400.00       $560.00
MTC          8/16/2016   Discussion with Mike Gearin on appeal of Diane matter                   Investigation - Diane/Ross                        0.80   $400.00       $320.00
MTC          8/16/2016   Review of management meeting notes                                      Operations                                        0.30   $400.00       $120.00
MTC          8/16/2016   Follow up on possible property tax issues                               Operations                                        0.50   $400.00       $200.00
MTC          8/16/2016   Follow up with Mike on Medallic Motion and how to best address          Medallic                                          0.80   $350.00       $280.00
MTC          8/17/2016   Follow up on David James, IRA and account receivable information        Bankruptcy Admin                                  0.30   $400.00       $120.00
                         Discussion with Mike on Medallic and Ross right to buy Dick's
MTC          8/17/2016   Interest                                                                Medallic                                          1.10 $400.00         $440.00

MTC          8/17/2016   Follow up on info needed for sales tax analysis for Mondays meeting     Operations                                        0.50 $400.00         $200.00
MTC          8/17/2016   Various email with Auburn landlord related to insurance                 Operations                                        0.70 $400.00         $280.00
                         Call with Connie Hoff related to lease assignment and review of
MTC          8/17/2016   documents                                                               Operations                                        0.80 $400.00         $320.00
MTC          8/17/2016   Tomball lease and remaining equipment / settlement issues               Operations                                        0.50 $400.00         $200.00
MTC          8/17/2016   Call with Bill Hansen committee member on status of Diane matter        Committee                                         0.30 $350.00         $105.00
                         Call with Paula related to her report to the committee and possible
MTC          8/17/2016   appeal of Diane matter                                                  Committee                                         0.40 $350.00         $140.00
MTC          8/17/2016   Call to David James on status of Diane matter                           Committee                                         0.40 $350.00         $140.00
MTC          8/17/2016   Call with Bill Hansen committee member on status of Diane matter        Committee                                         0.40 $350.00         $140.00

                         Discussion with Dave and others related to appeal of BK court ruling
MTC          8/17/2016   on Diane and possible issues with the appeal and logic of the appeal    Investigation - Diane/Ross                        0.50 $350.00         $175.00
MTC          8/18/2016   Drafted outline for discussion with Paul later today                    Bankruptcy Admin                                  0.30 $400.00         $120.00
                         Review of income statement and flow of funds / operating / Non-
MTC          8/18/2016   Operating                                                               Cash Flow                                         1.20 $400.00         $480.00
                         Review of settlement proposal from Mike and sent to Brad Cohen for
MTC          8/18/2016   input call later today regarding settlement                             Claims                                            0.60 $400.00         $240.00
                         Call with Dayton landlord related to possible options related to
MTC          8/18/2016   Medallic litigation                                                     Medallic                                          0.70   $400.00       $280.00
MTC          8/18/2016   Email from Redmond landlord on insurance status                         Operations                                        0.30   $400.00       $120.00
MTC          8/18/2016   Discussion with Pat on management meeting                               Operations                                        0.30   $400.00       $120.00
MTC          8/18/2016   Discussion with Dave on his comments in the management meeting          Operations                                        0.80   $400.00       $320.00
MTC          8/18/2016   Strategic discussion with Paul on operational changes                   Operations                                        0.80   $400.00       $320.00
                         Meeting with Paul on staffing terminations approximately 20 people,
MTC          8/18/2016   clean up of the company, move, other                                    Plan of Reorganization & Disclosure Statement     1.60 $400.00         $640.00
                         Review of excess furniture and liquidation approach, requested Mike
MTC          8/18/2016   G to advise                                                             Sale of Assets                                    0.30 $400.00         $120.00
                         Discussion with Mike on settlement with Cohen and payment to
MTC          8/19/2016   Cohen for finding NWTM assets in Ross position                          Claims                                            0.80 $400.00         $320.00
                         Follow up discussion with Jody on breaking out core operations from
MTC          8/19/2016   special one time non-reoccurring type items                             Operations                                        1.30 $400.00         $520.00
MTC          8/22/2016   Discussion with Paula on her analysis / report                          Committee                                         0.50 $400.00         $200.00
                         Meeting with Gearin and K&L team on Medallic and response to
MTC          8/22/2016   litigation                                                              Medallic                                          3.70   $400.00      $1,480.00
MTC          8/22/2016   Discussion with Connie on lease and staffing matters                    Operations                                        0.90   $400.00        $360.00
MTC          8/22/2016   Review of tax matters and possible approach to retention of NOL's       Operations                                        1.00   $400.00        $400.00
MTC          8/22/2016   Drafted model / financial analysis for Plan                             Plan of Reorganization & Disclosure Statement     2.80   $400.00      $1,120.00
MTC          8/23/2016   Ex-Employee call related to history of the company                      Bankruptcy Admin                                  0.10   $400.00         $40.00
MTC          8/23/2016   Discussion with Paula on her analysis / report                          Committee                                         0.50   $400.00        $200.00
MTC          8/23/2016   Drafted model / financial analysis for Plan                             Plan of Reorganization & Disclosure Statement     2.00   $400.00        $800.00
                         Advised Jacquie to follow with employees on need to file proof of
MTC          8/24/2016   claim for employees                                                     Claims                                            0.50 $400.00         $200.00
                         Calculation of 90 day preference payments / claw backs and possible
MTC          8/24/2016   recovery                                                                Claims                                            2.50   $400.00      $1,000.00
MTC          8/24/2016   Provided Committee with summary of FW vault liquidation                 Committee                                         0.80   $400.00        $320.00
MTC          8/24/2016   Responded to committee comments on treatment of IRA                     Committee                                         0.80   $400.00        $320.00
MTC          8/24/2016   Follow up on plan approach for bullion customers calculation            Plan of Reorganization & Disclosure Statement     2.20   $400.00        $880.00
                         Staff meeting with Auburn staff to discuss the status of the
MTC          8/25/2016   reorganization                                                          Plan of Reorganization & Disclosure Statement     1.00 $400.00         $400.00

                                                                                                                                                                           A - 10
Professional      Date                                  Description                                                      Class                     Hours     Rate     Amount
                           Additional changes on YTD income statement and opening balance
MTC            8/26/2016   sheet adjustment                                                        Accounting                                        0.70 $400.00         $280.00
                           Various email and calls associated with the return of Ross items with
MTC            8/26/2016   the FW move                                                             Bankruptcy Admin                                  0.60 $400.00         $240.00
                           Drafted agenda and outline exhibits to be provided to the committee
MTC            8/26/2016   for meeting on Tuesday                                                  Committee                                         4.20   $400.00      $1,680.00
MTC            8/26/2016   Follow up with Paul on liquidation of excess inventory and timing       Sale of Assets                                    0.40   $400.00        $160.00
MTC            8/27/2016   Reorg plan, drafted concept and overall approach                        Plan of Reorganization & Disclosure Statement     4.00   $400.00      $1,600.00
MTC            8/27/2016   Financial Model / Drafted opening balance sheet adjustments             Plan of Reorganization & Disclosure Statement     8.00   $400.00      $3,200.00

MTC            8/28/2016   Follow up with committee member on status of possible missing gold      Committee                                         0.50 $400.00         $200.00
                           Drafted email with all supporting documents for committee meeting
MTC            8/28/2016   on Tuesday                                                              Committee                                         2.00 $400.00         $800.00
MTC            8/28/2016   Discussion with Connie on staffing issues in Dayton                     Operations                                        0.50 $400.00         $200.00
MTC            8/28/2016   Review of Tomball lease settlement / revisions / approved               Operations                                        0.50 $400.00         $200.00
                           Financial Model / and cleaned up attachments to be sent to the
MTC            8/28/2016   committee                                                               Plan of Reorganization & Disclosure Statement     6.00 $400.00        $2,400.00
MTC            8/28/2016   Follow up with Kim Clark on sales position                              Sale of Assets                                    0.10 $400.00           $40.00
                           Review of emails on employee EEOC matter and discussed the same
MTC            8/29/2016   with Jacquie                                                            Claims                                            0.50 $400.00         $200.00
                           Discussion with David James Committee member on issues and
MTC            8/29/2016   committee meeting                                                       Committee                                         1.20   $400.00       $480.00
MTC            8/29/2016   Company news letter / meeting with staffing drafting the letter         Operations                                        0.80   $400.00       $320.00
MTC            8/29/2016   Go to meeting to review employee draft new letter                       Operations                                        0.80   $400.00       $320.00
MTC            8/29/2016   Discussion with Don on quality issues and status of memo                Operations                                        0.60   $400.00       $240.00
MTC            8/29/2016   Discussion with Paul on operating issues / staff / EEOC matters         Operations                                        1.40   $400.00       $560.00

MTC            8/29/2016   Toured office, move related, organizing moving boxes, assisting other   Operations                                        2.00 $400.00         $800.00
                           Various calls on retention of Mike White, discussion with Connie and
MTC            8/29/2016   with Mike                                                               Operations                                        1.30   $400.00        $520.00
MTC            8/30/2016   IRA Green inventory claim / follow up with Paul                         Claims                                            0.20   $400.00         $80.00
MTC            8/30/2016   Final prep for committee meeting                                        Committee                                         1.00   $400.00        $400.00
MTC            8/30/2016   Committee meeting and follow up calls                                   Committee                                         4.00   $400.00      $1,600.00
MTC            8/31/2016   Issues with quality and delivery / email from Susan                     Operations                                        1.50   $400.00        $600.00

MTC            8/31/2016   Meeting with Matt on the status of the company and company moral        Operations                                        3.00 $400.00        $1,200.00
MTC            8/31/2016   Flight to Reno / Dayton                                                 Travel                                            4.00 $200.00          $800.00
                           Meeting with Connie and address Russ emails and comments / EEOC
MTC            9/1/2016    matter                                                                  Operations                                        1.50 $400.00         $600.00
MTC            9/1/2016    Meeting with Susan on status of pricing                                 Operations                                        1.00 $400.00         $400.00
MTC            9/1/2016    Discussion with Connie on lease / improvements required                 Operations                                        1.50 $400.00         $600.00
                           Meeting with Jeff and Rob and discussed possible Mike White and
MTC            9/1/2016    impact on operations                                                    Operations                                        2.00 $400.00          $800.00
MTC            9/1/2016    Meeting with Connie / Susan and Jeff on pricing and project quality     Operations                                        6.00 $400.00        $2,400.00
                           Discussion with Marty and call to his client on how to resolve
MTC            9/2/2016    creditor status                                                         Operations                                        0.50 $400.00         $200.00
                           Discussion with Matt on findings and follow up call with Paul on the
MTC            9/2/2016    same                                                                    Operations                                        1.20   $400.00        $480.00
MTC            9/2/2016    Discussion on Panam job / delivery schedule and production issues       Operations                                        2.00   $400.00        $800.00
MTC            9/2/2016    Discussion on Panam job / delivery schedule and production issues       Operations                                        3.00   $400.00      $1,200.00
MTC            9/2/2016    Worked on Financial Model for restructuring                             Plan of Reorganization & Disclosure Statement     2.00   $400.00        $800.00
MTC            9/2/2016    Flight from Reno/ Dayton back to Seattle                                Travel                                            4.00   $200.00        $800.00
                           Follow up with Connie Hoff and Paula and Paul on status of Mike
MTC            9/5/2016    offer                                                                   Operations                                        0.50 $400.00         $200.00
MTC            9/5/2016    Call with Mike on offer / closed agreement                              Operations                                        1.50 $400.00         $600.00
MTC            9/6/2016    Follow up on offer to Mike and offer to Lenny                           Operations                                        0.40 $400.00         $160.00
                           Staff meeting with Erin / recognized for hard work and provided gift
MTC            9/6/2016    certificate                                                             Operations                                        0.50 $400.00         $200.00

MTC            9/6/2016    Worked with Paul and Don on staffing matters and status with Mike       Operations                                        1.50 $400.00         $600.00
MTC            9/6/2016    Memo on staffing changes planned to Paula and Connie                    Operations                                        0.70 $400.00         $280.00
MTC            9/6/2016    Discussion with Tod on sale tax compliance                              Plan of Reorganization & Disclosure Statement     0.40 $400.00         $160.00
                           Meeting with Paul on revised org chart and additional terminations
MTC            9/6/2016    required                                                                Plan of Reorganization & Disclosure Statement     1.80 $400.00         $720.00
MTC            9/6/2016    Follow up on reporting info for FBI for Indiana                         Investigation - FBI/US Trustee Office             0.50 $350.00         $175.00
MTC            9/7/2016    Follow up with Connie on Lenny and related staffing issues              Operations                                        0.30 $400.00         $120.00

MTC            9/7/2016    Follow up with Paula on staffing matters including Senior Leadership    Operations                                        0.40 $400.00         $160.00
                           Discussion with Mike regarding Lenny and rejection of the offer,
MTC            9/7/2016    called Lenny and discussed offer / situation                            Operations                                        1.10 $400.00         $440.00
MTC            9/7/2016    Various issues on retention of Mike and Lenny                           Operations                                        1.20 $400.00         $480.00
                           Various issues on retention of Mike and Lenny and disclosure to
MTC            9/7/2016    Wisconson Group                                                         Operations                                        1.20 $400.00         $480.00
MTC            9/7/2016    Discussion with the Hoffs on purchase of equipment for the estate       Sale of Assets                                    0.40 $400.00         $160.00
                           Review of delclaration on Erdman / American express edited and
MTC            9/7/2016    called David to discuss                                                 Investigation - Diane/Ross                        0.70 $350.00         $245.00
MTC            9/8/2016    Sent email, no objection to Todd Tracy fees                             Bankruptcy Admin                                  0.30 $400.00         $120.00
                           Follow up on staffing levels over the last 5 years for calculation of
MTC            9/8/2016    damages in EEOC claim                                                   Claims                                            0.60 $400.00         $240.00
MTC            9/8/2016    Finalized employee letter and approved for distribution                 Operations                                        1.10 $400.00         $440.00
                                                                                                                                                                               A - 11
Professional     Date                                 Description                                                      Class                    Hours   Rate       Amount
MTC          9/8/2016    Call with Lenny on possible employment with NWTM                       Operations                                        0.80 $400.00         $320.00
                         Review of depo documents and EEOC conference call on settlement
MTC          9/9/2016    terms                                                                  Claims                                            1.50   $400.00       $600.00
MTC          9/9/2016    Distributed info on EEOC matter to committee members                   Committee                                         0.40   $400.00       $160.00
MTC          9/9/2016    Follow up on salary issues                                             Operations                                        0.20   $400.00        $80.00
MTC          9/9/2016    Follow up on Federal Way lesae termination calculation                 Operations                                        0.60   $400.00       $240.00
                         Follow up / various emails and calls on lease matters with Connie
MTC          9/9/2016    Hoff and David Neu                                                     Operations                                        1.60 $400.00         $640.00
                         Review of NWTM tax returns and requested spreadsheet on tax
MTC          9/9/2016    returns                                                                Plan of Reorganization & Disclosure Statement     0.40 $400.00         $160.00
MTC          9/10/2016   Review of Cohen litigation and attempt to take the stock of Ross       Claims                                            0.60 $400.00         $240.00
                         Various emails with committee member related to litigation filed
MTC          9/10/2016   against Diane                                                          Committee                                         0.90 $350.00         $315.00
                         Discussion with Mike on committee concerns and recent filing and
MTC          9/11/2016   move to complete the plan sooner                                       Committee                                         1.10 $400.00         $440.00
                         Call with Mike Anderson related to employment follow up with email
MTC          9/11/2016   to confirm start date                                                  Operations                                        0.80 $400.00         $320.00

MTC          9/11/2016   Call with Connie Hoff related to issues with Mike Anderson retention   Operations                                        1.30 $400.00         $520.00
                         Review of past due AR and what is not collectable / clean up of
MTC          9/12/2016   balance sheet                                                          Accounting                                        0.50 $400.00         $200.00
MTC          9/12/2016   Summary of adjustment to opening BK schedules / reviewed               BK Schedule                                       0.50 $400.00         $200.00
                         Follow up with Committee member on concerns related to hiring a
MTC          9/12/2016   new production manager                                                 Committee                                         0.40 $400.00         $160.00
                         Drafted email to Mark Northrup of Creditors Committee on retention
MTC          9/12/2016   of Mike White and logic of offer                                       Committee                                         0.50 $400.00         $200.00
                         Discussion with Paul related to mediation with Ross and possible
MTC          9/12/2016   settlement terms and impact on employees                               Court Hearing                                     0.50 $400.00         $200.00
                         David James of the committee / follow up on logic of mediation with
MTC          9/12/2016   Ross                                                                   Court Hearing                                     0.50 $400.00         $200.00
MTC          9/12/2016   Start of Liquidation analysis and then discussed the same with Tod     Liquidation Analysis                              1.20 $400.00         $480.00
MTC          9/12/2016   Discussion with Mike on retention of Mike                              Operations                                        0.40 $400.00         $160.00
                         Distributed complaint on Medallic to the Creditors Committee for
MTC          9/12/2016   input                                                                  Medallic                                          0.30 $350.00         $105.00
                         Discussion with Paul related to 3d artist needed to automated C&C
MTC          9/13/2016   process                                                                Operations                                        0.40   $400.00       $160.00
MTC          9/13/2016   Follow up on retention of Mike with Paul                               Operations                                        0.50   $400.00       $200.00
MTC          9/13/2016   Follow up with Connie on new art people to make 3d art                 Operations                                        0.50   $400.00       $200.00
MTC          9/13/2016   Review and approval of declaration and approved                        Plan of Reorganization & Disclosure Statement     0.50   $400.00       $200.00
                         Follow up with Connie on Tom Powers offer to purchase Dayton
MTC          9/13/2016   building and impact on reorganization                                  Sale of Assets                                    0.80 $400.00         $320.00

MTC          9/14/2016   Research on payment, taxes, insurance, other / and Todd declaration    Bankruptcy Admin                                  0.50   $400.00       $200.00
MTC          9/14/2016   Liquidation analysis continue discussion with Tod                      Liquidation Analysis                              1.10   $400.00       $440.00
MTC          9/15/2016   Discussion on inventory hearing tomorrow                               Investigation - Storage Inventory/Vault           0.30   $400.00       $120.00
MTC          9/15/2016   Discussion and email with Mike Gearin on Medallic                      Medallic                                          0.30   $400.00       $120.00
MTC          9/16/2016   Call / email with Mike on hearing today                                Court Hearing                                     0.20   $400.00        $80.00
MTC          9/19/2016   Ross making calls to employees again                                   Bankruptcy Admin                                  0.50   $400.00       $200.00
MTC          9/19/2016   Liquidation analysis continue discussion with Tod                      Liquidation Analysis                              0.20   $400.00        $80.00
                         Follow up to letter from Cushman & Wakefield on FW lease
MTC          9/19/2016   terminaiton                                                            Operations                                        0.40 $400.00         $160.00
                         Various issues today with Ross calls and retention of Mike White /
MTC          9/20/2016   impact on company                                                      Bankruptcy Admin                                  1.20 $400.00         $480.00
MTC          9/20/2016   Discussion with Mike on Cohen and review of proposed email             Claims                                            0.50 $400.00         $200.00
MTC          9/20/2016   Drafted outline for next employee news letter                          Operations                                        0.60 $400.00         $240.00
                         Dayton lease issue / exposure if lien position is not granted by the
MTC          9/20/2016   judge                                                                  Operations                                        1.30 $400.00         $520.00
                         Various discussions including Dennis / impact on move of die making
MTC          9/20/2016   to Dayton                                                              Plan of Reorganization & Disclosure Statement     2.50   $400.00      $1,000.00
MTC          9/21/2016   Meeting with Mike Gearin on agenda                                     Bankruptcy Admin                                  1.20   $400.00        $480.00
MTC          9/21/2016   Finalized settlement with State of Nevada and signed                   Claims                                            0.50   $400.00        $200.00
MTC          9/21/2016   Finalized settlement with EEOC and signed                              Claims                                            0.50   $400.00        $200.00
MTC          9/21/2016   Proof of claim analysis with Tod                                       Claims                                            1.50   $400.00        $600.00
MTC          9/21/2016   Drafted agenda for creditors committee meeting                         Committee                                         2.80   $400.00      $1,120.00
                         Discussion with David Huffman on potential collateral of Ross if we
MTC          9/21/2016   obtain a judgement                                                     Court Hearing                                     0.20 $400.00          $80.00
                         Reviewed motions declarations for Tod and myself and follow up on
MTC          9/21/2016   certain accounting matters related to the declarations                 Court Hearing                                     2.80 $400.00        $1,120.00
                         Final review of MOR and updated significant events and case
MTC          9/21/2016   progress                                                               MOR's                                             0.80 $400.00         $320.00
                         Model for restructuring, reviewed with Mike G and discussed drafting
MTC          9/21/2016   of Plan                                                                Plan of Reorganization & Disclosure Statement     0.80 $400.00         $320.00
                         Discussion with Paul on status and issues associated with comments
MTC          9/22/2016   made                                                                   Bankruptcy Admin                                  0.70   $400.00       $280.00
MTC          9/22/2016   Approved distribution of professional fees on NWTM case                Bankruptcy Admin                                  1.50   $400.00       $600.00
MTC          9/22/2016   Follow up on sale of excess equipment / committee concerns             Committee                                         1.50   $400.00       $600.00
MTC          9/22/2016   Committee meeting / pulling together supporting documents              Committee                                         1.50   $400.00       $600.00
MTC          9/22/2016   Paul / management issues / Wisconsin and Mike White                    Operations                                        0.50   $400.00       $200.00
MTC          9/22/2016   Conference call with Hoff and team on maintenance                      Operations                                        0.80   $400.00       $320.00
MTC          9/22/2016   Federal Way lease termination calculation                              Operations                                        0.80   $400.00       $320.00
                                                                                                                                                                          A - 12
Professional       Date                                  Description                                                      Class                     Hours     Rate     Amount
MTC            9/25/2016   Review of POC analysis and evaluated total claims                        Claims                                            0.50   $400.00       $200.00
MTC            9/25/2016   Discussion with Tod on POC analysis and follow up for meeting            Claims                                            0.70   $400.00       $280.00
MTC            9/25/2016   Review of lease for meeting with Land Lord                               Operations                                        0.50   $400.00       $200.00
MTC            9/25/2016   Flight to Green Bay                                                      Travel                                            7.00   $200.00     $1,400.00
MTC            9/26/2016   Completed committee meeting outline and supporting documents             Committee                                         3.00   $400.00     $1,200.00
MTC            9/26/2016   Call with Paul on todays activities and first day for Mike               Operations                                        0.40   $400.00       $160.00
MTC            9/26/2016   Meeting with Staff on status of company and operational issues           Operations                                        1.00   $400.00       $400.00
                           Meeting with Dennis on down sizing of operations and building of a
MTC            9/26/2016   model                                                                    Plan of Reorganization & Disclosure Statement     7.00 $400.00        $2,800.00
MTC            9/26/2016   Travel time to Green Bay from Minneapolis                                Travel                                            3.00 $200.00          $600.00
                           Call with Mike on his first day yesterday and completion of a SWOT
MTC            9/27/2016   analysis                                                                 Operations                                        0.40 $400.00         $160.00
MTC            9/27/2016   Meeting with Landlord on revised space and revised lease payment         Operations                                        1.00 $400.00         $400.00
MTC            9/27/2016   Management meeting                                                       Operations                                        1.20 $400.00         $480.00
                           Staff meeting to review reorganization plan and major issues to
MTC            9/27/2016   confirmation                                                             Plan of Reorganization & Disclosure Statement     1.00 $400.00         $400.00
                           Meeting with Dennis on down sizing of operations / follow up
MTC            9/27/2016   questions from last night                                                Plan of Reorganization & Disclosure Statement     2.00 $400.00          $800.00
MTC            9/27/2016   Flight back to Seattle                                                   Travel                                            6.00 $200.00        $1,200.00
                           Discussion with Mark and Mike on adequate disclosure to the
MTC            9/28/2016   committee.. And how best to work with the committee                      Committee                                         1.20   $400.00        $480.00
MTC            9/28/2016   Discussion with Mike to push forward on Trademark analysis               Operations                                        0.40   $400.00        $160.00
MTC            9/28/2016   Meeting with Paul, Pat, Don, Tod and Jody on financial model             Plan of Reorganization & Disclosure Statement     5.00   $400.00      $2,000.00
MTC            9/29/2016   Discussion with Mark Northrup on committee meeting                       Committee                                         0.10   $400.00         $40.00
MTC            9/29/2016   Discussion with Mike on Mediation                                        Court Hearing                                     0.70   $400.00        $280.00
                           Follow up with Mark Northrup on committee questions on staff
MTC            9/30/2016   revisions                                                                Committee                                         0.80 $400.00         $320.00

MTC            9/30/2016   Issues with staff adjustment / email and calls / addressed accordingly   Operations                                        0.80 $400.00         $320.00
                           Discussion with Mike White and follow up on distribution of
MTC            9/30/2016   information to Mike                                                      Operations                                        0.40 $400.00         $160.00
                           Reviewed safety report and enviromental report and approved
MTC            9/30/2016   enviromental clean up                                                    Operations                                        1.10 $400.00         $440.00
MTC            9/30/2016   Cost analysis of Kent vs Dayton and need to move to Dayton               Plan of Reorganization & Disclosure Statement     1.10 $400.00         $440.00
                           Follow up on email related to discovery and approved max of 10k on
MTC            9/30/2016   Medallic documents                                                       Medallic                                          0.80 $350.00         $280.00
                           Discussion with Roger Overson on the removal of his inventory and
MTC            10/3/2016   confirmed all his inventory in his safe was there                        Claims                                            0.40 $400.00         $160.00
MTC            10/3/2016   Review of Auburn plant and status of clean up and move.                  Close of Company                                  0.80 $400.00         $320.00
MTC            10/3/2016   Finalized new letter and approved for distribution                       Operations                                        1.10 $400.00         $440.00
                           Followed up with Dennis on status of lease and other adjustment we
MTC            10/3/2016   discussed                                                                Operations                                        0.40 $400.00         $160.00
                           Reviewed wages by plant to determine COGS vs overhead and impact
MTC            10/3/2016   on volume sale                                                           Operations                                        0.50 $400.00         $200.00
MTC            10/3/2016   Interview of potential CFO                                               Operations                                        1.50 $400.00         $600.00
                           Financial modeling with Management team on Sales, Commissions
MTC            10/3/2016   and Cost of Sales                                                        Plan of Reorganization & Disclosure Statement     4.00 $400.00        $1,600.00
                           Call with Paula on her status on picture for old assets / and working
MTC            10/4/2016   with Connie                                                              Claims                                            2.50 $400.00        $1,000.00
MTC            10/4/2016   Call with Mike Gearin on various legal issues                            Court Hearing                                     1.20 $400.00          $480.00
MTC            10/4/2016   Call with Connie on status of liquidation of assets                      Sale of Assets                                    2.50 $400.00        $1,000.00
                           Follow up with attorneys on partial payment on professional fees and
MTC            10/5/2016   related logic                                                            Bankruptcy Admin                                  0.60 $400.00         $240.00
                           Follow up with Paula on her assistance in Dayton on excess
MTC            10/5/2016   equipment liquidation                                                    Committee                                         0.30 $400.00         $120.00
MTC            10/5/2016   Discussed Mediation Brief with Mike                                      Court Hearing                                     0.70 $400.00         $280.00
MTC            10/5/2016   Review of Mediation brief                                                Court Hearing                                     1.20 $400.00         $480.00
                           Received letter from Ross attorney Frush on search, cell phone, other
MTC            10/5/2016   and follow up with staff on our actions                                  Investigation - Diane/Ross                        0.60 $400.00         $240.00
MTC            10/5/2016   Discussion with Jay Kornfield on meeting with FBI and Frush letter       Investigation - FBI/US Trustee Office             0.40 $400.00         $160.00
MTC            10/5/2016   Mediation documentation / tax returns and financials for Medallic        Medallic                                          0.60 $400.00         $240.00

MTC            10/5/2016  Email to Jody on MOR and bond compliance and status of cash flow          MOR's                                             0.40 $400.00         $160.00
                          Transition issues with Tom on his tools and comments being made to
MTC            10/5/2016 other employees                                                            Operations                                        0.60 $400.00         $240.00
                          IRA Green / follow up on settlement document and future of working
MTC            10/5/2016 together… also had call with Michael                                       Operations                                        0.80   $400.00        $320.00
MTC            10/6/2016 Reviewed claims analysis and current status                                Claims                                            0.60   $400.00        $240.00
MTC            10/6/2016 Follow up with Paula on issue with cash flow spreadsheet                   Committee                                         0.30   $400.00        $120.00
MTC            10/6/2016 Follow up with Mike on Committee meeting                                   Committee                                         0.50   $400.00        $200.00
MTC            10/6/2016 Committee meeting                                                          Committee                                         4.30   $400.00      $1,720.00
MTC            10/6/2016 Reviewed and signed document for IRA Green settlement                      Operations                                        0.50   $400.00        $200.00
MTC            10/6/2016 Approved legal cost to pursue Medallic name trademark                      Medallic                                          0.60   $350.00        $210.00
MTC            10/8/2016 Discussion with Connie on various operating matters                        Operations                                        0.50   $400.00        $200.00
MTC            10/8/2016 Reviewed financial model / revisions and structure                         Plan of Reorganization & Disclosure Statement     5.50   $400.00      $2,200.00
MTC            10/10/2016 Prep for and mediation with Medallic on possible settlement term          Medallic                                          6.00   $400.00      $2,400.00
MTC            10/10/2016 Follow up on unpaid property taxes / on Dayton Operations                 Operations                                        0.50   $400.00        $200.00
                          Meeting with Bill Hanson and Mark Northrup regarding financial
MTC            10/10/2016 model                                                                     Plan of Reorganization & Disclosure Statement     1.00 $400.00         $400.00

                                                                                                                                                                              A - 13
Professional      Date                                    Description                                                    Class                      Hours     Rate     Amount
                            Discussion with Tod on model changes and presentation to the
MTC            10/11/2016   committee                                                               Committee                                         0.80   $400.00        $320.00
MTC            10/11/2016   Follow up on Medallic Trademarks / examples                             Medallic                                          0.40   $400.00        $160.00
MTC            10/11/2016   Discussion with Jacquie on her performance and Pauls concerns           Operations                                        0.90   $400.00        $360.00
MTC            10/11/2016   Follow up with Mike on Claw back analysis                               Plan of Reorganization & Disclosure Statement     0.80   $400.00        $320.00
MTC            10/12/2016   Plan Liquidation analysis and distributed to Mike and Mark              Liquidation Analysis                              6.20   $400.00      $2,480.00
MTC            10/12/2016   Comments on model revisions                                             Plan of Reorganization & Disclosure Statement     0.50   $400.00        $200.00
                            Plan classification of creditors with Brian and start of plan
MTC            10/12/2016   development                                                             Plan of Reorganization & Disclosure Statement     3.10   $400.00      $1,240.00
MTC            10/13/2016   Drafted outline for committee meeting and distributed                   Committee                                         0.90   $400.00        $360.00
MTC            10/13/2016   Call with Mike on issues with Tom and John his replacement              Operations                                        0.10   $400.00         $40.00
MTC            10/13/2016   Call with Paul on Toms activities                                       Operations                                        0.10   $400.00         $40.00
MTC            10/13/2016   Discussion with Paul on operating issues and need to move Auburn        Operations                                        0.80   $400.00        $320.00
MTC            10/13/2016   Review financial numbers for moving of Auburn                           Operations                                        1.10   $400.00        $440.00
MTC            10/13/2016   Tax issues for Plan considerations                                      Plan of Reorganization & Disclosure Statement     0.60   $400.00        $240.00
                            EEOC review of consent decree and requested Jacquie to provide
MTC            10/17/2016   check list of compliance                                                Claims                                            0.70 $400.00         $280.00
MTC            10/17/2016   Follow up on committee meeting and approach                             Committee                                         0.30 $400.00         $120.00
MTC            10/17/2016   Requested bank statement for David James                                Investigation                                     0.20 $400.00          $80.00
                            Various emails and discussion on locking down Medallic Tradenames
MTC            10/17/2016   and ownership                                                           Medallic                                          0.70 $400.00         $280.00
                            Review of MOR and financial statements and operating loss / related
MTC            10/17/2016   issues                                                                  MOR's                                             0.80   $400.00       $320.00
MTC            10/17/2016   Follow up with Michael on doing work for Sunshine Mine                  Operations                                        0.20   $400.00        $80.00
MTC            10/17/2016   Discussion with the IRS on tax matters on NWTM                          Plan of Reorganization & Disclosure Statement     0.50   $400.00       $200.00
MTC            10/18/2016   Review of September operating loss                                      Accounting                                        0.70   $400.00       $280.00
MTC            10/18/2016   MOR discussion and drafted summary                                      MOR's                                             0.90   $400.00       $360.00
MTC            10/18/2016   Discussion with Mike and Dennis on doing Sun Shine dies                 Operations                                        0.50   $400.00       $200.00
MTC            10/18/2016   Management meeting / personal matters                                   Operations                                        2.00   $400.00       $800.00
MTC            10/18/2016   Meeting with Paul on Oct results and possible repeat loss               Operations                                        0.90   $400.00       $360.00
                            Discussion with David Neu on discovery and missing bank
MTC            10/19/2016   information                                                             Investigation                                     0.60   $400.00        $240.00
MTC            10/19/2016   Discussion with Jacquie on performance reviews and structure            Operations                                        0.50   $400.00        $200.00
MTC            10/19/2016   Working on cleaning up / turn of financial model / graphs               Plan of Reorganization & Disclosure Statement     4.80   $400.00      $1,920.00
MTC            10/20/2016   Review of memo on third party assistance on Data Base                   Bank Database                                     1.00   $400.00        $400.00
MTC            10/20/2016   Review of proof of claims and status of claims reconciliation           Claims                                            4.50   $400.00      $1,800.00
MTC            10/20/2016   Discussion with Matt on operating issues / moving forward               Operations                                        0.50   $400.00        $200.00
                            Review of proposed performance reviews and discussion with Jackie
MTC            10/20/2016   and Pat on performance reviews / revisions required                     Operations                                        0.80 $400.00         $320.00
MTC            10/21/2016   Conference call with the Court on status of trial                       Court Hearing                                     1.40 $400.00         $560.00
                            EEOC compliance memo / passed to Jacquie and discussed the
MTC            10/21/2016   performance reviews with Jacquie and Pat                                Operations                                        0.80 $400.00         $320.00
                            Discussion with Paul and passed email to committee on Medallic
MTC            10/25/2016   Express                                                                 Medallic                                          0.50 $400.00         $200.00
MTC            10/25/2016   Meeting with Pat on quality control                                     Operations                                        0.80 $400.00         $320.00
                            General discussion with Paul on operations / lack of sales and
MTC            10/25/2016   management meeting next week                                            Operations                                        1.20   $400.00       $480.00
MTC            10/25/2016   Management meeting and review of status with the team                   Operations                                        1.50   $400.00       $600.00
MTC            10/26/2016   Review of Fraud Procedure Scope memo                                    Investigation                                     0.80   $400.00       $320.00
MTC            10/26/2016   Call with Connie Hoff on discovery and operating issues.                Operations                                        0.70   $400.00       $280.00
MTC            10/26/2016   Marketing meeting / review of sales pipeline                            Operations                                        1.10   $400.00       $440.00
MTC            10/26/2016   Tour of Auburn for possible move and status of clean up                 Operations                                        1.80   $400.00       $720.00
MTC            10/27/2016   Review of document at K&L for filing                                    Bankruptcy Admin                                  0.50   $400.00       $200.00
MTC            10/27/2016   Meeting with Jacquie and Pat on EEOC matters                            Claims                                            1.10   $400.00       $440.00
MTC            10/27/2016   Meeting regarding sales / cleaning out the pipeline                     Operations                                        1.10   $400.00       $440.00
MTC            10/27/2016   Meeting with Paul and Pat on management agenda                          Operations                                        1.20   $400.00       $480.00
MTC            10/27/2016   Meeting with Annette on job responsibilities given new CFO              Operations                                        1.60   $400.00       $640.00
MTC            10/28/2016   Discussion with Dave on Claw Back analysis                              Claims                                            0.80   $400.00       $320.00
                            Meeting with David in his office to discuss certain document / signed
MTC            10/28/2016   and discussed claw back matters                                         Claims                                            0.90 $400.00         $360.00
MTC            10/28/2016   Provided list of matters to be discussed with the committee             Committee                                         0.50 $400.00         $200.00

MTC            10/28/2016   Reviewed discovery letter from Medallic and followed up with Mike       Medallic                                          0.50   $400.00       $200.00
MTC            10/28/2016   Discussion with Mike G on status of leases given sales level            Operations                                        0.50   $400.00       $200.00
MTC            10/28/2016   Follow up with Jacquie on responsibilities and team work                Operations                                        0.30   $400.00       $120.00
MTC            10/28/2016   Issues with Hawaii mint and how best to be addressed                    Operations                                        0.50   $400.00       $200.00

MTC            10/31/2016 Meeting with Jeff on Sales for the month and close out of the month       Operations                                        0.80 $400.00         $320.00
                          Meeting with Mark on safety plan / OSHA compliance and EPA
MTC            10/31/2016 matters                                                                   Operations                                        1.20 $400.00         $480.00
MTC            10/31/2016 Meeting with Connie on Lease and other matters                            Operations                                        2.00 $400.00         $800.00
                          MBWA -- toured whole plant and had meetings with various groups
MTC            10/31/2016 of people                                                                 Operations                                        4.00   $400.00      $1,600.00
MTC            10/31/2016 Initial meeting with Mike, discussed findings and SWOT analysis           Plan of Reorganization & Disclosure Statement     2.50   $400.00      $1,000.00
MTC            10/31/2016 Travel time down to Dayton                                                Travel                                            2.50   $200.00        $500.00
MTC            11/1/2016 Meeting with Steve on 2017 IT budget and back up on systems                Operations                                        0.80   $400.00        $320.00
MTC            11/1/2016 Meeting with Mike and Laura on Finishing Staffing                          Operations                                        1.50   $400.00        $600.00
MTC            11/1/2016 Meeting with Staff on Finishing issues / staffing and clean up             Operations                                        1.50   $400.00        $600.00
MTC            11/1/2016 Meeting with Pat on quality control / timing and implementation            Operations                                        2.20   $400.00        $880.00
MTC            11/1/2016 Finalized SWOT analysis with Mike                                          Plan of Reorganization & Disclosure Statement     1.50   $400.00        $600.00
                                                                                                                                                                                A - 14
Professional       Date                                 Description                                                     Class                      Hours     Rate     Amount
MTC            11/1/2016    Drive to Tahoe for management meeting tomorrow                         Travel                                            1.50   $200.00       $300.00
MTC            11/2/2016    Discussion with Paul and Pat on meeting and issues                     Operations                                        1.50   $400.00       $600.00
MTC            11/2/2016    Management Meeting                                                     Operations                                        8.00   $400.00     $3,200.00
MTC            11/3/2016    Drafted Fixed Asset Inventory schedule and lien analysis               Inventory                                         1.50   $400.00       $600.00
                            Meeting with Mike Gearin / toured plan and excess equipment /
MTC            11/3/2016    discussed operating issues                                             Operations                                        2.60 $400.00        $1,040.00

MTC            11/3/2016    Cleaned up PT's from management meeting to pass to Pat to finalize     Operations                                        3.00 $400.00        $1,200.00
                            Staffing reduction / termination of 10 employees to clean up culture
MTC            11/3/2016    and work ethic                                                         Operations                                        2.00   $400.00       $800.00
MTC            11/3/2016    Meeting with Pat on revised org chart                                  Plan of Reorganization & Disclosure Statement     1.20   $400.00       $480.00
MTC            11/3/2016    Flight back to Seattle                                                 Travel                                            2.50   $200.00       $500.00
MTC            11/4/2016    Followed up with customer on tax deductibility of her claim            Claims                                            0.30   $400.00       $120.00
MTC            11/4/2016    Follow up on claw back analysis with staff                             Claims                                            0.40   $400.00       $160.00
MTC            11/4/2016    Distributed letter to Ross Attorney on discovery to the committee      Committee                                         0.20   $400.00        $80.00
                            Follow up with Committee member David James on status of the
MTC            11/4/2016    company and plan                                                       Committee                                         0.70 $400.00         $280.00
MTC            11/4/2016    Reviewed fixed asset listing summary with Matt                         Inventory                                         0.30 $400.00         $120.00
MTC            11/4/2016    Follow up with Don on status of Kim retention                          Operations                                        0.30 $400.00         $120.00
                            Updated / cleaned up priority tasks based upon meeting with Pat and
MTC            11/4/2016    re distributed                                                         Operations                                        0.80   $400.00       $320.00
MTC            11/4/2016    Follow up with Customers on status of reorganization                   Plan of Reorganization & Disclosure Statement     0.60   $400.00       $240.00
MTC            11/8/2016    Drafted additional information and response to creditors committee     Committee                                         2.00   $400.00       $800.00
MTC            11/14/2016   Review of Ross response to our brief on Dayton                         Bankruptcy Admin                                  0.90   $400.00       $360.00
MTC            11/14/2016   David James email on what info he is requesting                        Bankruptcy Admin                                  0.40   $400.00       $160.00
                            Discussion with Mike G on David James email and possible
MTC            11/14/2016   committee meeting and other open issues                                Committee                                         0.50   $400.00       $200.00
MTC            11/14/2016   Discussion with Michael on status of Moo and possible project          Operations                                        0.50   $400.00       $200.00
MTC            11/15/2016   More follow up on letter and issues it is causing                      Bankruptcy Admin                                  0.50   $400.00       $200.00
MTC            11/15/2016   Follow up with frustrated customers                                    Claims                                            0.30   $400.00       $120.00
MTC            11/15/2016   Pulled together payroll information for committee                      Committee                                         0.30   $400.00       $120.00
MTC            11/15/2016   Follow up with Paul on some of the committee issues                    Committee                                         0.30   $400.00       $120.00
MTC            11/15/2016   Payroll information for the committee                                  Committee                                         0.50   $400.00       $200.00
MTC            11/15/2016   Drafted outline for agenda for committee meeting                       Committee                                         0.60   $400.00       $240.00
                            Meeting with Jody and Annette on inventory accounting / lack of
MTC            11/15/2016   internal controls                                                      Inventory                                         4.00   $400.00      $1,600.00
MTC            11/15/2016   Follow up on die cost with Wisconsin                                   Operations                                        0.20   $400.00         $80.00
MTC            11/15/2016   Discussion with Connie and Mike White on equipment repair              Operations                                        0.40   $400.00        $160.00
MTC            11/15/2016   Follow up with Matt Lee on PTs and posting and shirts                  Operations                                        0.50   $400.00        $200.00
MTC            11/15/2016   Follow up with potential buyer                                         Sale of Company                                   0.30   $400.00        $120.00
MTC            11/16/2016   More follow up on letter and issues it is causing                      Bankruptcy Admin                                  0.50   $400.00        $200.00
MTC            11/16/2016   Passed information to Mark / Committee on OSHA related matters         Committee                                         0.50   $400.00        $200.00
MTC            11/16/2016   Follow up with committee on letter and responded to concerns           Committee                                         0.70   $400.00        $280.00
                            Mark Email / directive from the committee followed up more as
MTC            11/16/2016   requested                                                              Committee                                         1.50   $400.00       $600.00
MTC            11/16/2016   Lower of Cost or Market issue with inventory will need to adjust       Inventory                                         1.10   $400.00       $440.00
MTC            11/16/2016   Follow up with Matt Lee on status of inventory of fixed assets         Inventory                                         0.50   $400.00       $200.00
MTC            11/16/2016   Customer call…. On lost customer                                       Operations                                        0.50   $400.00       $200.00
MTC            11/17/2016   Discussion with Connie on information provided for lease               Operations                                        1.40   $400.00       $560.00
                            Discussion with Mike and Craig (K&L) tax expert regarding tax
MTC            11/17/2016   accounting                                                             Plan of Reorganization & Disclosure Statement     1.50 $400.00         $600.00
                            Review of Gross Profit Margins and inventory adjustment / accuracy
MTC            11/18/2016   issues                                                                 Accounting                                        1.80   $400.00       $720.00
MTC            11/18/2016   Additional wage information for the committee                          Committee                                         0.30   $400.00       $120.00
MTC            11/18/2016   Discussion with Mike on Tax attributes                                 Plan of Reorganization & Disclosure Statement     1.10   $400.00       $440.00
MTC            11/18/2016   Graco settlement not approved by the Judge / various issues            Sale of Assets                                    0.80   $400.00       $320.00
                            Discussion with Steve on election to reduce basis and save NOLS to
MTC            11/20/2016   protect income                                                         Accounting                                        0.80 $400.00         $320.00
MTC            11/20/2016   Discussion with Connie on Bill and his interest                        Claims                                            1.10 $400.00         $440.00
                            Review of daily cash flow sales activity for the month and update to
MTC            11/21/2016   determine what can be paid in professional fees before year end        Cash Flow                                         1.20   $400.00       $480.00
MTC            11/21/2016   Discussion with Mike on Tax attributes                                 Plan of Reorganization & Disclosure Statement     0.50   $400.00       $200.00
MTC            11/21/2016   Drafted new tax idea for Joel of K&L and outlined options              Plan of Reorganization & Disclosure Statement     0.80   $400.00       $320.00
MTC            11/22/2016   Followed up on tax analysis and memo                                   Plan of Reorganization & Disclosure Statement     1.20   $400.00       $480.00

MTC            11/27/2016   Outlined expectation to Tod McDonald for model for the committee       Committee                                         0.80   $400.00        $320.00
MTC            11/27/2016   Travel time to Dayton                                                  Travel                                            3.00   $200.00        $600.00
MTC            11/28/2016   Meeting with Susan and potential CEO                                   Operations                                        0.10   $400.00         $40.00
MTC            11/28/2016   Meeting with Matt on PT's                                              Operations                                        1.00   $400.00        $400.00
MTC            11/28/2016   Meeting with Jeff and potential CEO                                    Operations                                        1.00   $400.00        $400.00
MTC            11/28/2016   Meeting with CEO and sales manager for the company                     Operations                                        7.00   $400.00      $2,800.00
                            Flight back to Seattle but while in airport discussed monthly news
MTC            11/28/2016   letter with staff                                                      Travel                                            4.00   $200.00        $800.00
MTC            11/29/2016   Prep for and meeting with Committee / At Mike Gearin office            Committee                                         1.50   $400.00        $600.00
MTC            11/29/2016   Committee meeting                                                      Committee                                         6.00   $400.00      $2,400.00
MTC            11/29/2016   Management meeting, participated by phone                              Operations                                        0.80   $400.00        $320.00
MTC            11/29/2016   Meeting with Tod on Financial Model                                    Plan of Reorganization & Disclosure Statement     1.50   $400.00        $600.00
MTC            11/30/2016   Follow up discussion on meeting                                        Operations                                        0.80   $400.00        $320.00
MTC            12/1/2016    Follow up with Connie on court ruling                                  Court Hearing                                     1.00   $400.00        $400.00
MTC            12/6/2016    Review and approval of monthly newsletter                              Bankruptcy Admin                                  0.60   $400.00        $240.00
                                                                                                                                                                             A - 15
Professional     Date                                   Description                                                     Class                     Hours   Rate       Amount
MTC          12/6/2016    Follow up with Committee on possible new CEO and compensation           Committee                                         0.80 $400.00         $320.00
MTC          12/6/2016    Review of fixed assets inventory with pictures and action steps         Inventory                                         1.20 $400.00         $480.00
                          Discussion with Paul on management meeting / operating issues and
MTC          12/6/2016    move from Auburn                                                        Operations                                        0.80 $400.00         $320.00
MTC          12/7/2016    Follow up on calculation of disbursement amount to professionals        Bankruptcy Admin                                  0.30 $400.00         $120.00
                          EEOC settlement and what Judge might want in form of additional
MTC          12/7/2016    information                                                             Claims                                            0.30   $400.00        $120.00
MTC          12/7/2016    Die mfg cost analysis                                                   Job Costing                                       0.80   $400.00        $320.00
MTC          12/7/2016    Review of lost account details and followed up on options               Operations                                        0.30   $400.00        $120.00
MTC          12/7/2016    Company meeting follow up on timing and who is presenting               Operations                                        0.40   $400.00        $160.00
MTC          12/7/2016    Follow up on equipment / sale and liquidation value                     Sale of Assets                                    0.50   $400.00        $200.00
MTC          12/8/2016    Follow up with FBI on revised meeting on Database                       Investigation - FBI/US Trustee Office             0.20   $400.00         $80.00
MTC          12/9/2016    Court hearing on EEOC settlement related issues                         Court Hearing                                     3.50   $400.00      $1,400.00
MTC          12/9/2016    Drafted company presentation to employees                               Operations                                        2.50   $400.00      $1,000.00
                          Discussion with Mike on plan and land lord and need to terminated
MTC          12/9/2016    lease in Auburn                                                         Operations                                        1.20   $400.00        $480.00
MTC          12/9/2016    Drafted CEO offer letter / financial model and sent out to Bill         Operations                                        2.80   $400.00      $1,120.00
MTC          12/10/2016   Follow up with Auburn Landlord on possible meeting                      Operations                                        0.60   $400.00        $240.00
MTC          12/11/2016   Review of history of Tomball settlement and options                     Sale of Assets                                    0.70   $400.00        $280.00
                          Follow up with Auburn Landlord on lease termination and related
MTC          12/12/2016   emails                                                                  Operations                                        0.80 $400.00         $320.00
MTC          12/12/2016   Tour of Auburn for possible move and status of clean up                 Operations                                        2.00 $400.00         $800.00

MTC          12/12/2016 Meeting with Paul on possible staffing changes in senior management       Operations                                        1.20 $400.00         $480.00
                        Discussion with Mike G on wave of attorney client privilege for two
MTC          12/13/2016 prior legal employees                                                     Bankruptcy Admin                                  0.50 $400.00         $200.00
                        Discussion with David Neu on American Express / Meeting to get
MTC          12/13/2016 brief refiled                                                             Investigation - American Express                  0.60 $400.00         $240.00
                        Team meeting in Kent with Wisconsin and other to discuss status of
MTC          12/13/2016 the company                                                               Operations                                        2.00 $400.00         $800.00
MTC          12/13/2016 Management meeting on operations of the company                           Operations                                        1.00 $400.00         $400.00
                        Meeting with Management on operational issues including move of
MTC          12/14/2016 Auburn                                                                    Operations                                        4.00   $400.00      $1,600.00
MTC          12/14/2016 Meeting with Bill on possible employment                                  Operations                                        4.00   $400.00      $1,600.00
MTC          12/14/2016 Travel to Reno                                                            Travel                                            3.00   $200.00        $600.00
MTC          12/15/2016 Company presentation on status of the company                             Operations                                        4.00   $400.00      $1,600.00
MTC          12/15/2016 Meeting with staff on operating issues and staffing for busy season       Operations                                        6.00   $400.00      $2,400.00
MTC          12/15/2016 Return flight from Reno                                                   Travel                                            3.00   $200.00        $600.00
MTC          12/16/2016 Court hearing on jury trial or judge trial                                Court Hearing                                     1.00   $400.00        $400.00
MTC          12/19/2016 Review of bank data base reconciliation and major reconciling items       Bank Database                                     2.00   $400.00        $800.00

MTC          12/19/2016 Discussion with Mike on Bill employment contract and related issues       Operations                                        0.60 $400.00         $240.00
MTC          12/19/2016 Meeting with Auburn landlord on lease termination                         Operations                                        1.60 $400.00         $640.00
                        Discussion with Mike Gearin on vacation pay and research on
MTC          12/19/2016 exposure amount                                                           Operations                                        1.40   $400.00        $560.00
MTC          12/19/2016 Meeting with staff on closing of the plan                                 Plan of Reorganization & Disclosure Statement     3.10   $400.00      $1,240.00
MTC          12/20/2016 Follow up on additional email and info on General Council emails          Bankruptcy Admin                                  2.70   $400.00      $1,080.00
MTC          12/20/2016 Prep for and meeting with FBI                                             Investigation - FBI/US Trustee Office             4.00   $400.00      $1,600.00
MTC          12/20/2016 Discussion / follow up with leasing agent                                 Operations                                        0.80   $400.00        $320.00
MTC          12/20/2016 Discussion with Mike on Auburn lease and status of leasing agent          Operations                                        0.80   $400.00        $320.00
                        Meeting with Paul on sales level for December and for January….
MTC          12/21/2016 Pipeline is weak                                                          Operations                                        1.20 $400.00         $480.00
MTC          12/22/2016 Review of ruling on bifurcation of the case                               Court Hearing                                     1.20 $400.00         $480.00
MTC          12/27/2016 Follow up with Tod on model for committee on Bill's employment            Committee                                         1.50 $400.00         $600.00
                        Review of changes to Bill employment agreement and distribution to
MTC          12/27/2016 Bill and Mike                                                             Operations                                        0.80 $400.00         $320.00
                        Review of inventory to be liquidated and reach out to Michael
MTC          12/27/2016 McAllister regarding the sale of excess equipment                         Sale of Assets                                    0.80   $400.00       $320.00
MTC          12/28/2016 Call from Wall Street Journal / regarding NWTM                            Bankruptcy Admin                                  0.30   $400.00       $120.00
MTC          12/28/2016 Email to Mike G on actions for January of 2017                            Bankruptcy Admin                                  1.10   $400.00       $440.00
MTC          12/28/2016 Follow up with Bill and Connie on valuation of fixed assets               Operations                                        0.60   $400.00       $240.00
MTC          12/28/2016 Revised draft of declaration for retention of Bill as CEO                 Operations                                        1.10   $400.00       $440.00
                        Email to Connie Hoff and team on review of equipment for
MTC          12/28/2016 liquidation                                                               Sale of Assets                                    0.40 $400.00         $160.00
MTC          12/29/2016 Follow up with proof of claim issue with a customer                       Claims                                            0.20 $400.00          $80.00
MTC          12/29/2016 Discussion with Mike on CEO retention                                     Operations                                        0.20 $400.00          $80.00
                        Follow up on Rex Roberts of Franklin County regarding coin mfg
MTC          12/29/2016 project                                                                   Operations                                        0.50 $400.00         $200.00
MTC          12/29/2016 Vacation policy with close of Auburn and what should be accrued           Operations                                        0.70 $400.00         $280.00
                        CEO / Follow up on declarations and motion changes, also followed
MTC          12/30/2016 up on model                                                               Operations                                        0.90   $400.00       $360.00
MTC          1/3/2017   Discussion with Annette on AR and balance for each year end               Accounting                                        0.90   $400.00       $360.00
MTC          1/3/2017   Follow up with Todd on Modeling of CEO compensation plan                  Operations                                        0.30   $400.00       $120.00
MTC          1/3/2017   Discussion with Bill on his first day findings                            Operations                                        0.40   $400.00       $160.00
MTC          1/3/2017   Discussion with Bill on his first day responsibilities and action items   Operations                                        0.80   $400.00       $320.00

MTC          1/3/2017     Discussion with Paul on his trip to Dayton and action items with Bill Operations                                          0.80 $400.00         $320.00
MTC          1/4/2017     Follow up with Bill on his retention                                  Operations                                          0.20 $400.00          $80.00
                          Discussion with Connie Hoff on possible valuation experts in the
MTC          1/4/2017     industry                                                              Operations                                          0.50 $400.00         $200.00
                                                                                                                                                                            A - 16
Professional      Date                                   Description                                                   Class                     Hours     Rate     Amount
                           Follow up with Jody and Annette related to vacation accrual and
MTC            1/4/2017    payment with the closing of Auburn                                    Operations                                        0.70 $400.00         $280.00
MTC            1/4/2017    Prep for and then hold management meeting                             Operations                                        0.80 $400.00         $320.00
                           Extensive discussion with Jacquie related to employment matters and
MTC            1/4/2017    EEOC issues, vacation pay and staffing matters                        Operations                                        0.80 $400.00         $320.00
                           Conference call with Mark Northrup and Mike Gearin on retention of
MTC            1/4/2017    CEO and other matters                                                 Operations                                        0.80 $400.00         $320.00
                           Research and discussion on vacation pay accrual and allow amount to
MTC            1/4/2017    pay to employees being terminated                                     Operations                                        1.40 $400.00         $560.00
MTC            1/4/2017    Review of financial model and review comments for Tod                 Plan of Reorganization & Disclosure Statement     1.50 $400.00         $600.00
MTC            1/4/2017    Follow up with Michael McAllister related to sale of some inventory   Sale of Assets                                    0.30 $400.00         $120.00
                           Discussion with Paul on progress in Dayton, Auburn move issues and
MTC            1/5/2017    funding of staff to move                                              Operations                                        0.50 $400.00         $200.00
                           Meeting on Russ Pay Stub issue / need to have letter written no
MTC            1/5/2017    change in pay stubs                                                   Operations                                        0.80 $400.00         $320.00
                           Meeting with staff on move to Dayton, and costs we are willing to
MTC            1/5/2017    pay                                                                   Operations                                        1.10 $400.00         $440.00
MTC            1/5/2017    Meeting on Auburn move status                                         Operations                                        1.20 $400.00         $480.00
MTC            1/5/2017    Base year 2016 revenue calculations                                   Operations                                        1.20 $400.00         $480.00
                           Drafted email on change in Vacation and PTO to Paul and Bill on
MTC            1/5/2017    proposed changes                                                      Operations                                        0.80 $400.00         $320.00
                           Drafted calculation of allowed admin vacation payable and the
MTC            1/5/2017    amount that would likely require court approval to pay                Operations                                        0.50 $400.00         $200.00
                           Meeting with staff on termination and lack of ability to pay all
MTC            1/5/2017    vacation pay                                                          Operations                                        4.20 $400.00        $1,680.00
                           Made model changes and sent to Tod review comments for additional
MTC            1/5/2017    revisions                                                             Plan of Reorganization & Disclosure Statement     1.10 $400.00          $440.00
MTC            1/6/2017    Meeting in Auburn with staff on moving and staff termination          Close of Company                                  4.20 $400.00        $1,680.00
MTC            1/6/2017    Compensation analysis / Bill                                          Operations                                        0.30 $400.00          $120.00
                           Meeting with Annette on calculation of 2016 annual revenue for base
MTC            1/6/2017    number in 2017 financial model                                        Operations                                        0.80 $400.00         $320.00
                           Calculation of compensation for Web based upon current expense
MTC            1/6/2017    level                                                                 Operations                                        1.10 $400.00         $440.00
                           Meeting with Tod to finalize model for purposes of presentation to
MTC            1/6/2017    creditors                                                             Plan of Reorganization & Disclosure Statement     2.20 $400.00         $880.00
                           Drafted email and distributed information to Creditor Committee on
MTC            1/7/2017    restructuring model and CEO compensation                              Committee                                         0.80   $400.00        $320.00
MTC            1/7/2017    Meeting with Tod on restructuring model and CEO compensation          Plan of Reorganization & Disclosure Statement     3.50   $400.00      $1,400.00
MTC            1/8/2017    Follow up with Investor on status of case                             Bankruptcy Admin                                  0.20   $400.00         $80.00
MTC            1/8/2017    Creditor email follow up                                              Claims                                            0.20   $400.00         $80.00
MTC            1/8/2017    Follow up with Bill on his first week and call on Monday              Operations                                        0.30   $400.00        $120.00
                           At NWTM, meeting with Annette, committee questions on deposits
MTC            1/9/2017    first day of case                                                     Committee                                         1.20   $400.00       $480.00
MTC            1/9/2017    Meeting with Paul on December operating results                       Operations                                        0.50   $400.00       $200.00
MTC            1/9/2017    Meeting with Paul on performance reviews documents                    Operations                                        0.20   $400.00        $80.00
MTC            1/9/2017    Discussion with Bill and with Mike on CEO and his progress            Operations                                        0.50   $400.00       $200.00
                           Meeting with Jacquie on EEOC document we need to send out to
MTC            1/9/2017    remain in compliance                                                  Operations                                        0.70 $400.00         $280.00
                           Meeting with Jacquie on Auburn employee moving to Dayton and
MTC            1/9/2017    related issues                                                        Operations                                        1.10 $400.00         $440.00
                           Drafted additional analysis based upon discussion with Bill Hanson
MTC            1/10/2017   for committee presentation                                            Committee                                         1.50   $400.00       $600.00
MTC            1/10/2017   Discussion with FBI on meeting today to review the model              Investigation - FBI/US Trustee Office             0.50   $400.00       $200.00
MTC            1/10/2017   Discussion with Bill Hanson on CEO Contract                           Operations                                        0.80   $400.00       $320.00
MTC            1/10/2017   Meeting with Mark and Mike at the courthouse on CEO Contract          Operations                                        1.50   $400.00       $600.00
                           Billing information on CCG / Allocation of funds received to
MTC            1/11/2017   professionals                                                         Bankruptcy Admin                                  0.20   $400.00        $80.00
MTC            1/11/2017   Email to K&L team on meeting today and action items                   Bankruptcy Admin                                  0.40   $400.00       $160.00
MTC            1/11/2017   Discussion with Bill on Committee status and need to push hearing     Committee                                         1.10   $400.00       $440.00
MTC            1/11/2017   Follow up with Mike White on move and moving expenses                 Operations                                        0.20   $400.00        $80.00
MTC            1/11/2017   Discussion with Bill on meeting with Paula                            Operations                                        0.50   $400.00       $200.00
                           Discussion with Mark Northrup and Bill A related to meeting
MTC            1/12/2017   committee members                                                     Committee                                         0.40 $400.00         $160.00
                           Discussion with Mark Northrup on additional information committee
MTC            1/12/2017   desires                                                               Committee                                         0.50 $400.00         $200.00
MTC            1/12/2017   Meeting with Dave Hoffman on status of move in Auburn                 Operations                                        0.50 $400.00         $200.00
                           Discussion with Jacquie on moving allowance and taxable vs non-
MTC            1/12/2017   taxable amount                                                        Operations                                        0.50 $400.00         $200.00

MTC            1/13/2017   Review of cash flow… tight, need to focus on growing back to 500k     Cash Flow                                         0.80 $400.00         $320.00
                           Follow up with David on response and changes to match Judges point
MTC            1/17/2017   of view                                                               Bankruptcy Admin                                  0.50 $400.00         $200.00
MTC            1/17/2017   Discussed cash flow problems with Gearin                              Cash Flow                                         0.40 $400.00         $160.00
                           Meeting in Auburn with Paul and Annett to discuss cash flow,
MTC            1/17/2017   seriously tight                                                       Cash Flow                                         4.50 $400.00        $1,800.00
MTC            1/17/2017   Meeting with Jacquie on EEOC response letter, drafted outline         Claims                                            0.80 $400.00          $320.00
MTC            1/17/2017   Meeting with Erin on close of Kent and need to find new job           Operations                                        0.50 $400.00          $200.00
                           Various emails and discussion with Mark on setting up meeting with
MTC            1/17/2017   Bill                                                                  Operations                                        0.50 $400.00         $200.00

                                                                                                                                                                             A - 17
Professional      Date                                  Description                                                      Class                      Hours     Rate     Amount
                           Follow up on possible auction companies for excess equipment,
                           researched a number and then called Jim Murphy related to possible
MTC            1/17/2017   interest                                                                 Sale of Assets                                    1.30   $400.00        $520.00
MTC            1/18/2017   Drive to and meeting with Auburn team on closing of the office           Close of Company                                  2.80   $400.00      $1,120.00
MTC            1/19/2017   Prep for meeting with Committee members on CEO compensation              Committee                                         2.00   $400.00        $800.00
MTC            1/19/2017   Meeting with Committee on CEO retention and compensation.                Committee                                         3.00   $400.00      $1,200.00
MTC            1/20/2017   Meeting with Bill and discussed committee issues                         Committee                                         0.90   $400.00        $360.00
MTC            1/20/2017   Meeting with Committee on CEO retention with Bill present                Committee                                         1.50   $400.00        $600.00
                           Meeting with Bill and discussed committee issues and delivered him
MTC            1/20/2017   to airport                                                               Committee                                         2.00 $400.00         $800.00
MTC            1/20/2017   Court hearing on Federal Way lease termination                           Court Hearing                                     2.00 $400.00         $800.00
                           Review of cash flow and operating issues and adjusted for all possible
MTC            1/23/2017   adjustments                                                              Cash Flow                                         2.10   $400.00        $840.00
MTC            1/23/2017   Review of MOR and issues with operating losses                           MOR's                                             0.80   $400.00        $320.00
MTC            1/23/2017   Follow up with Bill and Paul on bonus structure                          Operations                                        0.80   $400.00        $320.00
MTC            1/24/2017   Meeting with Jacquie on EEOC compliance                                  Claims                                            0.80   $400.00        $320.00
MTC            1/24/2017   Discussion with Bill on operating issues                                 Operations                                        0.80   $400.00        $320.00
MTC            1/24/2017   Management meeting                                                       Operations                                        0.80   $400.00        $320.00
MTC            1/24/2017   In Auburn assisting with the move and making decisions                   Operations                                        5.50   $400.00      $2,200.00
                           Tax issues / discussion with Stephen of Oregon CPA related to
MTC            1/25/2017   partnership accounting                                                   Accounting                                        0.40 $400.00         $160.00
                           Discussion with Mike on Regan Powers request on IRS matters for
MTC            1/25/2017   Ross and related research                                                Bankruptcy Admin                                  1.20   $400.00       $480.00
MTC            1/25/2017   Review of cash flow… tight, need to focus on growing sales               Cash Flow                                         0.80   $400.00       $320.00
MTC            1/25/2017   Discussion with creditor on status of the case                           Claims                                            0.10   $400.00        $40.00
MTC            1/25/2017   Revised EEOC letter and compliance package                               Claims                                            0.80   $400.00       $320.00
                           Discussion with Mike on comments from the committee on retention
MTC            1/25/2017   of Bill                                                                  Committee                                         0.40 $400.00         $160.00
MTC            1/25/2017   Review of January new letter and related issues                          Operations                                        0.70 $400.00         $280.00
                           Tax issues / discussion with Stephen of Oregon CPA related to
MTC            1/25/2017   partnership accounting                                                   Plan of Reorganization & Disclosure Statement     0.40   $400.00       $160.00
MTC            1/26/2017   Finalized EEOC presentation                                              Claims                                            0.80   $400.00       $320.00
MTC            1/26/2017   Tom Tucker response and EPA memo                                         Claims                                            1.10   $400.00       $440.00
MTC            1/26/2017   Final decision on Auburn cleaning and removal of carpet                  Close of Company                                  0.40   $400.00       $160.00
                           Meeting with employees on termination and payment of final
MTC            1/26/2017   paychecks                                                                Close of Company                                  0.90 $400.00         $360.00
MTC            1/26/2017   Auburn closing addressed status and issues                               Close of Company                                  2.20 $400.00         $880.00
                           Call with Mike and Mark on committee comments on for Bill
MTC            1/26/2017   employment contract                                                      Committee                                         1.30   $400.00       $520.00
MTC            1/26/2017   Review of committee proposals                                            Committee                                         1.40   $400.00       $560.00
MTC            1/26/2017   Follow up on Miles related to working together                           Operations                                        0.30   $400.00       $120.00
MTC            1/26/2017   Federal Way lease payment issues on last month pre-paid                  Operations                                        0.50   $400.00       $200.00
MTC            1/27/2017   Call with Bullion Customer Al / very frustrated                          Claims                                            0.80   $400.00       $320.00
                           Meeting with employees on termination and payment of final
MTC            1/27/2017   paychecks                                                                Close of Company                                  0.80 $400.00         $320.00
MTC            1/27/2017   Auburn closing / went down to auburn as landlord was there               Close of Company                                  1.50 $400.00         $600.00
                           Follow up with Greg on what was the legal position on Bullion
MTC            1/27/2017   Trades                                                                   Operations                                        1.10 $400.00         $440.00
MTC            1/30/2017   Follow up with David related to meeting with EEOC                        Claims                                            0.20 $400.00          $80.00
                           Discussion with Matt on Controller position and additional changes to
MTC            1/30/2017   the job description                                                      Operations                                        0.40 $400.00         $160.00
                           Drafted detail responses to Paula and the committee related to
MTC            1/31/2017   retention of Bill and he compensation questions                          Committee                                         3.80 $400.00        $1,520.00
                           Conference call with Mark Northrup and Mike Gearin on retention of
MTC            1/31/2017   CEO and other matters                                                    Operations                                        0.50   $400.00       $200.00
MTC            2/1/2017    Review of cash flow / status                                             Cash Flow                                         0.30   $400.00       $120.00
MTC            2/1/2017    EPA / waste shipment and status of compliance                            Claims                                            0.60   $400.00       $240.00
MTC            2/1/2017    Follow up on Auburn Lease / Camera and ownership                         Close of Company                                  0.50   $400.00       $200.00
                           Responded to email from committee member on what they are
MTC            2/1/2017    hearing                                                                  Committee                                         0.50 $400.00         $200.00
MTC            2/1/2017    Discussion with David on hearing tomorrow and my participation           Court Hearing                                     0.30 $400.00         $120.00
                           Follow up on MOR reporting and issue with funds held in trust per
MTC            2/1/2017    court order                                                              MOR's                                             0.80 $400.00         $320.00
                           Follow up with Mike and Mark on CEO engagement and discussed
MTC            2/1/2017    same with Bill                                                           Operations                                        1.50 $400.00         $600.00
                           Discussion with employee on errors in commission calculation and
MTC            2/2/2017    possible termination                                                     Operations                                        0.60 $400.00         $240.00
                           Follow up meeting with employee on errors in commission
MTC            2/2/2017    calculation                                                              Operations                                        0.80 $400.00         $320.00
                           Follow up with Mark Northrup on committee issue related to
MTC            2/3/2017    retention of CEO                                                         Committee                                         0.80   $400.00        $320.00
MTC            2/3/2017    Email to Paul and call with Bill on the hearing                          Court Hearing                                     0.40   $400.00        $160.00
MTC            2/3/2017    Court hearing on retention of CEO                                        Court Hearing                                     3.00   $400.00      $1,200.00
MTC            2/6/2017    Research related to tax approach for plan                                Plan of Reorganization & Disclosure Statement     1.50   $400.00        $600.00
                           Conference call with Tim, Joel, Steve and Mike on tax treatment in
MTC            2/6/2017    plan and compliance                                                      Plan of Reorganization & Disclosure Statement     2.20 $400.00         $880.00
                           Conference call with Tim, Joel, Steve and Mike on tax treatment in
MTC            2/6/2017    plan and compliance                                                      Plan of Reorganization & Disclosure Statement     2.20 $400.00         $880.00
MTC            2/7/2017    Review of cash flow and addressing shortfalls                            Cash Flow                                         1.10 $400.00         $440.00
MTC            2/7/2017    Committee matter / two new committee members                             Committee                                         0.50 $400.00         $200.00
                                                                                                                                                                                A - 18
Professional       Date                                 Description                                                         Class             Hours     Rate     Amount
MTC            2/7/2017    Call with Martin, Mark and Mike related to committee matters               Committee                                 0.70   $400.00       $280.00
MTC            2/8/2017    Review of potential controller resumes                                     Operations                                0.70   $400.00       $280.00
MTC            2/8/2017    Marketing Meeting                                                          Operations                                0.90   $400.00       $360.00
MTC            2/8/2017    Prepared for and call with Bill and Paul on operating issues / status      Operations                                1.60   $400.00       $640.00
                           Follow up on roof work and what is the company allocation vs
MTC            2/9/2017    landlord                                                                   Operations                                0.60   $400.00       $240.00
MTC            2/10/2017   Committee question on sale of x-ray machine / follow up                    Committee                                 0.20   $400.00        $80.00
MTC            2/13/2017   Discussion with Mike on District Court ruling related to Medallic          Medallic                                  0.60   $400.00       $240.00
MTC            2/14/2017   Meeting with Alex McQuin and his brother at the office                     Bankruptcy Admin                          2.10   $400.00       $840.00
                           Responded to the committee on information related to claims and
MTC            2/14/2017   claim analysis                                                             Committee                                 1.20 $400.00         $480.00
                           Follow up on sale of Handheld testing matching cost and market
MTC            2/14/2017   value                                                                      Sale of Assets                            1.50 $400.00         $600.00

MTC            2/15/2017   Discussion with Brad on status and follow up on WSJ article with Bill      Bankruptcy Admin                          2.00 $400.00         $800.00
                           Follow up with Committee on operating loss and last slow month
MTC            2/16/2017   including cash flow                                                        Committee                                 0.80 $400.00         $320.00
MTC            2/16/2017   Followed up with Mike on Medallic litigation discovery                     Medallic                                  0.50 $400.00         $200.00
                           Follow up with Connie on status of repairs and resolution of lease
MTC            2/16/2017   default                                                                    Operations                                2.10 $400.00         $840.00
                           Retention of James Murphy regarding equipment valuation and
MTC            2/16/2017   auction                                                                    Sale of Assets                            0.80   $400.00       $320.00
MTC            2/17/2017   Discussion with Cohen on where Ross's money is coming from                 Claims                                    0.80   $400.00       $320.00
MTC            2/17/2017   Follow up on committee questions on equipment sales                        Committee                                 0.70   $400.00       $280.00
MTC            2/17/2017   Discussion with Jacquie on her RIF and possible options                    Operations                                1.50   $400.00       $600.00
MTC            2/20/2017   Follow up with Mike and Brian on Tucker Settlement                         Claims                                    0.80   $400.00       $320.00
MTC            2/21/2017   Cash flow / worked on resolving shortfall                                  Cash Flow                                 1.20   $400.00       $480.00
MTC            2/21/2017   Review of proposed Bressler settlement                                     Claims                                    1.10   $400.00       $440.00
MTC            2/22/2017   Drafted calculation on Bressler Settlement and basis for settlement        Claims                                    0.80   $400.00       $320.00

MTC            2/23/2017   Review of cash flow and ability to get to April with Paul and Annette      Cash Flow                                 0.90 $400.00         $360.00
MTC            2/23/2017   Bressler settlement / discussion with Mike and with Mark                   Claims                                    0.50 $400.00         $200.00
                           Review of Bressler settlement document and approved for
MTC            2/23/2017   distribution                                                               Claims                                    0.50 $400.00         $200.00
MTC            2/23/2017   Bressler settlement / discussion with Mike                                 Claims                                    0.90 $400.00         $360.00
                           Review of possible Controller / CFO for Dayton as part of the move
MTC            2/23/2017   of Kent to Dayton                                                          Operations                                0.60 $400.00         $240.00

MTC            2/24/2017   Review of WSJ article on Cohen and passed out to other stakeholders        Bankruptcy Admin                          0.80 $400.00         $320.00
                           Discussion with Mike G on Bressler settlement and drafted Tax
MTC            2/24/2017   analysis                                                                   Claims                                    0.70 $400.00         $280.00
                           Followed up on information requested from Committee on
MTC            2/24/2017   operational progress                                                       Committee                                 0.50   $400.00       $200.00
MTC            2/24/2017   Call with Connie and Bob with Bill to discuss status of lease              Operations                                1.80   $400.00       $720.00
MTC            2/24/2017   Follow up on sale of equipment                                             Sale of Assets                            0.80   $400.00       $320.00
MTC            2/27/2017   Case status up date with Paul                                              Bankruptcy Admin                          1.10   $400.00       $440.00
MTC            2/27/2017   Meeting with Paul on cash flow and possible solutions                      Cash Flow                                 0.80   $400.00       $320.00
MTC            2/27/2017   Review of cash flow / cash flow management                                 Cash Flow                                 0.80   $400.00       $320.00
MTC            2/27/2017   Follow up with FBI on case rumors and call with Mark                       Investigation - FBI/US Trustee Office     0.50   $400.00       $200.00
MTC            2/27/2017   Follow up property tax payments                                            Operations                                0.50   $400.00       $200.00
MTC            2/27/2017   Discussion with Bill on operating issues                                   Operations                                0.80   $400.00       $320.00
                           Discussion with Jacquie on moving allowance and taxable vs non-
MTC            2/27/2017   taxable amount                                                             Operations                                1.00 $400.00         $400.00
MTC            2/27/2017   Initial review of Hoff email on lease compliance                           Operations                                1.40 $400.00         $560.00

MTC            2/28/2017   Various email with Connie Hoff on committee questions and concern          Committee                                 0.70   $400.00       $280.00
MTC            2/28/2017   Review of Controller resumes                                               Operations                                0.70   $400.00       $280.00
MTC            2/28/2017   Follow up on Connie letter and our situation                               Operations                                1.20   $400.00       $480.00
MTC            2/28/2017   Follow up with potential buyer of excess equipment                         Sale of Assets                            0.70   $400.00       $280.00

MTC            3/1/2017    Various calls and issues related to Ross Hansen contacting employees Bankruptcy Admin                                0.80 $400.00         $320.00

MTC            3/1/2017    Various email with Connie Hoff on committee questions and concern          Committee                                 1.50 $400.00         $600.00
MTC            3/1/2017    Medallic status conference with the judge                                  Medallic                                  0.80 $400.00         $320.00
                           Distribute order on retention of Murphy for valuation of equipment
MTC            3/1/2017    and sale                                                                   Sale of Assets                            0.30 $400.00         $120.00
MTC            3/2/2017    Customer, follow up                                                        Claims                                    0.20 $400.00          $80.00

MTC            3/2/2017    Follow up with Tom Tucker on his claim and valid payment amount            Claims                                    0.50 $400.00         $200.00
MTC            3/2/2017    Drafted email on operational progress for committee in February            Committee                                 1.10 $400.00         $440.00
                           Meeting with Mike on Insolvency and purchase of Medallic and other
MTC            3/2/2017    case issues                                                                Investigation                             3.50 $400.00        $1,400.00
                           Discussion with Bill on status of repair analysis for Connie, additional
MTC            3/2/2017    analysis required                                                          Operations                                0.50   $400.00       $200.00
MTC            3/3/2017    Reviewed Diane response to deposit held                                    Bankruptcy Admin                          0.40   $400.00       $160.00
MTC            3/3/2017    Review of cash flow and funding issues                                     Cash Flow                                 0.60   $400.00       $240.00
MTC            3/3/2017    Drafted email to creditor about his claims                                 Claims                                    0.30   $400.00       $120.00
                           Provided copy of sale of vault assets to Mike for distribution to the
MTC            3/3/2017    committee                                                                  Committee                                 0.30 $400.00         $120.00

                                                                                                                                                                        A - 19
Professional      Date                                 Description                                                       Class                     Hours     Rate     Amount
                           Review of expert experience for trial preparation in Medallic
MTC            3/3/2017    litigation                                                              Medallic                                          0.70 $400.00         $280.00
                           Discussion with Bill on equipment and possible value of equipment
MTC            3/3/2017    agreed to resolve on Monday                                             Sale of Assets                                    0.30 $400.00         $120.00

MTC            3/3/2017    Follow up on sale of equipment and agreed to talk over the weekend      Sale of Assets                                    1.10 $400.00         $440.00
                           Discussion with Michael Gearin and Paul on Ross approach to
MTC            3/7/2017    scaring employees                                                       Bankruptcy Admin                                  0.90 $400.00         $360.00
MTC            3/7/2017    Discussion with FBI on status of Ross                                   Investigation - FBI/US Trustee Office             0.40 $400.00         $160.00
MTC            3/9/2017    Litigation related matter and follow up with the Committee              Committee                                         0.40 $400.00         $160.00
                           Discussion with Chris and then Michael Gearin on sale of gold and
MTC            3/9/2017    silver                                                                  Operations                                        1.10   $400.00       $440.00
MTC            3/9/2017    Followed up on possible sale of equipment                               Sale of Assets                                    0.30   $400.00       $120.00
MTC            3/9/2017    Followed up on possible sale of equipment                               Sale of Assets                                    0.80   $400.00       $320.00
MTC            3/10/2017   Reviewed Cash Flow                                                      Cash Flow                                         0.80   $400.00       $320.00
MTC            3/10/2017   Reviewed and approved final settlement with Bressler                    Claims                                            0.60   $400.00       $240.00
MTC            3/10/2017   Review of tax letter to Ross's tax attorney                             Plan of Reorganization & Disclosure Statement     0.50   $400.00       $200.00
MTC            3/10/2017   Followed up on possible sale of equipment                               Sale of Assets                                    0.60   $400.00       $240.00
MTC            3/13/2017   Worked on cash flow issues and delay of sale of equipment               Cash Flow                                         1.20   $400.00       $480.00
MTC            3/13/2017   Connie lease schedule / status of repairs completed                     Operations                                        1.20   $400.00       $480.00
                           List of action items for tomorrow and open issues to be resolve
MTC            3/13/2017   including lien in asset sale                                            Sale of Assets                                    1.20 $400.00         $480.00
                           Distributed motion to sale equipment to parties who have expressed
MTC            3/13/2017   interest                                                                Sale of Assets                                    1.70   $400.00        $680.00
MTC            3/13/2017   Flight to Dayton and travel to hotel                                    Travel                                            5.00   $200.00      $1,000.00
MTC            3/14/2017   Quality Control Meeting                                                 Operations                                        0.60   $400.00        $240.00
MTC            3/14/2017   Management Meeting                                                      Operations                                        0.80   $400.00        $320.00
MTC            3/14/2017   Production Meeting                                                      Operations                                        0.80   $400.00        $320.00
MTC            3/14/2017   Various meeting with each of the managers                               Operations                                        6.00   $400.00      $2,400.00
                           Meeting with Canadian group on purchase of assets and working
MTC            3/14/2017   together                                                                Sale of Assets                                    3.50 $400.00        $1,400.00
MTC            3/15/2017   Company meeting on status of litigation                                 Bankruptcy Admin                                  0.80 $400.00          $320.00

MTC            3/15/2017   Discussion with Jody on MOR reports and significant event write up      MOR's                                             1.20   $400.00       $480.00
MTC            3/15/2017   Resolution of customer issue with past company dealings                 Operations                                        0.80   $400.00       $320.00
MTC            3/15/2017   Executive Safety Committee Meeting                                      Operations                                        1.10   $400.00       $440.00
MTC            3/15/2017   Review of top 10 CFO resumes                                            Operations                                        1.20   $400.00       $480.00
MTC            3/15/2017   Various meeting with each of the managers                               Operations                                        2.00   $400.00       $800.00
MTC            3/15/2017   Drive to airport and fly home                                           Travel                                            1.50   $200.00       $300.00
MTC            3/15/2017   Fly Home                                                                Travel                                            4.00   $200.00       $800.00
MTC            3/16/2017   Finalized MOR review and filing                                         MOR's                                             0.80   $400.00       $320.00
MTC            3/16/2017   Issues with ownership of Tools with Tom Boyles resignation              Operations                                        0.30   $400.00       $120.00

MTC            3/16/2017   Call with Michael McAllister and Bill on surplus inventory and other    Operations                                        0.50 $400.00         $200.00
                           Call with potential buyers for the company and confirmed possible
MTC            3/16/2017   offer at 6 yr 8 million, so not administratively insolvent              Sale of Company                                   1.20 $400.00         $480.00
                           Follow up with committee objection / based upon Ross on equipment
MTC            3/17/2017   sales and Hoff input                                                    Committee                                         0.60 $350.00         $210.00
                           Resolved moving allowance with Bill and funded $50k back to the
MTC            3/20/2017   company                                                                 Bankruptcy Admin                                  0.50 $400.00         $200.00
MTC            3/20/2017   Review of cost accounting data… inadequate, call with Paul              Job Costing                                       1.10 $400.00         $440.00
                           Sales for the week low followed up with Paul and then Bill, need 1.3
MTC            3/20/2017   this month                                                              Operations                                        0.60   $400.00        $240.00
MTC            3/20/2017   Conference call with Bill and Paul… Bill to own time tracking           Operations                                        0.80   $400.00        $320.00
MTC            3/21/2017   Interview of potential CFO                                              Operations                                        2.50   $400.00      $1,000.00
MTC            3/21/2017   Discussion with Mike on disclosure made by the committee                Committee                                         1.20   $350.00        $420.00
MTC            3/22/2017   Meeting with EEOC                                                       Claims                                            1.10   $400.00        $440.00
                           Meeting with EEOC on consent decree and our progress and overall
MTC            3/22/2017   timing                                                                  Claims                                            1.20 $400.00         $480.00
                           Meeting with Mike Gearin on Committee issues, various emails today
MTC            3/22/2017   on resignation                                                          Committee                                         1.60 $400.00         $640.00
MTC            3/23/2017   EEOC / meeting on status of compliance                                  Claims                                            1.50 $400.00         $600.00
MTC            3/27/2017   Settlement discussions with Mike related to Ross                        Court Hearing                                     0.80 $400.00         $320.00
                           Settlement discussions with Mike related to Ross / identified fixed
MTC            3/28/2017   assets to surrender                                                     Court Hearing                                     1.10   $400.00       $440.00
MTC            3/29/2017   Follow up with Bill on operations                                       Operations                                        0.50   $400.00       $200.00
MTC            3/30/2017   Follow up with Bill on operations                                       Operations                                        0.20   $400.00        $80.00
MTC            3/31/2017   Review of brief on delay in trial and exclusion of expert               Court Hearing                                     0.80   $400.00       $320.00
MTC            4/3/2017    Discussion with Jessica on hearing and action items based on ruling     Court Hearing                                     0.50   $400.00       $200.00
MTC            4/3/2017    Discussion with Mike on hearing                                         Court Hearing                                     0.60   $400.00       $240.00
MTC            4/3/2017    Discussion with Mike on status of settlement                            Court Hearing                                     1.20   $400.00       $480.00
MTC            4/3/2017    Discussion with Bill on operations                                      Operations                                        0.30   $400.00       $120.00
                           Follow up on selling of inventory / ordinary course or court approval
MTC            4/4/2017    required                                                                Sale of Assets                                    0.20   $400.00         $80.00
MTC            4/5/2017    Follow up with attorneys on Maritin on 2004 examination                 Bankruptcy Admin                                  0.50   $400.00        $200.00
MTC            4/5/2017    Review of cash flow                                                     Cash Flow                                         0.40   $400.00        $160.00
MTC            4/5/2017    Follow up with Mark Northrup on committee issue related                 Committee                                         0.50   $400.00        $200.00
MTC            4/5/2017    Prepared information for call with committee                            Committee                                         3.20   $400.00      $1,280.00
MTC            4/5/2017    Discussion with Mike on settlement with Ross                            Court Hearing                                     0.20   $400.00         $80.00

                                                                                                                                                                               A - 20
Professional      Date                                 Description                                                          Class                     Hours     Rate     Amount
                           Discussion with Dennis on cost of dies and how costs continue to
MTC            4/5/2017    decline                                                                    Operations                                        0.40   $400.00       $160.00
MTC            4/5/2017    Follow up with Bill on operational status memo                             Operations                                        0.80   $400.00       $320.00
MTC            4/5/2017    Follow up on possible buyer for entire operation                           Sale of Company                                   0.20   $400.00        $80.00
MTC            4/6/2017    Follow up on committee questions from meeting                              Committee                                         0.30   $400.00       $120.00
MTC            4/6/2017    Various calls with Mark and Mike on committee meeting                      Committee                                         1.20   $400.00       $480.00
MTC            4/6/2017    Committee conference call                                                  Committee                                         1.80   $400.00       $720.00

MTC            4/6/2017    Prep for and conference call with Committee on status of operations        Committee                                         2.10 $400.00         $840.00
                           Discussion with attorneys and follow up with staff on information for
MTC            4/6/2017    hearing                                                                    Court Hearing                                     0.50 $400.00         $200.00
MTC            4/6/2017    Follow up with Connie on status of operations and die costs                Operations                                        0.40 $400.00         $160.00
                           Follow up on cost of repairs to swamp coolers and approved
MTC            4/6/2017    expenditure                                                                Operations                                        1.10 $400.00         $440.00

MTC            4/6/2017    Follow up on tax returns completed in 2011 relating to 2009 and 2010       Plan of Reorganization & Disclosure Statement     0.50 $400.00         $200.00
MTC            4/7/2017    Discussion with Mike on committee situation                                Committee                                         0.30 $400.00         $120.00
MTC            4/7/2017    Discussion with Mike on settlement with Ross                               Court Hearing                                     0.80 $400.00         $320.00
                           Discussion with FBI on status of our insolvency analysis and
MTC            4/7/2017    subpoena                                                                   Investigation - FBI/US Trustee Office             0.80 $400.00         $320.00
                           Discussion with Mike on call with Connie and willingness to testify
MTC            4/7/2017    in June                                                                    Investigation                                     0.80 $400.00         $320.00
                           Update status call with Connie on status of building and litigation
MTC            4/7/2017    with Ross and hearing                                                      Litigation Support                                1.20 $400.00         $480.00
                           Discussion with Mike on settlement and discovery process and
MTC            4/10/2017   findings                                                                   Litigation Support                                1.20   $400.00       $480.00
MTC            4/11/2017   Discussions related to Hoff litigation Status and filings in state court   Court Hearing                                     0.50   $400.00       $200.00
MTC            4/11/2017   Discussion with David Neu on Diane settlement                              Litigation Support                                0.50   $400.00       $200.00
MTC            4/11/2017   Follow up on inventory and ensure correct balance for MOR                  MOR's                                             0.50   $400.00       $200.00
MTC            4/11/2017   Conference call on profitability and month of March MOR                    MOR's                                             1.50   $400.00       $600.00
MTC            4/11/2017   Follow up with Mike and then Ron Parr on sale of equipment                 Sale of Assets                                    0.60   $400.00       $240.00
MTC            4/12/2017   Follow up on cash flow                                                     Cash Flow                                         0.80   $400.00       $320.00
MTC            4/12/2017   Follow up on profitability / reviewed MOR information                      MOR's                                             1.20   $400.00       $480.00
MTC            4/12/2017   Profitability meeting / next steps                                         Operations                                        1.00   $400.00       $400.00
MTC            4/12/2017   Call with Mark Northrup on dropping of Medallic case vs NWTM               Medallic                                          0.40   $350.00       $140.00
MTC            4/12/2017   Call with Mike on possible dropping of Medallic case vs NWTM               Medallic                                          0.60   $350.00       $210.00

MTC            4/13/2017   Searched for signed LLC agreement for NWTM related to tax issues           Bankruptcy Admin                                  1.00 $400.00         $400.00
                           Discussion with Paul on operations / profitable jobs and allocation of
MTC            4/13/2017   overhead                                                                   Operations                                        0.70 $400.00         $280.00
                           Drafted memo on status of work and stop and closing out any
MTC            4/14/2017   additional work                                                            Bankruptcy Admin                                  1.00 $400.00         $400.00
                           Court hearing on sale of equipment / and follow up with buyer on
MTC            4/14/2017   closing and ship date                                                      Sale of Assets                                    0.80 $400.00         $320.00
                           Discussion with Mike and Mark on Bressler settlement, we cut the
MTC            4/17/2017   deal we need to honor                                                      Claims                                            0.60 $400.00         $240.00
                           Follow up with Mike Gearin on hearing tomorrow and anticipated
MTC            4/17/2017   actions                                                                    Court Hearing                                     1.10 $400.00         $440.00
                           Follow up with Erin to confirm we have the correct number for
MTC            4/17/2017   storage and lease                                                          Investigation - Storage Inventory/Vault           0.40 $400.00         $160.00
MTC            4/17/2017   Reviewed MOR and added narrative                                           MOR's                                             1.60 $400.00         $640.00
MTC            4/17/2017   Meeting with Don Ruth on product pricing and need to increase              Operations                                        1.10 $400.00         $440.00
                           Follow up with Ron on purchase of equipment and timing for
MTC            4/17/2017   payment and pick up                                                        Sale of Assets                                    0.90 $400.00         $360.00

MTC            4/18/2017   Follow up with George on Auburn lease and possible settlement terms        Claims                                            0.40 $400.00         $160.00
MTC            4/18/2017   Discussion with Ross Tax Advisor / meeting scheduled next week             Plan of Reorganization & Disclosure Statement     0.40 $400.00         $160.00
MTC            4/19/2017   Follow up on release of inventory to customer                              Inventory                                         0.60 $400.00         $240.00
                           Sent out motion on dismissal of litigation with Medallic to various
MTC            4/19/2017   parties                                                                    Medallic                                          0.80   $400.00       $320.00
MTC            4/19/2017   Discussion with Ross Tax Advisor / meeting scheduled next week             Plan of Reorganization & Disclosure Statement     0.40   $400.00       $160.00
MTC            4/20/2017   Review of order for settlement with Medallic                               Medallic                                          0.40   $400.00       $160.00
MTC            4/20/2017   Profitability meeting / next steps to drive sales                          Operations                                        1.70   $400.00       $680.00
                           Follow up with potential buyer investigation / discussion with
MTC            4/20/2017   production manager                                                         Sale of Company                                   0.80 $400.00         $320.00
                           Pulled together documents and drafted email and supporting
MTC            4/24/2017   documents to answer committee questions                                    Committee                                         1.40 $400.00         $560.00
MTC            4/25/2017   Meeting with Dave on his status and employment                             Operations                                        0.50 $400.00         $200.00
MTC            4/25/2017   Meeting with Roads and Associates on 2009 and 2010 tax returns             Plan of Reorganization & Disclosure Statement     1.50 $400.00         $600.00
                           Meeting with Ross's Tax accountant on the tax attributes and issues
MTC            4/25/2017   with retaining them for the estate                                         Plan of Reorganization & Disclosure Statement     3.70 $400.00        $1,480.00
MTC            4/26/2017   Meeting with PSBJ on possible NWTM article                                 Bankruptcy Admin                                  1.00 $400.00          $400.00
MTC            4/26/2017   Lease / acceptance / follow up with David on terms                         Operations                                        0.30 $400.00          $120.00
                           Operations, customer needed letter from trustee on purchase of gold
MTC            4/26/2017   and ownership                                                              Operations                                        0.40 $400.00         $160.00
                           Follow up with Ross's Tax advisor on who would do what work to
MTC            4/26/2017   catch up returns                                                           Plan of Reorganization & Disclosure Statement     0.30 $400.00         $120.00
MTC            4/26/2017   Drafted letter to potential buyers on Medallic Sales                       Sale of Assets                                    1.80 $400.00         $720.00
MTC            4/27/2017   Review cash flow and funding of working capital needs                      Cash Flow                                         0.80 $400.00         $320.00

                                                                                                                                                                                  A - 21
Professional      Date                                   Description                                                       Class                      Hours     Rate     Amount
                           Drafted email to Mike on May 2 hearing and overall terms, need both
MTC            4/27/2017   Alter Ego and none pro truce                                               Court Hearing                                     0.80 $400.00          $320.00
MTC            4/27/2017   Discussed compliance with Sales Tax for Customer and the store             Operations                                        0.80 $400.00          $320.00
MTC            4/27/2017   Discussion with Paul on operational adjustment to tighten down             Operations                                        2.50 $400.00        $1,000.00
                           Drafted letter to potential buyers on Medallic Sales and sent to Mike
MTC            4/27/2017   for review                                                                 Sale of Assets                                    1.20 $400.00          $480.00
MTC            4/27/2017   Started pulling together information for 363 sale package                  Sale of Company                                   2.50 $400.00        $1,000.00
                           Call with Mr. Thomas of Caverallo regarding work to be done and
MTC            4/28/2017   timing.                                                                    Bankruptcy Admin                                  0.40 $400.00         $160.00
                           Discussion with member of the creditors committee on the operations
MTC            4/28/2017   of the company                                                             Committee                                         0.50   $400.00       $200.00
MTC            4/28/2017   Court hearing on Bressler settlement                                       Court Hearing                                     1.50   $400.00       $600.00
MTC            4/28/2017   Discussion with Bill and Paul on sales and court hearing                   Sale of Assets                                    0.60   $400.00       $240.00
MTC            5/1/2017    Review of time break out and preparation for hearing tomorrow.             Bankruptcy Admin                                  1.10   $400.00       $440.00
MTC            5/1/2017    Discussion with Mike on settlement with the Hoffs                          Claims                                            1.10   $400.00       $440.00
MTC            5/1/2017    Review of possible Controller resume                                       Operations                                        0.30   $400.00       $120.00
                           Call with Scott Garrison of Miles construction on roof leaks repairs /
MTC            5/1/2017    flashing and cost of repairs                                               Operations                                        0.80 $400.00         $320.00
MTC            5/1/2017    Dayton Lease / Follow up with Connie Hoff                                  Operations                                        1.30 $400.00         $520.00

MTC            5/2/2017    Follow up with George on Auburn lease and possible settlement terms Close of Company                                         0.40 $400.00         $160.00
MTC            5/2/2017    Follow up with Bill and Paul on todays hearing                      Court Hearing                                            0.80 $400.00         $320.00
MTC            5/2/2017    Court hearing on Medallic Settlement                                Medallic                                                 2.10 $350.00         $735.00

MTC            5/3/2017    Follow up with George on Auburn lease and possible settlement terms        Claims                                            0.50   $400.00       $200.00
MTC            5/3/2017    Discussion with Bill on Pipeline forecast                                  Operations                                        0.50   $400.00       $200.00
MTC            5/3/2017    Discuss review comment with Mike and changes needed                        Operations                                        0.50   $400.00       $200.00
MTC            5/3/2017    Follow up with Connie Hoff on sale and trying to work together             Sale of Assets                                    0.60   $400.00       $240.00
MTC            5/4/2017    Worked with Annette on resolving cash flow issues                          Cash Flow                                         0.50   $400.00       $200.00
MTC            5/4/2017    Follow up with Mark Northrup on DIP financing                              DIP                                               0.40   $400.00       $160.00
MTC            5/4/2017    Discussion with Bill on limit of raises                                    Operations                                        0.30   $400.00       $120.00
MTC            5/4/2017    Made review comments changes proposed by Mike                              Operations                                        0.60   $400.00       $240.00
MTC            5/4/2017    Profitability call / backlog / through put / sales                         Operations                                        0.90   $400.00       $360.00
MTC            5/4/2017    Discussion with Mark on possible sale of the company                       Sale of Company                                   0.30   $400.00       $120.00
MTC            5/4/2017    Discussion with Bill on sales and possible need to sale the company        Sale of Company                                   0.40   $400.00       $160.00
                           Finalized 363 sale letter and distributed to over 40 different potential
MTC            5/4/2017    buyers                                                                     Sale of Company                                   1.20 $400.00         $480.00
                           Tried to close BofA bank account / for NWTM, provided copy of
MTC            5/5/2017    trustee appointment                                                        Accounting                                        0.80   $400.00       $320.00
MTC            5/5/2017    Cash management call with World Pay… on return of deposit                  Cash Flow                                         0.50   $400.00       $200.00
MTC            5/5/2017    Search for DIP Financing, filled out form and sent information             DIP                                               2.20   $400.00       $880.00
MTC            5/5/2017    Follow up with Bill on donations                                           Operations                                        0.30   $400.00       $120.00
MTC            5/5/2017    Follow up on Capital vs R&M related to Dayton Lease                        Operations                                        0.30   $400.00       $120.00
MTC            5/5/2017    Discussion with Mike on Hoff Lease and cure costs                          Operations                                        0.60   $400.00       $240.00
MTC            5/5/2017    Review of labor rates, changes and how to remain competitive               Operations                                        1.60   $400.00       $640.00
MTC            5/5/2017    Discussion with Mike on Medallic litigation                                Medallic                                          0.50   $350.00       $175.00
MTC            5/8/2017    Initial call with DIP financing                                            DIP                                               0.80   $400.00       $320.00
                           Discussion with Brad on his investigation and our findings from
MTC            5/8/2017    Medallic Attorneys                                                         Medallic                                          0.80 $400.00         $320.00
                           Review revised insurance pricing and cut from 85% to 80% and
MTC            5/8/2017    approved to go forward with new policy                                     Operations                                        0.80 $400.00         $320.00

MTC            5/8/2017    Meeting with Paul on operations / cash flow and status of operations       Operations                                        2.20   $400.00       $880.00
MTC            5/9/2017    Various email on committee matters                                         Committee                                         0.80   $400.00       $320.00
MTC            5/9/2017    Committee meeting outline                                                  Committee                                         1.10   $400.00       $440.00
MTC            5/9/2017    Follow up with second DIP funding source                                   DIP                                               0.30   $400.00       $120.00
MTC            5/9/2017    Reviewed DIP term sheet and revised and sent back                          DIP                                               0.70   $400.00       $280.00
MTC            5/9/2017    Follow up with Dan Giger on possible purchase of the company               Sale of Company                                   0.60   $400.00       $240.00
MTC            5/9/2017    Discussion with potential buyer, DJ and Greg                               Sale of Company                                   0.60   $400.00       $240.00
MTC            5/10/2017   Call with Bill and Paul related to prep for committee call                 Committee                                         0.30   $400.00       $120.00
MTC            5/10/2017   Various email on Pehl's participation                                      Committee                                         0.30   $400.00       $120.00
                           Prep for committee call, pulled together documents and sent out
MTC            5/10/2017   email                                                                      Committee                                         1.30   $400.00       $520.00
MTC            5/10/2017   Committee call on operational status on cash flow                          Committee                                         1.90   $400.00       $760.00
MTC            5/10/2017   Passed to Mike Gearin DIP and asked him to submit order                    DIP                                               0.30   $400.00       $120.00
MTC            5/10/2017   Call with factoring company on DIP Financing                               DIP                                               0.50   $400.00       $200.00
MTC            5/10/2017   Draft of model on financial terms                                          Plan of Reorganization & Disclosure Statement     0.80   $400.00       $320.00
MTC            5/11/2017   Follow up with Creditor on his frustrations                                Claims                                            0.40   $400.00       $160.00
                           Follow up on possible settlement with Bressler that includes a DIP
MTC            5/11/2017   loan                                                                       Claims                                            0.50 $400.00         $200.00
MTC            5/11/2017   Settlement with George / Auburn Landlord                                   Claims                                            0.70 $400.00         $280.00
MTC            5/11/2017   Call with R.B on possible buy of Medallic with Bill                        Medallic                                          1.20 $400.00         $480.00
                           Discussion with Mike on Pehl position and resolution of committee
MTC            5/12/2017   issue                                                                      Committee                                         0.40   $400.00       $160.00
MTC            5/12/2017   Discussion with Mike on hearing today on Dayton Lease                      Court Hearing                                     0.30   $400.00       $120.00
MTC            5/12/2017   Discussion with Bill on 363 sale / opportunity                             Sale of Company                                   0.40   $400.00       $160.00
MTC            5/15/2017   Cash flow management                                                       Cash Flow                                         1.10   $400.00       $440.00
MTC            5/15/2017   Dayton Lease Issues                                                        Operations                                        0.50   $400.00       $200.00
                           Call with Mike G on status and need to get 363 bid procedures
MTC            5/15/2017   approved                                                                   Sale of Company                                   0.50 $400.00         $200.00
                                                                                                                                                                                  A - 22
Professional       Date                                 Description                                                      Class                     Hours     Rate     Amount
MTC            5/15/2017   Work on discussion with possible buyers                                 Sale of Company                                   1.40   $400.00       $560.00
MTC            5/16/2017   Discussion with potential buyer                                         Sale of Company                                   0.60   $400.00       $240.00
MTC            5/16/2017   Prep for and discussion with possible buyer                             Sale of Company                                   1.20   $400.00       $480.00
MTC            5/17/2017   Discussion with Puget Sound Business Journal                            Bankruptcy Admin                                  0.70   $400.00       $280.00
MTC            5/17/2017   Review motion on disposal of surplus equipment                          Sale of Assets                                    0.20   $400.00        $80.00
MTC            5/17/2017   Discussion with Mike G on 363 sale and DIP Financing Motion             Sale of Company                                   0.70   $400.00       $280.00
MTC            5/17/2017   Follow up on meeting next week with potential buyers                    Sale of Company                                   0.80   $400.00       $320.00
MTC            5/17/2017   Drafted additional information for distribution to potential buyers     Sale of Company                                   1.80   $400.00       $720.00

MTC            5/18/2017   Drafted agenda for meetings next week and send out follow up emails     Bankruptcy Admin                                  0.80 $400.00         $320.00
MTC            5/18/2017   Review of cash flow and options                                         Cash Flow                                         0.70 $400.00         $280.00
MTC            5/18/2017   Follow up with Bill and Paul on meetings next week                      Operations                                        0.50 $400.00         $200.00
                           Summary of tours next week and discussed with Bill and Paul
MTC            5/18/2017   additional information to have available in a Drop Box                  Operations                                        1.20 $400.00         $480.00
                           Review motion and followed up on attorney questions on disposal of
MTC            5/18/2017   Graco inventory and surplus equipment                                   Sale of Assets                                    2.20 $400.00         $880.00
                           Follow up with Paul on data room for 363 sale and what to include or
MTC            5/18/2017   exclude                                                                 Sale of Company                                   0.80   $400.00       $320.00
MTC            5/19/2017   Customer / discussion on status of the case with PSBJ                   Bankruptcy Admin                                  1.10   $400.00       $440.00
MTC            5/19/2017   Reviewed information to be included in drop box                         Bankruptcy Admin                                  0.60   $400.00       $240.00
MTC            5/19/2017   DIP, review motion and approved with significant changes                DIP                                               0.80   $400.00       $320.00
                           Reviewed MOR and approved, discussed significant events with
MTC            5/19/2017   Michael                                                                 MOR's                                             0.80 $400.00         $320.00
MTC            5/19/2017   Follow up on scrap inventory vs equipment to be sold                    Sale of Assets                                    1.30 $400.00         $520.00
MTC            5/19/2017   Discussion with potential buyer                                         Sale of Company                                   0.60 $400.00         $240.00
                           Conference call with Lisa and Ava on claim documentation need and
MTC            5/22/2017   overall timing                                                          Claims                                            0.50 $400.00         $200.00
MTC            5/22/2017   Call with David Neu on error in Affidavit on missing metals             Investigation - Storage Inventory/Vault           0.80 $400.00         $320.00
                           Discussion with Mike on Lease and Fraudulent Transfer and if it is
MTC            5/22/2017   possible                                                                Investigation                                     0.80 $400.00         $320.00
MTC            5/22/2017   Meeting with Bill on operating results                                  Operations                                        1.20 $400.00         $480.00
                           Meeting with Paul and Bill on operational issues and meeting this
MTC            5/22/2017   week on possible sale                                                   Operations                                        1.50 $400.00         $600.00
MTC            5/22/2017   Flight to Reno for 363 sale meetings                                    Travel                                            4.00 $200.00         $800.00
MTC            5/23/2017   Discussion with Matt on healthcare and dental costs                     Operations                                        0.40 $400.00         $160.00
                           Discussion with Paul on how to jump start the sales force and
MTC            5/23/2017   retaining industry experts                                              Operations                                        1.20 $400.00          $480.00
MTC            5/23/2017   Meeting with potential buyer for the company                            Sale of Company                                   7.00 $400.00        $2,800.00
MTC            5/24/2017   Follow up with George on his initial thinking                           Court Hearing                                     0.40 $400.00          $160.00
                           Discussion with George on being an expert on what is CAPX and
MTC            5/24/2017   what is normal landlord responsibilities                                Court Hearing                                     0.80   $400.00        $320.00
MTC            5/24/2017   Discussion with Roof Expert on repairs                                  Operations                                        0.70   $400.00        $280.00
MTC            5/24/2017   Discussion with Potential Buyer and possible meeting next week          Sale of Company                                   0.30   $400.00        $120.00
MTC            5/24/2017   Meeting with potential buyer in Dayton                                  Sale of Company                                   7.00   $400.00      $2,800.00
MTC            5/25/2017   Operational issues                                                      Operations                                        1.50   $400.00        $600.00
MTC            5/25/2017   Meeting with possible expert and tour of roof repairs requested         Operations                                        2.50   $400.00      $1,000.00
MTC            5/25/2017   Meeting with possible buyer                                             Sale of Company                                   6.00   $400.00      $2,400.00
MTC            5/26/2017   Drafted model on possible structure                                     Plan of Reorganization & Disclosure Statement     4.30   $400.00      $1,720.00
MTC            5/26/2017   Flight from Reno to Seattle                                             Travel                                            5.00   $200.00      $1,000.00
MTC            5/30/2017   Cash flow management                                                    Cash Flow                                         0.80   $400.00        $320.00
MTC            5/30/2017   Follow up with customers/ creditors                                     Claims                                            1.20   $400.00        $480.00
MTC            5/30/2017   Lease litigation follow up with Jeff on ability to testify              Court Hearing                                     0.80   $400.00        $320.00
MTC            5/30/2017   Follow up on status of buyer tour of plant                              Sale of Company                                   0.50   $400.00        $200.00

MTC            6/1/2017    Drafted outline for DIP court hearing and status update for the judge   Court Hearing                                     1.10 $400.00         $440.00
MTC            6/1/2017    Follow up with Bill on compensation issues                              Operations                                        0.30 $400.00         $120.00
                           Discussion with Potential Buyer on Tax Attributes and the
MTC            6/1/2017    opportunity to use the tax attributes                                   Sale of Company                                   1.30 $400.00         $520.00
MTC            6/2/2017    Court hearing on DIP financing                                          Court Hearing                                     1.00 $400.00         $400.00
                           Discussion with FBI on obtaining original storage and lease
MTC            6/2/2017    documents back and status of our 2005                                   Investigation - FBI/US Trustee Office             0.20   $400.00        $80.00
MTC            6/2/2017    Discussion with Mike on plan and tax issues                             Plan of Reorganization & Disclosure Statement     0.50   $400.00       $200.00
MTC            6/5/2017    Worked on cash flow and in ability to fund                              Cash Flow                                         0.80   $400.00       $320.00
MTC            6/5/2017    Discussion with George and David on fraudulent transfer                 Investigation                                     1.60   $400.00       $640.00
MTC            6/5/2017    Meeting with Chris on prep for Hoff litigation on Dayton Lease          Investigation                                     2.10   $400.00       $840.00
MTC            6/6/2017    DIP follow up / documents and discussion on funding                     DIP                                               0.50   $400.00       $200.00
MTC            6/6/2017    Discussion with Tim on section 704 partnership allocations              Operations                                        0.30   $400.00       $120.00
MTC            6/6/2017    Pricing call and review of pricing                                      Operations                                        0.30   $400.00       $120.00
MTC            6/6/2017    Management call status                                                  Operations                                        1.50   $400.00       $600.00
MTC            6/6/2017    Discussion with Tim on todays tax meeting                               Plan of Reorganization & Disclosure Statement     0.30   $400.00       $120.00
MTC            6/6/2017    Follow up on payment on sale of equipment                               Sale of Assets                                    0.30   $400.00       $120.00
MTC            6/6/2017    Discussion with Jamie regarding purchase terms                          Sale of Assets                                    0.60   $400.00       $240.00
MTC            6/7/2017    Follow up with Chris on Hoff document production                        Court Hearing                                     0.70   $400.00       $280.00
MTC            6/7/2017    Review of labor costs                                                   Operations                                        1.10   $400.00       $440.00
MTC            6/7/2017    Discussion with Jamie on offer                                          Sale of Company                                   1.10   $400.00       $440.00
                           Call with Paul on inventory and buyer perception of inventory
MTC            6/8/2017    valuation, need to correct perception                                   Sale of Assets                                    0.70 $400.00         $280.00
MTC            6/9/2017    Review of expert report and additional questions                        Court Hearing                                     1.10 $400.00         $440.00
MTC            6/9/2017    Follow up on expert witness report to be filed                          Court Hearing                                     1.80 $400.00         $720.00

                                                                                                                                                                             A - 23
Professional      Date                                  Description                                                        Class                    Hours     Rate     Amount
                           Tax structure meeting with Dennis and Matt / new approach
MTC            6/9/2017    identified                                                               Plan of Reorganization & Disclosure Statement     3.50   $400.00      $1,400.00
MTC            6/9/2017    Discussion with buyer / possible new player                              Sale of Company                                   0.80   $400.00        $320.00
MTC            6/12/2017   Drafted liquidation analysis                                             Liquidation Analysis                              3.50   $400.00      $1,400.00
MTC            6/12/2017   Reviewed final approved distribution                                     Operations                                        0.70   $400.00        $280.00
MTC            6/12/2017   Prep for and call with possible 363 buyer and had call                   Sale of Company                                   1.20   $400.00        $480.00
MTC            6/13/2017   Discussion with Mike on waterfall in a liquidation                       Liquidation Analysis                              0.80   $400.00        $320.00
MTC            6/13/2017   Revised liquidation model and distributed                                Liquidation Analysis                              1.10   $400.00        $440.00
MTC            6/14/2017   Discussion with Mike on status and possible Bressler meeting             Claims                                            0.80   $400.00        $320.00
MTC            6/14/2017   Reviewed and signed papers associated with settlement                    Court Hearing                                     0.80   $400.00        $320.00
MTC            6/14/2017   Competed liquidation analysis for Jamie                                  Liquidation Analysis                              1.10   $400.00        $440.00

MTC            6/14/2017   Meeting with Mike on liquidation analysis and next steps on the case     Liquidation Analysis                              2.20 $400.00         $880.00
MTC            6/14/2017   Operational issues including commission structure                        Operations                                        0.70 $400.00         $280.00
MTC            6/14/2017   Call with Marty on Compensation Structure                                Operations                                        0.80 $400.00         $320.00
                           Call with possible buyer and mailed out teaser and sent information to
MTC            6/14/2017   him                                                                      Sale of Company                                   0.80 $400.00         $320.00
                           Conference call with Tiger related to purchase of the business and
MTC            6/14/2017   sent out additional information requested                                Sale of Company                                   0.80 $400.00         $320.00
                           Prep for and committee call on status of litigation, company and lack
MTC            6/15/2017   of cash flow                                                             Committee                                         2.40   $400.00        $960.00
MTC            6/15/2017   Discussion with Bill on Commissions                                      Operations                                        0.50   $400.00        $200.00
MTC            6/15/2017   Follow up on 363 sale with buyer                                         Sale of Company                                   0.50   $400.00        $200.00
MTC            6/16/2017   Prep for Deposition related to Dayton Lease                              Court Hearing                                     2.80   $400.00      $1,120.00
MTC            6/16/2017   Discussion with Scott / Renovo regarding possible structure              Plan of Reorganization & Disclosure Statement     0.90   $400.00        $360.00
MTC            6/16/2017   363 sale structure to Dick Bressler                                      Sale of Company                                   0.40   $400.00        $160.00
MTC            6/18/2017   Drafted questions for Jeff                                               Court Hearing                                     1.20   $400.00        $480.00
MTC            6/18/2017   Drafted questions for Connie                                             Court Hearing                                     2.80   $400.00      $1,120.00
                           Collected information for deposition related to repair status and
MTC            6/19/2017   OSHA and NDEP                                                            Court Hearing                                     2.00 $400.00         $800.00

MTC            6/19/2017   Follow up with Mike on discovery request based upon Erin comment         Investigation - Discovery                         0.40   $400.00        $160.00
MTC            6/19/2017   Discussion with FBI on additional information request                    Investigation - FBI/US Trustee Office             0.30   $400.00        $120.00
MTC            6/19/2017   Discussion with Mike and Erin on FBI request                             Investigation - FBI/US Trustee Office             0.80   $400.00        $320.00
MTC            6/20/2017   Deposition related to Hoff Lease                                         Court Hearing                                     2.00   $400.00        $800.00
MTC            6/20/2017   Prep for Deposition                                                      Court Hearing                                     3.00   $400.00      $1,200.00
MTC            6/21/2017   Follow up on light test for the building.                                Operations                                        0.60   $400.00        $240.00
MTC            6/21/2017   Follow up with the bank on two disbursement missing check                Operations                                        0.70   $400.00        $280.00
MTC            6/21/2017   Follow up on sale and possible buyers                                    Sale of Company                                   0.50   $400.00        $200.00
                           Follow up with Alan on status of binder with update on status of
MTC            6/22/2017   repairs                                                                  Operations                                        0.30 $400.00         $120.00
                           Follow up with Mark Northrup and Mike on Susan termination and
MTC            6/22/2017   general logic                                                            Operations                                        0.40 $400.00         $160.00
                           Discussion with Bill on performance of Susan and related
MTC            6/22/2017   commission structure                                                     Operations                                        1.10   $400.00       $440.00
MTC            6/23/2017   Hoff motion and response                                                 Court Hearing                                     0.90   $400.00       $360.00
MTC            6/23/2017   Reviewed factoring status as it relates to cash flow                     DIP                                               0.50   $400.00       $200.00
MTC            6/26/2017   Follow up on RIF to help manage cash flow                                Cash Flow                                         0.50   $400.00       $200.00
MTC            6/26/2017   Review of cash flow and options                                          Cash Flow                                         1.10   $400.00       $440.00
MTC            6/26/2017   Review of Hoff filing and discussed the same with Chris                  Court Hearing                                     0.80   $400.00       $320.00
MTC            6/26/2017   Received binder on status of repairs to date                             Operations                                        0.60   $400.00       $240.00
MTC            6/26/2017   Discussion with Tiger on possible funding for 3 years                    Plan of Reorganization & Disclosure Statement     0.80   $400.00       $320.00
                           Discussion with Dan Giger on revised offer and sent email
MTC            6/26/2017   summarizing our discussion                                               Plan of Reorganization & Disclosure Statement     1.10 $400.00         $440.00
                           Discussion with Dan of Tower Equity related to purchase of whole
MTC            6/26/2017   company                                                                  Sale of Company                                   0.70   $400.00        $280.00
MTC            6/27/2017   Settlement discussions with the Hoff's                                   Claims                                            1.40   $400.00        $560.00
MTC            6/27/2017   Operational issues with Bill                                             Operations                                        1.20   $400.00        $480.00
MTC            6/28/2017   Meeting on Cash Flow, RIF and salary adjustment                          Cash Flow                                         3.00   $400.00      $1,200.00
MTC            6/28/2017   Settlement discussions with the Hoff's                                   Claims                                            0.70   $400.00        $280.00
MTC            6/28/2017   Follow up with Dayton Staff on Connie's representative inspection        Operations                                        0.80   $400.00        $320.00
MTC            6/28/2017   Follow up call with Bill on staffing cuts                                Operations                                        1.00   $400.00        $400.00
MTC            6/28/2017   Follow up with Jamie Medows on equipment to be sold                      Sale of Assets                                    0.30   $400.00        $120.00
MTC            6/29/2017   Prepping with Chris for Hoff Trial                                       Court Hearing                                     4.20   $400.00      $1,680.00
MTC            6/29/2017   Various emails on status of repairs for Dayton Lease                     Operations                                        1.60   $400.00        $640.00
MTC            6/30/2017   Prep for court this am                                                   Court Hearing                                     1.20   $400.00        $480.00
MTC            6/30/2017   Court hearing on Hoff Lease                                              Court Hearing                                     1.20   $400.00        $480.00
MTC            6/30/2017   Follow up with Chris                                                     Inventory                                         1.20   $400.00        $480.00
MTC            7/5/2017    Prep for court this am                                                   Court Hearing                                     2.50   $400.00      $1,000.00
MTC            7/5/2017    Court hearing on Hoff Lease                                              Court Hearing                                     4.00   $400.00      $1,600.00
MTC            7/6/2017    Review of cash flow and options                                          Cash Flow                                         0.80   $400.00        $320.00
MTC            7/6/2017    Follow up with Chris on document to find related to litigation           Court Hearing                                     0.50   $400.00        $200.00
                           Discussion with George on Hoff matter and need to tour plant before
MTC            7/6/2017    the hearing                                                              Operations                                        1.10   $400.00       $440.00
MTC            7/6/2017    Discussion with Metalcraft on offer                                      Sale of Company                                   0.80   $400.00       $320.00
MTC            7/6/2017    Review of Tiger proposal                                                 Sale of Company                                   1.10   $400.00       $440.00
MTC            7/7/2017    Review of cash flow and factoring of AR                                  Cash Flow                                         0.40   $400.00       $160.00
MTC            7/7/2017    Call with Bill and Paul related to operations and cash flow              Cash Flow                                         0.60   $400.00       $240.00
MTC            7/7/2017    Meeting with Mike on status and possible closure                         Close of Company                                  1.00   $400.00       $400.00

                                                                                                                                                                                A - 24
Professional      Date                                     Description                                                   Class   Hours     Rate     Amount
                           Review and approval of Cavallero additional part for repair work
MTC            7/7/2017    order                                                                    Operations                     0.50   $400.00       $200.00
MTC            7/10/2017   Discussion with Bill on discount to salary / contribution of 50k each    Cash Flow                      0.80   $400.00       $320.00
MTC            7/10/2017   Collection effort on sale of equipment                                   Sale of Assets                 0.50   $400.00       $200.00
MTC            7/11/2017   Bank account closing / Notarized as the bank required                    Operations                     0.50   $400.00       $200.00
                           Settlement follow up with Hoff and Rick their attorney with Bills
MTC            7/11/2017   assistance                                                               Operations                     1.50   $400.00        $600.00
MTC            7/12/2017   Drafted proposed settlement and financial model with Bressler            Court Hearing                  4.00   $400.00      $1,600.00
MTC            7/12/2017   Hoff settlement discussions                                              Operations                     0.60   $400.00        $240.00
MTC            7/13/2017   Locked down flights for George and myself to Dayton for one day          Bankruptcy Admin               0.50   $400.00        $200.00
                           Go to meeting with Jessica to review proof of claim status, priority,
MTC            7/13/2017   admin, duplicated claims etc                                             Claims                         1.90 $400.00         $760.00
                           Call with potential buyer (Terri of DG, Dillion Gage) with Bill and
MTC            7/13/2017   schedule tour on July 20th                                               Sale of Company                1.20   $400.00        $480.00
MTC            7/14/2017   Layoffs required based upon cash flow                                    Cash Flow                      0.60   $400.00        $240.00
MTC            7/14/2017   Follow up on default judgments collection                                Court Hearing                  0.80   $400.00        $320.00
MTC            7/14/2017   Follow up with potential buyer and funding                               Sale of Company                1.10   $400.00        $440.00
MTC            7/14/2017   Follow up with potential buyer                                           Sale of Company                1.50   $400.00        $600.00
MTC            7/17/2017   Proof of claim reconciliation issues                                     Claims                         0.80   $400.00        $320.00
MTC            7/17/2017   Toured plant with George                                                 Operations                     9.00   $400.00      $3,600.00
MTC            7/17/2017   Traveled to Dayton                                                       Travel                         4.50   $200.00        $900.00
MTC            7/17/2017   Traveled back from Dayton                                                Travel                         4.50   $200.00        $900.00
MTC            7/18/2017   Review of cash flow and related funding issues                           Cash Flow                      0.50   $400.00        $200.00
MTC            7/18/2017   Follow up with creditors calls and emails                                Claims                         0.60   $400.00        $240.00
MTC            7/18/2017   Drafting of significant events for MOR including review of MOR           MOR's                          1.10   $400.00        $440.00
MTC            7/18/2017   Requested adversity for collection on equipment sale                     Sale of Assets                 0.50   $400.00        $200.00
                           Review of operating results and size and nature and reason for the
MTC            7/19/2017   loss                                                                     Accounting                     2.00 $400.00          $800.00
MTC            7/19/2017   Meeting on Cash Flow with Staff                                          Cash Flow                      1.50 $400.00          $600.00
MTC            7/19/2017   Meeting with creditors of NWTM related his claim                         Claims                         2.50 $400.00        $1,000.00
                           Meeting with FBI and creditors to help explain the reality of the
MTC            7/19/2017   situation                                                                Committee                      1.00 $400.00         $400.00
                           Follow up on loss and cash flow vs accrual and operating results
MTC            7/20/2017   variances                                                                Cash Flow                      0.60   $400.00        $240.00
MTC            7/20/2017   Follow up with creditors                                                 Claims                         0.30   $400.00        $120.00
MTC            7/20/2017   Follow up with Committee on operating loss                               Committee                      1.20   $400.00        $480.00
MTC            7/21/2017   Prep for Hoff Trial                                                      Court Hearing                  3.00   $400.00      $1,200.00
                           Review of Washington Department of Financial Institutions related to
                           cease and discontinue operations letter and followed up with Mike
MTC            7/24/2017   Gearin                                                                   Bankruptcy Admin               2.20   $400.00        $880.00
MTC            7/24/2017   New claim / bar date issue                                               Claims                         0.50   $400.00        $200.00
MTC            7/24/2017   Prep for trial / direct and cross                                        Court Hearing                  2.00   $400.00        $800.00
MTC            7/24/2017   Roof issue / flooding in building                                        Operations                     0.50   $400.00        $200.00
MTC            7/25/2017   Researched issues the Judge wanted us to share with him                  Court Hearing                  2.80   $400.00      $1,120.00
MTC            7/25/2017   Court hearing on Hoff Lease                                              Court Hearing                  6.00   $400.00      $2,400.00
MTC            7/25/2017   Provided information to possible buyer as requested                      Sale of Company                1.10   $400.00        $440.00
MTC            7/26/2017   Cash flow, review status                                                 Cash Flow                      0.50   $400.00        $200.00
MTC            7/26/2017   Court hearing on Hoff Lease                                              Court Hearing                  6.00   $400.00      $2,400.00
MTC            7/27/2017   Review of motion for return of inventory                                 Inventory                      0.30   $400.00        $120.00
                           Prepared information for call with Terri, and had call on value of the
MTC            7/27/2017   balance sheet and deposits not reflected on the books                    Sale of Company                1.80   $400.00        $720.00
MTC            7/31/2017   Drafted outline for Committee call exhibits and distributed              Committee                      2.50   $400.00      $1,000.00
MTC            8/1/2017    Discussion with Paul on cash flow and options                            Cash Flow                      0.50   $400.00        $200.00
MTC            8/1/2017    Review of claim progress with Jessica                                    Claims                         0.80   $400.00        $320.00
MTC            8/1/2017    Committee Meeting                                                        Committee                      2.50   $400.00      $1,000.00
MTC            8/1/2017    Settlement discussion with Diane through David Neu                       Litigation Support             1.20   $400.00        $480.00
                           Follow up call with Mike on my schedule and how to move possible
MTC            8/1/2017    buyer forward                                                            Sale of Company                0.70   $400.00       $280.00
MTC            8/2/2017    Followed up on customer calls and emails                                 Claims                         0.50   $400.00       $200.00
MTC            8/2/2017    Worked with David on settlement offer                                    Litigation Support             0.50   $400.00       $200.00
MTC            8/2/2017    Follow up with WorldPay on collecting deposit back                       Operations                     0.60   $400.00       $240.00
MTC            8/2/2017    Dillon Gage sales effort                                                 Sale of Company                1.50   $400.00       $600.00
MTC            8/3/2017    Reviewed cash flow and factoring amount                                  Cash Flow                      0.60   $400.00       $240.00
                           Follow up with Bill and Paul on Dove Bid and liquidation of excess
MTC            8/6/2017    equipment                                                                Sale of Assets                 0.30   $400.00       $120.00
MTC            8/7/2017    Release proposal of funds / did not agree to release                     Operations                     0.60   $400.00       $240.00
MTC            8/22/2017   Meeting with Paul, Annette and Jody on cash flow                         Cash Flow                      1.20   $400.00       $480.00
MTC            8/22/2017   Reviewed operations status and cash flow                                 Cash Flow                      1.40   $400.00       $560.00
                           Meeting with Michael and David on status update court hearing on
MTC            8/22/2017   Thursday and next steps based upon outline I sent out                    Court Hearing                  2.50 $400.00        $1,000.00
MTC            8/22/2017   Follow up with Matt Lee on EEOC compliance                               Operations                     0.50 $400.00          $200.00
                           Meeting with Paul on status of operations, sales, cash flow and
MTC            8/22/2017   related issues                                                           Operations                     1.50 $400.00         $600.00
MTC            8/23/2017   Customer / Creditor / Alex / email complaint on status of his claim      Claims                         0.70 $400.00         $280.00
MTC            8/23/2017   Review of proposed raises and approval                                   Operations                     0.50 $400.00         $200.00
                           Follow up with Ron Parr on payment for equipment purchase and
MTC            8/23/2017   cash flow issues                                                         Sale of Assets                 0.50 $400.00         $200.00
                           Discussion with Harvey of Prestigious capital DIP financer on
MTC            8/24/2017   increasing borrowing rate                                                DIP                            0.40 $400.00         $160.00

                                                                                                                                                             A - 25
Professional      Date                                   Description                                                     Class            Hours     Rate     Amount
                           Discussion with David and Mike on todays court hearing and need to
MTC            8/25/2017   provide Judge with Status of the case information.                     Court Hearing                             1.30   $400.00        $520.00
MTC            8/26/2017   Drafted outline for testimony in status conference with the court      Court Hearing                             3.50   $400.00      $1,400.00
MTC            8/27/2017   Follow up on cash flow and need for additional financing               Cash Flow                                 0.50   $400.00        $200.00
MTC            8/27/2017   Drafted outline for status brief with Judge                            Court Hearing                             2.00   $400.00        $800.00
MTC            8/28/2017   Drafted outline for status brief with Judge                            Court Hearing                             5.00   $400.00      $2,000.00
                           Review of cash flow / issues and solution / follow up with Ron Parr
MTC            8/29/2017   on collection                                                          Cash Flow                                 0.80   $400.00        $320.00
MTC            8/29/2017   Meeting with Mike on status conference with Judge                      Court Hearing                             3.00   $400.00      $1,200.00
MTC            8/29/2017   Research associated with Susan and Medalcraft                          Sale of Company                           1.80   $400.00        $720.00
MTC            8/30/2017   Call from customer on status                                           Claims                                    0.40   $400.00        $160.00
MTC            8/30/2017   Research associated with Susan and Medalcraft                          Sale of Company                           0.70   $400.00        $280.00
MTC            8/31/2017   Liquidation analysis for status report                                 Liquidation Analysis                      1.10   $400.00        $440.00
MTC            8/31/2017   Discussion with Ben on closing of company and record retention         Sale of Company                           0.50   $350.00        $175.00
MTC            9/8/2017    Meeting with K&L on fee applications                                   Bankruptcy Admin                          2.00   $400.00        $800.00
MTC            9/12/2017   Reviewed summary of time                                               Bankruptcy Admin                          0.50   $400.00        $200.00
MTC            9/12/2017   Meeting with Mike Gearin on status memo                                Bankruptcy Admin                          2.00   $400.00        $800.00
MTC            9/12/2017   Reviewed cash flow and shortfall                                       Cash Flow                                 1.10   $400.00        $440.00
MTC            9/15/2017   Review of declaration                                                  Bankruptcy Admin                          0.40   $400.00        $160.00
MTC            9/15/2017   Review of fee applications for trustee                                 Bankruptcy Admin                          2.50   $400.00      $1,000.00
MTC            9/15/2017   Review of fee applications for cascade                                 Bankruptcy Admin                          3.00   $400.00      $1,200.00
                           Review of August operating results and final adjustments and
MTC            9/15/2017   narrative                                                              Operations                                0.80 $400.00         $320.00

MTC            9/18/2017   Discussion with Mike and Bill on status of case and potential buyers   Sale of Company                           1.20 $400.00         $480.00
MTC            9/19/2017   Cash flow review                                                       Cash Flow                                 0.50 $400.00         $200.00
                           Dayton Lease and follow up with Mike G on sale of equipment based
MTC            9/19/2017   upon Al Smith Email                                                    Sale of Assets                            0.40 $400.00         $160.00
MTC            9/20/2017   Follow up on EEOC Compliance                                           Operations                                1.10 $400.00         $440.00
                           Follow up with Ron Parr on payment for equipment purchase and
MTC            9/20/2017   cash flow issues                                                       Sale of Assets                            0.30 $400.00         $120.00
MTC            9/21/2017   Posting of fee applications up on the site as ordered by the Judge     Bankruptcy Admin                          0.40 $400.00         $160.00
MTC            9/21/2017   Status conference draft for the judge                                  Litigation Support                        0.50 $400.00         $200.00
                           Follow up on court ruling and Dayton lease repairs and time line.
MTC            9/21/2017   Discussed same with Paul and Alan                                      Operations                                1.70   $400.00       $680.00
MTC            9/25/2017   Review of cash flow                                                    Cash Flow                                 0.40   $400.00       $160.00
MTC            9/25/2017   Approved disbursement order                                            Litigation Support                        0.10   $400.00        $40.00
MTC            9/25/2017   Followed up on AC repairs                                              Operations                                0.10   $400.00        $40.00
MTC            9/26/2017   Management of cash flow                                                Cash Flow                                 0.80   $400.00       $320.00
MTC            9/26/2017   DIP financing and segregation of factored AR                           DIP                                       0.40   $400.00       $160.00
MTC            9/26/2017   Follow up on sales for the month and projected earnings                Operations                                1.10   $400.00       $440.00
MTC            9/27/2017   Harvey / DIP financing / issue with smaller checks                     DIP                                       0.30   $400.00       $120.00
MTC            9/27/2017   Dip financing / resolution of issue with smaller invoices              DIP                                       0.60   $400.00       $240.00
MTC            9/27/2017   Discussion with Mike related to mediation with Diane and Cohen         Litigation Support                        0.40   $400.00       $160.00
                           Reviewed information for mediation with Diane, and various emails
MTC            9/27/2017   to Cohen regarding settlement                                          Litigation Support                        1.40 $400.00         $560.00
MTC            9/27/2017   Month end shipments / target of 1.1 million                            Operations                                0.30 $400.00         $120.00
MTC            9/27/2017   Discussion with Bill on operations and issues with Jeff                Operations                                0.70 $400.00         $280.00
                           Follow up with Lloyd of SSEquities related to cash payment and
MTC            9/27/2017   purchase of company                                                    Sale of Company                           0.70   $400.00       $280.00
MTC            9/28/2017   Distribution of cash from restricted cash per the court order          Bankruptcy Admin                          0.50   $400.00       $200.00
MTC            9/28/2017   Review of status conference brief and discussed with Mike              Litigation Support                        1.50   $400.00       $600.00
MTC            9/28/2017   Follow up with Bill on staffing issues                                 Operations                                0.80   $400.00       $320.00
MTC            9/28/2017   Discussion with Bill on email to buyer SEEquities                      Sale of Company                           0.50   $400.00       $200.00
MTC            9/29/2017   Review of Cash Flow                                                    Cash Flow                                 0.60   $400.00       $240.00
                           Discussion with FBI on info requested, Followed up with Paul on
MTC            9/29/2017   getting information.                                                   Investigation - FBI/US Trustee Office     1.10   $400.00       $440.00
MTC            9/29/2017   Follow up with Bill calls and emails on staffing issues                Operations                                1.10   $400.00       $440.00
MTC            9/29/2017   Meeting with Paul on operating issue                                   Operations                                1.20   $400.00       $480.00
MTC            9/30/2017   Review of status memo                                                  Bankruptcy Admin                          0.80   $400.00       $320.00
MTC            10/2/2017   Cash Flow                                                              Cash Flow                                 0.70   $400.00       $280.00
                           Meeting at K&L to review revision to fee application and Status
MTC            10/3/2017   Memo and supporting exhibits                                           Bankruptcy Admin                          4.50 $400.00        $1,800.00

MTC            10/3/2017   Review of revised summary on allocation of time and new categories Bankruptcy Admin                              0.90 $400.00         $360.00
                           Weekly management meeting / discussion with Team on status of
MTC            10/3/2017   company                                                               Operations                                 1.10   $400.00       $440.00
MTC            10/4/2017   Follow up with posting status report on the web site                  Bankruptcy Admin                           0.40   $400.00       $160.00
MTC            10/4/2017   Follow up with creditors related to calls and emails                  Committee                                  0.60   $400.00       $240.00
MTC            10/4/2017   Review of meditation brief and edited                                 Court Hearing                              1.10   $400.00       $440.00
MTC            10/4/2017   Review of Diane's Amazon detail                                       Investigation - Diane/Ross                 0.50   $400.00       $200.00
MTC            10/4/2017   Discussion with potential buyer on offer to buy whole business        Sale of Company                            1.10   $400.00       $440.00
                           Discussion with Mike and Mark Northrup on committee position for
MTC            10/5/2017   tomorrows hearing                                                     Committee                                  0.30 $400.00         $120.00
MTC            10/5/2017   Review of mediation brief changes and discussed with David            Court Hearing                              0.70 $400.00         $280.00
MTC            10/5/2017   Discussion with Mike on fee application hearing tomorrow              Court Hearing                              0.80 $400.00         $320.00
                           Discussion with David on inventory sold and schedule of all inventory
MTC            10/5/2017   sold and valuation logic                                              Sale of Assets                             0.30 $400.00         $120.00
MTC            10/6/2017   Court hearing on ARM payment status                                   Court Hearing                              0.20 $400.00          $80.00
MTC            10/6/2017   Court hearing on professional fees                                    Court Hearing                              2.30 $400.00         $920.00
                                                                                                                                                                      A - 26
Professional      Date                                      Description                                                      Class   Hours     Rate     Amount
                            Reviewed salary level for a staff members and adjustments
MTC            10/7/2017    appropriate given responsibility changes                                   Operations                      0.60 $400.00         $240.00
                            Follow up with various creditors on status of the case and issue and
MTC            10/9/2017    change of address                                                          Bankruptcy Admin                1.10 $400.00         $440.00
MTC            10/9/2017    Discussion with Mike on Court Hearing on Friday and action steps           Court Hearing                   0.30 $400.00         $120.00
MTC            10/9/2017    Prep for mediation / settlement terms                                      Investigation - Diane/Ross      0.80 $400.00         $320.00
                            DIP financing over advance… complete calculations, requested 80k
                            to 100k and discussed the same with Harvey and his team with Paul
MTC            10/10/2017   present                                                                    DIP                             1.10   $400.00        $440.00
MTC            10/11/2017   Follow up with creditors on status of the case                             Committee                       0.40   $400.00        $160.00
MTC            10/11/2017   Email to Connie Hoff on door repair and possible meeting                   Operations                      0.20   $400.00         $80.00
MTC            10/12/2017   Mediation with Diane                                                       Investigation - Diane/Ross      4.00   $400.00      $1,600.00
                            Review of cash flow and follow up on DIP over advance to ensure
MTC            10/13/2017   adequate working capital                                                   DIP                             1.20 $400.00         $480.00
MTC            10/14/2017   Follow up with Bill on status of cash and buyer                            Sale of Company                 0.60 $400.00         $240.00
MTC            10/16/2017   Discussion with Mike Gearin on settlement with Cohen                       Claims                          0.50 $400.00         $200.00
                            Discussion with Ben on copying NWTM computer data before the
MTC            10/16/2017   sale or liquidation of the company                                         Close of Company                0.60 $400.00         $240.00
MTC            10/16/2017   Various creditors and emails on status of case                             Committee                       0.50 $400.00         $200.00
MTC            10/16/2017   Follow up on DIP over advance to ensure adequate working capital           DIP                             1.10 $400.00         $440.00
                            Review of salary levels and compensation and need to find a
MTC            10/17/2017   reduction to manage cash flow                                              Cash Flow                       0.60   $400.00       $240.00
MTC            10/17/2017   Discussion with Bill                                                       Operations                      0.30   $400.00       $120.00
MTC            10/17/2017   Management meeting on status of operations                                 Operations                      0.70   $400.00       $280.00
MTC            10/18/2017   Follow up on IRS filing issues                                             Bankruptcy Admin                0.30   $400.00       $120.00
MTC            10/18/2017   Review of cash flow                                                        Cash Flow                       0.60   $400.00       $240.00
MTC            10/18/2017   Follow up on Payroll changes                                               Operations                      0.30   $400.00       $120.00
MTC            10/18/2017   Follow up on list of attorneys for buyer                                   Sale of Company                 0.40   $400.00       $160.00
                            Discussion with Bill and with Mike on finding an attorney for the
MTC            10/18/2017   buyer                                                                      Sale of Company                 0.80 $400.00         $320.00
                            Review MOR identified issue with DIP brake out will correct in
MTC            10/20/2017   October                                                                    MOR's                           0.70   $400.00       $280.00
MTC            10/23/2017   Review of cash flow and discussed need to close                            Cash Flow                       0.60   $400.00       $240.00
MTC            10/23/2017   Respond to creditors on status                                             Committee                       0.20   $400.00        $80.00
MTC            10/23/2017   Personal issues / Jeff termination / follow up with Jeff / Paul / Bill     Operations                      1.10   $400.00       $440.00
MTC            10/25/2017   Review of cash flow and discussed need to close                            Cash Flow                       0.60   $400.00       $240.00
MTC            10/25/2017   Respond to creditors on status                                             Committee                       0.20   $400.00        $80.00
MTC            10/25/2017   Responded to David Neu on settlement with Diane                            Investigation - Diane/Ross      0.30   $400.00       $120.00
MTC            10/25/2017   Stalking horse bid / follow up with Mike and Mark N                        Sale of Company                 0.80   $400.00       $320.00
MTC            10/25/2017   Call with stalking bid Gary Anderson                                       Sale of Company                 0.90   $400.00       $360.00
MTC            10/26/2017   Respond to creditors on status                                             Committee                       0.20   $400.00        $80.00
MTC            10/26/2017   Talked with Paul on data room for buyers                                   Sale of Assets                  0.40   $400.00       $160.00
MTC            10/26/2017   Talked with buyer interested in liquidation value                          Sale of Company                 0.70   $400.00       $280.00
                            Follow up email and phone call with Bill on status of buyer and
MTC            10/26/2017   purchase and sale agreement                                                Sale of Company                 1.10   $400.00       $440.00
MTC            10/26/2017   Talked with potential buyer Dan Giger and Terri Hewitt                     Sale of Company                 1.10   $400.00       $440.00
MTC            10/27/2017   Discussion with Terri of Dillion Gage on fire sale of the company          Sale of Company                 0.40   $400.00       $160.00
MTC            10/27/2017   Follow up offers at fire sale price to interested parties                  Sale of Company                 0.80   $400.00       $320.00
MTC            10/30/2017   Reviewed cash flow and ability to fund payroll and payroll taxes           Cash Flow                       0.70   $400.00       $280.00
                            Follow up with the committee on status of sale and purchase and sale
MTC            10/30/2017   agreement distributed                                                      Committee                       0.50   $400.00        $200.00
MTC            10/30/2017   Review of Bill Atalla employment agreement                                 Operations                      0.80   $400.00        $320.00
MTC            10/30/2017   Review of Asset Purchase and sale agreement                                Sale of Assets                  1.20   $400.00        $480.00
MTC            10/31/2017   Started action steps to close down company                                 Close of Company                0.80   $400.00        $320.00
MTC            11/1/2017    Detail review of cash flow and options to funding operations               Cash Flow                       3.50   $400.00      $1,400.00
MTC            11/1/2017    Detail closed down schedule / liquidation and proceeds                     Close of Company                2.50   $400.00      $1,000.00
MTC            11/1/2017    Sales meeting / major items potential contracts in next 60 days            Operations                      1.00   $400.00        $400.00
MTC            11/1/2017    Review of staffing / possible additional cuts                              Operations                      1.50   $400.00        $600.00
MTC            11/1/2017    Discussion on buyer / funding / closing operations                         Sale of Company                 1.20   $400.00        $480.00
MTC            11/1/2017    WARN act analysis / selling of company with potential buyer                Sale of Company                 1.70   $400.00        $680.00
                            Follow up on Tomball admin and confusion about the 50k settlement
MTC            11/2/2017    amount                                                                     Claims                          1.10   $400.00       $440.00
MTC            11/3/2017    Follow up with Bill and Gary Anderson to confirm interest level            Sale of Company                 0.40   $400.00       $160.00
MTC            11/5/2017    Review of APA and email on funding                                         Sale of Company                 0.50   $400.00       $200.00
MTC            11/5/2017    Follow up with Pat McGowen on his interest in the company                  Sale of Company                 0.60   $400.00       $240.00
                            Follow up with Mark Northrup on status of company and possible
MTC            11/6/2017    sale                                                                       Sale of Company                 0.70   $400.00       $280.00
MTC            11/6/2017    Discussion with Mike and call to Gary to confirm status of his offer       Sale of Company                 0.80   $400.00       $320.00
MTC            11/7/2017    Discussion with Paul on possible offer and data room items                 Sale of Assets                  0.50   $400.00       $200.00
MTC            11/7/2017    Follow up on Data room additional items wanted posted                      Sale of Assets                  0.80   $400.00       $320.00
                            Meeting with Pat McGowen in Federal Way regarding purchase of the
MTC            11/7/2017    company                                                                    Sale of Company                 2.80 $400.00        $1,120.00
MTC            11/7/2017    Follow up email on meeting on Friday with access to data room              Sale of Company                 0.50 $400.00          $200.00
                            Review summary of Richmond lease and requested email to them on
MTC            11/8/2017    their billing                                                              Operations                      0.20 $400.00          $80.00
                            Pat / Potential buyer / Pat's attorney does not want Pat to do the deal,
MTC            11/8/2017    call and email to keep the deal alive                                      Sale of Company                 2.60 $400.00        $1,040.00
MTC            11/9/2017    Discussion with Bill related to buyer and cash                             Sale of Company                 0.70 $400.00          $280.00
                            Follow up with Paul and Mike on IRA Green interest in the company
MTC            11/9/2017    but at low price                                                           Sale of Company                 0.80 $400.00         $320.00
                                                                                                                                                                 A - 27
Professional       Date                                   Description                                                 Class   Hours     Rate     Amount
MTC            11/10/2017   Follow up discussion with buyer related to timing and funds            Sale of Company              0.60   $400.00       $240.00
MTC            11/10/2017   Discussion with Potential Buyer                                        Sale of Company              1.20   $400.00       $480.00
MTC            11/13/2017   Follow up with Paul on EPA issues in a close down of the factory       Close of Company             0.30   $400.00       $120.00
MTC            11/13/2017   Communication with creditors                                           Committee                    0.40   $400.00       $160.00
MTC            11/13/2017   Follow up on DIP and over advance extension                            DIP                          0.30   $400.00       $120.00
MTC            11/13/2017   Various discussion on status of buyer and availability of funds        Sale of Company              0.70   $400.00       $280.00
MTC            11/14/2017   Review of Retained Earnings Reconciliation                             Accounting                   2.70   $400.00     $1,080.00
MTC            11/14/2017   Worked on reviewing of close down procedures for the company           Close of Company             1.40   $400.00       $560.00
MTC            11/14/2017   Communication with creditors                                           Committee                    0.20   $400.00        $80.00
MTC            11/14/2017   Drafted significant events for MOR                                     MOR's                        0.80   $400.00       $320.00
MTC            11/14/2017   Status call with Buyer and follow up with Mike related to call         Sale of Company              1.20   $400.00       $480.00
MTC            11/15/2017   Communication with creditors                                           Committee                    0.30   $400.00       $120.00
MTC            11/15/2017   Drafted agenda for committee call                                      Committee                    0.50   $400.00       $200.00
                            Completed waterfall for committee meeting based upon 4 million
MTC            11/15/2017   offer                                                                  Committee                    0.50 $400.00         $200.00
MTC            11/15/2017   Prepare documents for Status meeting with Creditors Committee          Committee                    0.60 $400.00         $240.00
MTC            11/15/2017   Pulled together exhibits for committee meeting                         Committee                    1.20 $400.00         $480.00
                            Completed waterfall for committee meeting based upon 10 million
MTC            11/15/2017   offer                                                                  Committee                    1.60   $400.00       $640.00
MTC            11/15/2017   Call with Dennis Escrow Agent for buyer on his funding                 Sale of Company              0.50   $400.00       $200.00
MTC            11/16/2017   Committee Call on status of case                                       Committee                    2.00   $400.00       $800.00
MTC            11/16/2017   Follow up calls with Mark and Mike on options                          Sale of Company              0.40   $400.00       $160.00
                            Worked with Jody on finalizing statement of cash flow and
MTC            11/17/2017   reconciliation of Retained Earnings                                    Accounting                   0.60   $400.00       $240.00
MTC            11/17/2017   Follow up with Mike G on MOR questions                                 MOR's                        0.20   $400.00        $80.00
MTC            11/17/2017   Review of vacation policy and email to company                         Operations                   0.40   $400.00       $160.00
MTC            11/17/2017   Discussion with Bill on buyer status                                   Sale of Company              0.30   $400.00       $120.00
MTC            11/17/2017   Discussion with Mike on status of possible buyer                       Sale of Company              0.40   $400.00       $160.00
MTC            11/17/2017   Discussion with Paul on McAllister offer                               Sale of Company              0.60   $400.00       $240.00
MTC            11/20/2017   Finalized Balance Sheet / Retained earnings reconciliation             Accounting                   1.00   $400.00       $400.00
MTC            11/20/2017   Completed review of employee hand book on vacation pay                 Operations                   1.00   $400.00       $400.00
MTC            11/20/2017   Follow up with Mike G and distributed asset purchase agreement         Sale of Assets               1.10   $400.00       $440.00
                            Discussion with Mike McAllister of IRA Green regarding the sale of
MTC            11/20/2017   the business                                                           Sale of Company              0.80   $400.00       $320.00
MTC            11/27/2017   Review of cash flow and payroll funding                                Cash Flow                    0.80   $400.00       $320.00
MTC            11/27/2017   Discussion status of Anderson offer with Mike and Committee            Committee                    1.10   $400.00       $440.00
MTC            11/27/2017   Follow up on DIP issue and dating of factored invoices                 DIP                          0.50   $400.00       $200.00
MTC            11/27/2017   Follow up with Bill and Paul on projected sale for November            Sale of Company              0.80   $400.00       $320.00
                            Discussion with Denis of Allied on possible funding and distribution
MTC            11/28/2017   of funds                                                               Sale of Company              0.60 $400.00         $240.00
MTC            11/28/2017   Discussion with Mark Northrup on offer and status of closing           Sale of Company              0.80 $400.00         $320.00
MTC            11/28/2017   Call with Bill and Paul on contingency plan and potential buyers       Sale of Company              1.10 $400.00         $440.00
                            Talk with Mike about filing motion with the court on the sale of the
MTC            11/28/2017   business                                                               Sale of Company              1.20 $400.00         $480.00
MTC            11/29/2017   Call with Paul on action items for sale                                Sale of Company              0.40 $400.00         $160.00
                            Follow up with Paul on need to get contract assumption schedule
MTC            11/29/2017   done today                                                             Sale of Company              0.40 $400.00         $160.00
MTC            11/29/2017   Call with Brian on action items for sale                               Sale of Company              0.50 $400.00         $200.00
                            Extensive discussion with Mike Gearin on how to get this closed this
MTC            11/29/2017   year.                                                                  Sale of Company              1.10   $400.00       $440.00
MTC            11/29/2017   Review of APA schedules and passed to Mike and Brian at K&L            Sale of Company              1.20   $400.00       $480.00
MTC            11/29/2017   Call with Bill on action items for sale and escrow structure           Sale of Company              1.60   $400.00       $640.00
MTC            12/1/2017    Follow up with Bill on closing issue and Hoff buy out                  Close of Company             0.80   $400.00       $320.00
MTC            12/1/2017    Follow up with Mike Gearin on IRA Green                                Sale of Company              0.30   $400.00       $120.00
MTC            12/5/2017    Review of Cash flow                                                    Cash Flow                    0.40   $400.00       $160.00
MTC            12/5/2017    Various emails with Mark of the Committee on status                    Committee                    0.60   $400.00       $240.00
MTC            12/5/2017    Reviewed email related to Tomball settlement                           Sale of Assets               0.40   $400.00       $160.00
MTC            12/5/2017    Call with Bruce, Bill and Mike related to funding and time line        Sale of Company              0.80   $400.00       $320.00
MTC            12/5/2017    Call with Bill on APA changes / concerns                               Sale of Company              1.10   $400.00       $440.00
MTC            12/6/2017    Call with Bill and Mike on last night changes                          Sale of Company              0.50   $400.00       $200.00
MTC            12/6/2017    Reviewed changes in APA / Finalized subject to exhibits                Sale of Company              0.80   $400.00       $320.00
MTC            12/6/2017    Meeting at Mike G office to review schedules and sign APA              Sale of Company              1.10   $400.00       $440.00
                            Various phone calls today related to flow of deposit and possible
MTC            12/8/2017    timing                                                                 Sale of Company              3.00   $400.00      $1,200.00
MTC            12/11/2017   Discussion with Paul on cash flow and making payroll                   Cash Flow                    0.40   $400.00        $160.00
MTC            12/11/2017   Discussion with Bill on sales and cash flow                            Cash Flow                    0.40   $400.00        $160.00
MTC            12/11/2017   Discussion with Paul and Mike before the call with Gary Anderson       Sale of Company              0.30   $400.00        $120.00
                            Call with Paul on closing of Kent and timing, including use of $500k
MTC            12/12/2017   in funding                                                             Close of Company             0.60 $400.00         $240.00
MTC            12/12/2017   Follow up on Al Smith email on sale of equipment                       Sale of Assets               0.20 $400.00          $80.00
MTC            12/12/2017   Discussion with Jody on Bonding for sale of company                    Sale of Company              0.40 $400.00         $160.00
                            Call with Dennis and Mike Gearin related to escrow instructions /
MTC            12/12/2017   execution and funding of the $500,000                                  Sale of Company              0.30 $400.00         $120.00
MTC            12/12/2017   Reviewed and signed escrow instructions and delivered to Mike G        Sale of Company              0.40 $400.00         $160.00
MTC            12/12/2017   Follow up call and email with a potential buyer for NWTM               Sale of Company              0.40 $400.00         $160.00

MTC            12/12/2017   Call with Gary Anderson on Escrow Instructions and status of funds     Sale of Company              0.60   $400.00       $240.00
MTC            12/13/2017   Follow up with Bill on funding of conference out of the deposit        Operations                   0.50   $400.00       $200.00
MTC            12/13/2017   Completed status of NWTM Dayton Lease Cure Cost Status                 Operations                   1.30   $400.00       $520.00
MTC            12/13/2017   Follow up on sale of equipment and related issues                      Sale of Assets               1.40   $400.00       $560.00
                                                                                                                                                        A - 28
Professional       Date                                   Description                                                  Class   Hours     Rate     Amount
MTC            12/13/2017   Follow up on escrow funding                                             Sale of Company              1.80   $400.00       $720.00
MTC            12/14/2017   Close down of Kent procedures and case closing procedures               Close of Company             2.00   $400.00       $800.00
MTC            12/14/2017   Completed status of NWTM Dayton Lease Cure Cost Status                  Operations                   1.20   $400.00       $480.00
MTC            12/14/2017   Follow up on escrow funding                                             Sale of Company              1.10   $400.00       $440.00
MTC            12/14/2017   NWTM waterfall if escrow deposit is received                            Sale of Company              1.80   $400.00       $720.00
MTC            12/15/2017   Discussion with Paul about ensuring we can make payroll                 Cash Flow                    0.80   $400.00       $320.00
MTC            12/15/2017   Review of cash flow and options                                         Cash Flow                    1.10   $400.00       $440.00
MTC            12/15/2017   Revision in plans as funds did not come in                              Close of Company             1.20   $400.00       $480.00
MTC            12/15/2017   Bill bonus calculation if the deal closes                               Sale of Company              1.10   $400.00       $440.00
MTC            12/15/2017   Follow up on wire / no funds                                            Sale of Company              1.10   $400.00       $440.00
MTC            12/16/2017   Follow up on status of funding / review of cash flow and options        Cash Flow                    1.10   $400.00       $440.00
MTC            12/17/2017   Discussion with Bill and Paul on our status and options                 Bankruptcy Admin             1.50   $400.00       $600.00
                            Discussion with Bill and Paul on follow up communication to
MTC            12/18/2017   employees on Vacation Pay and Closing                                   Close of Company             0.80   $400.00       $320.00
MTC            12/18/2017   Worked on close down action items                                       Close of Company             0.80   $400.00       $320.00
MTC            12/18/2017   Drafted email to the team on close down action steps                    Close of Company             1.20   $400.00       $480.00
MTC            12/18/2017   Discussion with Paul on status of sale                                  Sale of Company              0.20   $400.00        $80.00
MTC            12/18/2017   Discussion with Edgar on status of sale                                 Sale of Company              0.30   $400.00       $120.00
MTC            12/18/2017   Review of agenda for IRA Green Meeting                                  Sale of Company              0.30   $400.00       $120.00
MTC            12/18/2017   Email from Mark N on Go Fund Me …. Gary Anderson                        Sale of Company              0.30   $400.00       $120.00
MTC            12/18/2017   Email from Paul on Go Fund Me … Gary Anderson                           Sale of Company              0.60   $400.00       $240.00
                            Call with Gary Anderson, Dennis, Bill and Mike on status of funds,
MTC            12/18/2017   also follow up call with Mike and with Mark N                           Sale of Company              0.80 $400.00         $320.00
                            Call with Jody and Jessica on going to Kent tomorrow to start
MTC            12/19/2017   implementation of closing down Kent.                                    Close of Company             0.50 $400.00         $200.00
                            Conference call meeting on closing down Kent and the company with
MTC            12/19/2017   team and implementation time line.                                      Close of Company             0.80 $400.00         $320.00
                            Reviewed with Committee their comments and status of the possible
MTC            12/19/2017   sale                                                                    Committee                    0.40 $400.00         $160.00
                            MOR for Nov, was waiting for funding which did not happen
                            finalized Nov MOR for filing with narrative that the business will be
MTC            12/19/2017   closed.                                                                 MOR's                        0.80 $400.00         $320.00
MTC            12/19/2017   Discussion with Bill on Go Fund Me and the logic behind the issue.      Sale of Company              0.30 $400.00         $120.00
                            Reviewed Bills email on Go Fund Me and passed it on to all
MTC            12/19/2017   stakeholders.                                                           Sale of Company              0.40   $400.00       $160.00
MTC            12/20/2017   Call with Mike G on staffing termination                                Close of Company             0.70   $400.00       $280.00
MTC            12/20/2017   Review of letter and changes for termination of employees               Close of Company             0.90   $400.00       $360.00
MTC            12/20/2017   Discussion on options with Bill and Paul                                Close of Company             2.00   $400.00       $800.00
                            Meeting with Mike McAllister from IRA Green, tour of plant and
MTC            12/20/2017   discussion on sale of business                                          Sale of Company              5.50   $400.00      $2,200.00
MTC            12/20/2017   Travel from Seattle to Reno                                             Travel                       4.50   $200.00        $900.00
MTC            12/21/2017   Signed letters on termination of the employees                          Close of Company             0.80   $400.00        $320.00
MTC            12/21/2017   Call with Mike G on staffing termination                                Close of Company             0.80   $400.00        $320.00
MTC            12/21/2017   Management meeting discussing close of business                         Close of Company             1.10   $400.00        $440.00
                            Company wide meeting on status of the company and possible close
MTC            12/21/2017   down or purchase by Gary Anderson                                       Close of Company             1.20   $400.00        $480.00
MTC            12/21/2017   Meeting with Gary Anderson and Joseph on status of funding              Sale of Company              1.20   $400.00        $480.00
MTC            12/21/2017   Flight back to Seattle from Reno                                        Travel                       5.00   $200.00      $1,000.00
MTC            12/26/2017   Cash Flow Review                                                        Cash Flow                    1.40   $400.00        $560.00
MTC            12/26/2017   Updated termination letter for employees                                Close of Company             0.80   $400.00        $320.00
MTC            12/26/2017   Follow up on closing of Kent                                            Close of Company             0.90   $400.00        $360.00
MTC            12/26/2017   Discussion on staffing for this week                                    Operations                   1.10   $400.00        $440.00
                            Discussion with Paul on Metal Craft and IRA Green bulk purchase of
MTC            12/26/2017   the assets                                                              Sale of Company              0.70   $400.00        $280.00
MTC            12/28/2017   Follow up on close down of Kent procedures                              Close of Company             0.60   $400.00        $240.00
MTC            12/28/2017   Plant closing issues, discussions with Paul and Bill and emails         Close of Company             2.70   $400.00      $1,080.00
MTC            12/29/2017   Re-draft of letter to employees on termination                          Close of Company             0.50   $400.00        $200.00
MTC            12/29/2017   Plant closing issues / email follow up / meeting at 11 am               Close of Company             1.60   $400.00        $640.00
MTC            12/29/2017   Conference call with Mike, Bill, Paul and others                        Operations                   1.10   $400.00        $440.00
MTC            1/2/2018     Worked on Plant closing emails / Issues                                 Close of Company             1.20   $400.00        $480.00
MTC            1/2/2018     Various operating issue on Dayton and Kent                              Close of Company             2.10   $400.00        $840.00
MTC            1/2/2018     Various email with Mark Northrup of the committee on status             Committee                    0.40   $400.00        $160.00
MTC            1/2/2018     Follow up with Metalcraft                                               Sale of Assets               0.20   $400.00         $80.00
                            Call with Mike on Cohen, Dayton Lease, possible buyer, hearing date
MTC            1/3/2018     probably the 12th                                                       Close of Company             0.80   $400.00       $320.00
MTC            1/3/2018     Close down of Kent issues / FBI pick up                                 Close of Company             0.60   $400.00       $240.00
MTC            1/3/2018     Discussion with Bill on buyer status                                    Sale of Company              0.70   $400.00       $280.00
MTC            1/4/2018     Discussion with Bill on the close down and related issues               Close of Company             0.30   $400.00       $120.00
MTC            1/4/2018     Discussion with Paul on the close down and related issues               Close of Company             0.60   $400.00       $240.00
MTC            1/4/2018     Staffing meeting on the status of the close down of the company         Close of Company             0.80   $400.00       $320.00
MTC            1/4/2018     Discussion with Mark Northrup on status of buyer                        Sale of Company              0.50   $400.00       $200.00
MTC            1/5/2018     Review of cash flow                                                     Cash Flow                    0.10   $400.00        $40.00
MTC            1/5/2018     Review of cash flow and payment of Wisconsin Rent                       Cash Flow                    0.10   $400.00        $40.00
MTC            1/5/2018     Follow up with Bradly Cohen on settlement                               Claims                       0.20   $400.00        $80.00
MTC            1/5/2018     Call from NWTM Customer claiming ownership in dies                      Claims                       0.30   $400.00       $120.00
MTC            1/5/2018     Discussion with Bill on revisions in the contract                       Operations                   0.50   $400.00       $200.00
MTC            1/5/2018     Call with Paul on status of buyer and liquidation of silver             Sale of Assets               0.30   $400.00       $120.00
MTC            1/5/2018     Meeting with Paul on misc equipment and liquidation of Silver           Sale of Assets               0.50   $400.00       $200.00
MTC            1/8/2018     Follow up with Mike and Mark on status                                  Close of Company             0.30   $400.00       $120.00
MTC            1/8/2018     Status of buyer and cash deposit                                        Sale of Assets               0.80   $400.00       $320.00
                                                                                                                                                         A - 29
Professional       Date                                  Description                                                     Class   Hours     Rate     Amount
MTC            1/9/2018    Status of buyer and cash deposit                                       Sale of Company                  0.50   $400.00       $200.00
MTC            1/10/2018   Cash flow and payment of shut down crew based upon cash flow           Cash Flow                        0.80   $400.00       $320.00
MTC            1/10/2018   Cash flow and close down issues                                        Cash Flow                        3.60   $400.00     $1,440.00
MTC            1/10/2018   100% out of Kent with walk through with the landlord done              Close of Company                 0.70   $400.00       $280.00
MTC            1/10/2018   Requested attorneys to get Murphy motion filed                         Sale of Assets                   0.50   $400.00       $200.00
MTC            1/10/2018   Call and then follow up related to customer owned dies                 Sale of Assets                   0.60   $400.00       $240.00
MTC            1/10/2018   Follow up with Bill on status of Joe                                   Sale of Company                  0.40   $400.00       $160.00
MTC            1/11/2018   Review of lease termination motion and commented                       Close of Company                 0.40   $400.00       $160.00
MTC            1/11/2018   Close down issues / operating / staffing / customer deposits           Close of Company                 1.40   $400.00       $560.00
                           Various emails and follow up discussion on WIP and what will and
MTC            1/11/2018   will not be completed                                                  Operations                       0.80 $400.00          $320.00
MTC            1/11/2018   Discussion with potential buyer of equipment                           Sale of Assets                   0.30 $400.00          $120.00
MTC            1/12/2018   Follow up with staff on die ownership and documentations               Close of Company                 3.50 $400.00        $1,400.00
                           Communication with Creditors and Customers on closing of the
MTC            1/12/2018   company                                                                Close of Company                 4.60   $400.00      $1,840.00
MTC            1/12/2018   Court hearing on Abandonment of Sheriff property                       Court Hearing                    1.60   $400.00        $640.00
MTC            1/12/2018   Reviewed Regan / Ross offer to buy, which was not acceptable           Sale of Company                  1.10   $400.00        $440.00
MTC            1/15/2018   Follow up with Steven of CCC related to sale of some of the assets     Sale of Assets                   1.80   $400.00        $720.00
MTC            1/15/2018   Follow up with Bill on Bradford Exchange Interest                      Sale of Company                  0.80   $400.00        $320.00
MTC            1/16/2018   Meeting with Paul on close down and liquidation of silver              Close of Company                 1.30   $400.00        $520.00
                           Follow up on close down issues, return of customer deposits, cash
MTC            1/16/2018   flow, DIP pay down                                                     Close of Company                 4.20   $400.00      $1,680.00
MTC            1/16/2018   Info requested for trial with Diane                                    Investigation - Diane/Ross       0.80   $400.00        $320.00
MTC            1/16/2018   Follow up with James Murphy on auction time line                       Sale of Assets                   0.80   $400.00        $320.00
MTC            1/17/2018   Review of cash flow and ability to pay employees last pay check        Cash Flow                        0.50   $400.00        $200.00
MTC            1/17/2018   Close down issues / printing supplies / new contract?                  Close of Company                 0.30   $400.00        $120.00
MTC            1/17/2018   Unemployment claims / related issues and follow up                     Close of Company                 0.80   $400.00        $320.00
MTC            1/17/2018   Follow up with Laura Jones on last payroll check                       Close of Company                 0.40   $400.00        $160.00
MTC            1/17/2018   Settlement approach with Diane and Cohen, discussed with David         Investigation                    0.40   $400.00        $160.00
                           Discussion with Paul on consolidation of two buyers to sale archives
MTC            1/17/2018   and dies                                                               Sale of Assets                   0.50 $400.00         $200.00
                           Discussion with Mike on liquidation value and impact of leases on
MTC            1/17/2018   conversion to Chapter 7                                                Sale of Assets                   0.50 $400.00         $200.00
MTC            1/17/2018   Discussion with Steven of CCC on sale of assets or whole company       Sale of Assets                   0.80 $400.00         $320.00
                           Discussion with Paul on info needed and sent info to Steven as
MTC            1/17/2018   requested                                                              Sale of Assets                   0.80   $400.00       $320.00
MTC            1/17/2018   Discussion with Bill on buyers questions                               Sale of Company                  0.20   $400.00        $80.00
MTC            1/17/2018   Follow up with Bill on status of two buyers                            Sale of Company                  0.40   $400.00       $160.00
MTC            1/18/2018   Cash flow / Payment to be made to employees and China                  Cash Flow                        0.80   $400.00       $320.00
MTC            1/18/2018   Follow up on Diane / American Express point                            Investigation - Diane/Ross       0.50   $400.00       $200.00
                           Updated liquidation analysis and adequate protection payments for
MTC            1/18/2018   lease                                                                  Liquidation Analysis             0.50   $400.00       $200.00
MTC            1/18/2018   Responded to buyer questions                                           Sale of Assets                   0.20   $400.00        $80.00
MTC            1/18/2018   Steven / Offer / Traveling to Dayton                                   Sale of Assets                   0.50   $400.00       $200.00
MTC            1/18/2018   Follow up on contract changes for Murphy Auction                       Sale of Assets                   0.70   $400.00       $280.00
                           Compared offer from Metal Craft and BE and possible difference for
MTC            1/18/2018   creditors                                                              Sale of Assets                   1.10 $400.00         $440.00
MTC            1/19/2018   Review of Auction Motion                                               Sale of Assets                   0.30 $400.00         $120.00
MTC            1/19/2018   Review of Declaration for auction                                      Sale of Assets                   0.30 $400.00         $120.00
                           Various email and call related to James Murphy contract and changes
MTC            1/19/2018   with Brian                                                             Sale of Assets                   1.10 $400.00         $440.00
                           Discussion with Bill on possible Buyer Framing Success / Possible
MTC            1/19/2018   Meeting                                                                Sale of Company                  0.50   $400.00       $200.00
MTC            1/19/2018   Discussion with Bill on possible Buyer Indiana                         Sale of Company                  0.70   $400.00       $280.00
MTC            1/19/2018   Distributed MOR summary to Texas Buyer                                 Sale of Company                  0.70   $400.00       $280.00
MTC            1/21/2018   Discussion with Bill on information needed by buyer, Frank             Sale of Company                  0.60   $400.00       $240.00
MTC            1/22/2018   Discussion with Paul on WIP and cash flow                              Cash Flow                        0.30   $400.00       $120.00
MTC            1/22/2018   Review of trial brief                                                  Court Hearing                    0.50   $400.00       $200.00
MTC            1/22/2018   Possible settlement with Diane using seized inventory                  Investigation - Diane/Ross       1.10   $400.00       $440.00
MTC            1/22/2018   Reviewed information provided to potential buyer                       Sale of Company                  1.30   $400.00       $520.00
MTC            1/22/2018   Email and memo to Varsity related to purchase of the business          Sale of Company                  1.40   $400.00       $560.00
MTC            1/23/2018   Follow up with staff on tour by Hoff broker                            Close of Company                 0.30   $400.00       $120.00
                           Diane, review of pre trial motions review and commented / error sent
MTC            1/23/2018   to Quin also                                                           Investigation - Diane/Ross       0.70 $400.00         $280.00
                           Follow up with Vince of Industrial Assets on possible interest, sent
MTC            1/23/2018   APA agreement                                                          Sale of Assets                   0.50 $400.00         $200.00
MTC            1/23/2018   Decision to move forward with Metalcraft                               Sale of Assets                   0.80 $400.00         $320.00
                           Prep for / collected information and conference call with Industrial
MTC            1/23/2018   Assets on offer                                                        Sale of Assets                   2.40   $400.00       $960.00
MTC            1/23/2018   Follow up with Steven of CCC on his tour                               Sale of Company                  0.40   $400.00       $160.00
MTC            1/23/2018   Possible buyer in Texas… follow up                                     Sale of Company                  0.80   $400.00       $320.00
MTC            1/23/2018   Follow up with Texas buyer on possible offer                           Sale of Company                  0.80   $400.00       $320.00
MTC            1/23/2018   Pulled together information for buyer per Bill request                 Sale of Company                  0.80   $400.00       $320.00
MTC            1/24/2018   Follow up with Vince on shorter time for due diligence                 Bankruptcy Admin                 0.80   $400.00       $320.00
                           Responded to Texas mint / Mark on sales status and other due
MTC            1/24/2018   diligence                                                              Bankruptcy Admin                 0.90   $400.00       $360.00
MTC            1/24/2018   Follow up on cash flow issues and collection of AR                     Cash Flow                        1.40   $400.00       $560.00
MTC            1/24/2018   Discussion on Conversion to Chapter 7 and timing                       Close of Company                 0.60   $400.00       $240.00
MTC            1/24/2018   Follow up with Ron Par on status of sale and payment                   Sale of Assets                   0.30   $400.00       $120.00
MTC            1/24/2018   Follow up with Ron Par on status of sale and payment                   Sale of Assets                   0.60   $400.00       $240.00
                                                                                                                                                           A - 30
Professional      Date                                   Description                                                      Class   Hours     Rate     Amount
                           Follow up with Paul and Matt on Attachment A to make sure what
MTC            1/24/2018   equipment is in and out                                                  Sale of Assets                  1.10   $400.00        $440.00
MTC            1/24/2018   Travel to Varsity Meeting                                                Travel                          6.00   $200.00      $1,200.00
MTC            1/25/2018   Review of cash flow and ability to pay rent and other items              Cash Flow                       0.80   $400.00        $320.00
MTC            1/25/2018   Review of cash flow and possible pay down by DIP company                 DIP                             0.90   $400.00        $360.00
MTC            1/25/2018   Cash flow / follow up on AR / DIP and timing                             DIP                             1.10   $400.00        $440.00
                           Checked on status of MOR and discussed major adjustment for close
MTC            1/25/2018   the books                                                                MOR's                           1.20 $400.00         $480.00
MTC            1/25/2018   Provided wire instructions for ARM payoff of equipment purchase          Sale of Assets                  0.30 $400.00         $120.00
                           Follow up on asset serial number and what is in and out of
MTC            1/25/2018   Attachment A                                                             Sale of Assets                  0.50 $400.00         $200.00
                           Follow up with Paul and Steven of CCC on sale of older Medallic
MTC            1/25/2018   dies and other equipment                                                 Sale of Assets                  1.10   $400.00        $440.00
MTC            1/25/2018   Review of Mark purchase offer, what a joke                               Sale of Company                 1.10   $400.00        $440.00
MTC            1/25/2018   Meeting with Varsity                                                     Sale of Company                 6.00   $400.00      $2,400.00
MTC            1/25/2018   Travel Back to Seattle                                                   Travel                          5.00   $200.00      $1,000.00
MTC            1/26/2018   Follow up on cash flow for Hoff and the court                            Cash Flow                       0.40   $400.00        $160.00
MTC            1/26/2018   Prep for hearing, and info needed for the hearing                        Court Hearing                   0.60   $400.00        $240.00
MTC            1/26/2018   Court hearing on auction, sale and Hoff motion                           Court Hearing                   2.50   $400.00      $1,000.00
MTC            1/29/2018   Meeting with David on Solvency Prep                                      Investigation                   1.50   $400.00        $600.00
MTC            1/29/2018   Drafted questions for insolvency trial                                   Investigation                   4.50   $400.00      $1,800.00
MTC            1/29/2018   Various offers status and follow up                                      Sale of Assets                  1.50   $400.00        $600.00
MTC            1/30/2018   Talked with Paul on status of WIP and cash flow                          Cash Flow                       0.70   $400.00        $280.00
MTC            1/30/2018   Court hearing / on stand for Diane / American Express                    Court Hearing                   1.80   $400.00        $720.00
MTC            1/30/2018   Observed hearing with CCG staff                                          Court Hearing                   2.00   $400.00        $800.00
MTC            1/30/2018   Review documents to refresh memory                                       Investigation                   3.30   $400.00      $1,320.00
                           Various calls and emails today with Venice Gamble on due diligence
MTC            1/30/2018   and tour                                                                 Sale of Assets                  1.50   $400.00       $600.00
MTC            1/31/2018   Review of cash budget for Hoff / Court Ruling                            Cash Flow                       2.40   $400.00       $960.00
MTC            1/31/2018   Report from David on Diane American Express court hearing                Investigation - Diane/Ross      0.80   $400.00       $320.00
MTC            1/31/2018   MOR / Significant events                                                 MOR's                           0.80   $400.00       $320.00
MTC            1/31/2018   Discussion with Mike on call and possible offer from Frank               Sale of Assets                  0.50   $400.00       $200.00
MTC            1/31/2018   Die call with staff on tracking data                                     Sale of Assets                  0.50   $400.00       $200.00
MTC            1/31/2018   Conference call with Industrial Assets on their offer                    Sale of Assets                  0.80   $400.00       $320.00
MTC            1/31/2018   Discussion with Industrial Assets                                        Sale of Assets                  0.80   $400.00       $320.00
MTC            1/31/2018   Follow up with Frank Nowland on purchase terms.                          Sale of Assets                  1.10   $400.00       $440.00
                           Discussion with Mike and Tim Murphy on his offer and possible
MTC            1/31/2018   auction value                                                            Sale of Assets                  1.10 $400.00          $440.00
MTC            1/31/2018   Worked on die issue, researched and follow up with various people        Sale of Assets                  2.50 $400.00        $1,000.00
MTC            2/1/2018    Various close down issues / staffing / EPA                               Close of Company                3.50 $400.00        $1,400.00
                           Call from Frank / Buyer on status of his offer… going forward will
MTC            2/1/2018    have over by noon                                                        Sale of Assets                  0.20   $400.00        $80.00
MTC            2/1/2018    Follow up on possible buyer status                                       Sale of Assets                  0.50   $400.00       $200.00
MTC            2/1/2018    Call with potential buyer Industrial Assets                              Sale of Assets                  1.60   $400.00       $640.00
MTC            2/2/2018    Additional work on WARN act                                              Close of Company                0.30   $400.00       $120.00
                           Follow up with Edgar on the need to rekey the operations and who is
MTC            2/2/2018    allowed in and who is not                                                Close of Company                0.50   $400.00       $200.00
MTC            2/2/2018    WARN Act calculation / and actual staffing termination calculation       Close of Company                1.30   $400.00       $520.00
MTC            2/2/2018    Follow up with answer to questions from Al Smith                         Litigation Support              0.40   $400.00       $160.00
MTC            2/2/2018    Call from NY from Society related to die ownership                       Sale of Assets                  0.40   $400.00       $160.00
MTC            2/2/2018    Follow up with new buyer for old die, and die related issues             Sale of Assets                  0.60   $400.00       $240.00
                           Frank / Offer is out noting going to go forward due to working capital
MTC            2/2/2018    concerns                                                                 Sale of Assets                  0.60 $400.00         $240.00
MTC            2/2/2018    Worked on Die ownership issues                                           Sale of Assets                  0.60 $400.00         $240.00
                           Follow up on ownership document / nothing we know of and
MTC            2/2/2018    therefore asked them to buy                                              Sale of Assets                  0.80 $400.00         $320.00
                           CCC / Offer wants equipment / need to find another buyer for older
MTC            2/2/2018    Medallic Dies                                                            Sale of Assets                  0.80   $400.00       $320.00
MTC            2/2/2018    Follow up with Ron Par on status of sale and payment                     Sale of Assets                  0.80   $400.00       $320.00
MTC            2/2/2018    Discussion with Mike and Paul on WIP and Metalcraft deal                 Sale of Assets                  1.10   $400.00       $440.00
MTC            2/2/2018    Conference call with Industrial Assets on their offer                    Sale of Assets                  1.20   $400.00       $480.00
MTC            2/3/2018    Additional work on WARN act                                              Close of Company                2.00   $400.00       $800.00
MTC            2/5/2018    Discussion with Mike and Al on cash flow and questions from Al           Cash Flow                       0.70   $400.00       $280.00
MTC            2/5/2018    Discussion with Mike and Paul on schedule A reconciliation               Close of Company                0.80   $400.00       $320.00
MTC            2/5/2018    Research on Schedule A and inclusion on sales                            Close of Company                0.80   $400.00       $320.00
MTC            2/5/2018    Review of recent filings by Committee Members and Ross                   Committee                       0.80   $400.00       $320.00
MTC            2/5/2018    ARM -- Follow up on possible new buyer                                   Sale of Assets                  0.50   $400.00       $200.00
MTC            2/5/2018    Various calls on dies and ownership research                             Sale of Assets                  1.40   $400.00       $560.00
MTC            2/6/2018    Cash flow / adjusted for ARM and DIP                                     Cash Flow                       0.80   $400.00       $320.00
MTC            2/6/2018    Discussion with David on hearing today / not attending                   Court Hearing                   0.40   $400.00       $160.00
MTC            2/6/2018    Review of email on die ownership / follow up                             Sale of Assets                  0.40   $400.00       $160.00
MTC            2/6/2018    Discussion with Edgar on pictures for schedule A assets                  Sale of Assets                  0.40   $400.00       $160.00
MTC            2/6/2018    Discussion with Venice / Schedule A and adjustments                      Sale of Assets                  0.80   $400.00       $320.00
                           Research on Schedule A including email to ARM on selling of
MTC            2/6/2018    equipment                                                                Sale of Assets                  1.10 $400.00         $440.00
                           Conference call with Industrial Assets on their offer and adjustments
MTC            2/6/2018    to exhibit A                                                             Sale of Assets                  1.10 $400.00         $440.00
MTC            2/7/2018    Cash Collateral Budget                                                   Cash Flow                       1.20 $400.00         $480.00
                           Discussion with David Neu on status of hearing yesterday and
MTC            2/7/2018    anticipated ruling                                                       Court Hearing                   0.40 $400.00         $160.00
                                                                                                                                                              A - 31
Professional     Date                                 Description                                                     Class   Hours   Rate       Amount
MTC          2/7/2018    Review of filing for court hearing on 2.9.2018                            Court Hearing                0.80 $400.00         $320.00

MTC          2/7/2018    Email and call to Harvey on cash collateral budget and follow up call     DIP                          0.90 $400.00         $360.00
                         Discussion with Bill on him thinking the art computer is missing.
                         Followed up with Edgar and confirmed that the computers were
MTC          2/7/2018    locked up in the ARCHIVE Room                                             Investigation                2.10 $400.00         $840.00
MTC          2/7/2018    Status of buyer from NY of Medallic metals and dies                       Sale of Assets               0.50 $400.00         $200.00
                         More issues with Die ownership, review email and followed up
MTC          2/7/2018    accordingly                                                               Sale of Assets               0.60   $400.00        $240.00
MTC          2/7/2018    Conference call on Industrial Assets offer / filing issues                Sale of Assets               1.00   $400.00        $400.00
MTC          2/7/2018    Inventory and value of Boy Scouts and possible sale                       Sale of Assets               1.20   $400.00        $480.00
MTC          2/8/2018    Cash collateral Budget                                                    Cash Flow                    2.80   $400.00      $1,120.00
MTC          2/8/2018    WARN Act calculation / and actual staffing termination calculation        Close of Company             2.30   $400.00        $920.00
MTC          2/8/2018    Reviewed affidavit and signed                                             Sale of Assets               0.20   $400.00         $80.00
MTC          2/8/2018    Shared with Mike new agreement                                            Sale of Assets               0.30   $400.00        $120.00
MTC          2/8/2018    Various email to Vince Gamble on terms                                    Sale of Assets               0.80   $400.00        $320.00
MTC          2/8/2018    Revised deal with Steve of CCC on older die purchase                      Sale of Assets               0.80   $400.00        $320.00
                         Conference call on Industrial Assets offer / completed / agreed to 1.95
MTC          2/8/2018    million                                                                   Sale of Assets               1.80   $400.00        $720.00
MTC          2/8/2018    Reviewed P&S and signed                                                   Sale of Assets               1.80   $400.00        $720.00
MTC          2/9/2018    Email to Mike on liquidation value of assets                              Close of Company             0.40   $400.00        $160.00
MTC          2/9/2018    Discussion with Edgar on his position and Bill position                   Close of Company             0.80   $400.00        $320.00
MTC          2/9/2018    Court Hearing on Sale / Dies / Paula / Other                              Court Hearing                5.00   $400.00      $2,000.00
MTC          2/9/2018    Follow up with Edgar on items potentially missing                         Investigation                0.80   $400.00        $320.00
MTC          2/9/2018    Discussion with Paul on selling of assets                                 Sale of Assets               0.50   $400.00        $200.00
MTC          2/9/2018    Discussion with NY buyer referred to Jay                                  Sale of Assets               0.80   $400.00        $320.00
MTC          2/10/2018   Discussion with Paul on court hearing and die ownership                   Court Hearing                0.80   $400.00        $320.00
MTC          2/10/2018   Research of documents on dies ownership                                   Sale of Assets               1.40   $400.00        $560.00
MTC          2/11/2018   Bill on wrapping up and related issues                                    Close of Company             0.50   $400.00        $200.00
MTC          2/11/2018   Various email on potentially missing items with Edgar and with Bill       Investigation                0.80   $400.00        $320.00
MTC          2/11/2018   Email to Mike and Paul on dies ownership                                  Sale of Assets               0.80   $400.00        $320.00
MTC          2/12/2018   Established tour of building for Hoffs                                    Close of Company             0.20   $400.00         $80.00
MTC          2/12/2018   Review of WARN Act Claim                                                  Close of Company             0.80   $400.00        $320.00
MTC          2/12/2018   Second floor water leak                                                   Operations                   0.40   $400.00        $160.00
MTC          2/12/2018   Various calls today on dies ownership                                     Sale of Assets               0.80   $400.00        $320.00
MTC          2/12/2018   Call with Joe and MetalCraft on shipment of dies to Metalcraft..          Sale of Assets               1.10   $400.00        $440.00
MTC          2/12/2018   Follow up with Paul on dies and ownership documentation                   Sale of Assets               1.20   $400.00        $480.00
MTC          2/13/2018   Nevada tax issues, and payment status based upon new claim                Claims                       0.70   $400.00        $280.00
MTC          2/13/2018   Call with Bill on his claim and calculation and various emails today      Claims                       1.10   $400.00        $440.00
MTC          2/13/2018   WARN Act calculation and discussion with Brian on exceptions…             Close of Company             0.80   $400.00        $320.00
                         Review of documents and discussion with Paul on copyright
MTC          2/13/2018   documentation                                                             Close of Company             4.20   $400.00      $1,680.00
MTC          2/13/2018   Die discussion with Mike, Dave, Paul and Jerry on die ownership           Sale of Assets               1.30   $400.00        $520.00
MTC          2/14/2018   Cash flow issues / follow up with creditor / AR payment                   Cash Flow                    0.30   $400.00        $120.00
MTC          2/14/2018   Bill lawyer / claim issue                                                 Claims                       0.20   $400.00         $80.00
MTC          2/14/2018   WARN Act follow up with Brian                                             Close of Company             0.30   $400.00        $120.00
MTC          2/14/2018   Email to Jody on WARN Act documentation                                   Close of Company             0.50   $400.00        $200.00
                         Follow up with Jody on DIP and elimination of over advance and
MTC          2/14/2018   impact on cash flow.                                                      DIP                          0.80 $400.00         $320.00
MTC          2/14/2018   Review of NY Metal Society agreement with Mike                            Sale of Assets               0.80 $400.00         $320.00
                         More follow up on dies trademark issues and ownership with Paul
MTC          2/14/2018   and then with Mike                                                        Sale of Assets               1.70   $400.00       $680.00
MTC          2/15/2018   Resolution of healthcare issues for employee                              Close of Company             0.30   $400.00       $120.00
MTC          2/15/2018   Follow up with Brian on WARN act claims                                   Close of Company             0.80   $400.00       $320.00
MTC          2/15/2018   Follow up with University on return of chain of office                    Operations                   0.30   $400.00       $120.00
MTC          2/16/2018   Follow up with Bonding Requirements given pending sales                   Bankruptcy Admin             0.60   $400.00       $240.00
MTC          2/16/2018   Approved Edgar for overtime and drove home no more overtime               Close of Company             0.60   $400.00       $240.00
MTC          2/16/2018   Call with potential buyer for Dies / USMoneyReserve                       Sale of Assets               2.20   $400.00       $880.00
MTC          2/19/2018   Review of significant events and discussed the same with Jody             MOR's                        0.90   $400.00       $360.00
MTC          2/20/2018   Review of cash flow                                                       Cash Flow                    0.10   $400.00        $40.00
MTC          2/20/2018   Review of overtime Edgar                                                  Close of Company             0.10   $400.00        $40.00
MTC          2/20/2018   Discussion with Mike on WARN act and on case status issue                 Close of Company             0.70   $400.00       $280.00
MTC          2/20/2018   Flagler College issue on return of chain                                  Operations                   0.30   $400.00       $120.00
MTC          2/20/2018   Die ownership issues / follow up                                          Sale of Assets               0.30   $400.00       $120.00
                         Sent information and follow up call on dies and number of dies and
MTC          2/20/2018   store operations                                                          Sale of Assets               1.50 $400.00         $600.00
                         Discussion with Jim on his company interest in competing bid with
MTC          2/20/2018   Metalcraft                                                                Sale of Assets               1.80 $400.00         $720.00
MTC          2/21/2018   Collection of payment from ex-employee on car                             Sale of Assets               0.10 $400.00          $40.00
MTC          2/21/2018   Follow up with Jerry on offer for NWTM dies                               Sale of Assets               0.40 $400.00         $160.00
                         Follow up with customer on Die ownership and copyright and
MTC          2/21/2018   waived copyright                                                          Sale of Assets               0.80   $400.00       $320.00
MTC          2/22/2018   Follow up with Jerry on increasing his offer                              Sale of Assets               0.20   $400.00        $80.00
MTC          2/22/2018   USMoneyReserve, passed on possible die purchase                           Sale of Assets               0.30   $400.00       $120.00
MTC          2/23/2018   Cash flow issues / DIP will not release anything                          DIP                          0.50   $400.00       $200.00
MTC          2/25/2018   Letter to the court from unknown employee                                 Court Hearing                0.30   $400.00       $120.00
MTC          2/25/2018   Issues with Industrial Assets / contract revisions                        Sale of Assets               0.20   $400.00        $80.00
MTC          2/26/2018   Frustrated creditor / follow up with a call                               Claims                       0.50   $400.00       $200.00
MTC          2/26/2018   Follow up on employment issues                                            Operations                   0.20   $400.00        $80.00
MTC          2/27/2018   Cash flow issues / UPS approved payments                                  Cash Flow                    0.30   $400.00       $120.00
                                                                                                                                                        A - 32
Professional       Date                                  Description                                                     Class               Hours     Rate     Amount
MTC            2/27/2018   Follow up with Steven on die sale / delay and issues                    Sale of Assets                              0.50   $400.00       $200.00
MTC            2/27/2018   Reviewed and approved settlement with Pan American dies                 Sale of Assets                              0.60   $400.00       $240.00
MTC            2/27/2018   Followed up on missing dies for Crabcat studio                          Sale of Assets                              0.80   $400.00       $320.00
MTC            2/27/2018   Drafted letter to customers to go out with die sales                    Sale of Assets                              1.20   $400.00       $480.00
MTC            2/28/2018   Follow up with Jody on Tomball tax issues                               Operations                                  0.30   $400.00       $120.00
MTC            2/28/2018   Follow up with Jerry on offer for NWTM dies                             Sale of Assets                              0.70   $400.00       $280.00
MTC            2/28/2018   Follow up on Ross bidding / bid procedures and personal items           Sale of Company                             0.40   $400.00       $160.00
MTC            3/1/2018    Review of cash flow and approved payments                               Cash Flow                                   0.40   $400.00       $160.00
MTC            3/1/2018    Calls with David on Dies and Boy Scout                                  Sale of Assets                              1.30   $400.00       $520.00
                           Follow up on Betty Cary position filed with the court, drafted
MTC            3/2/2018    response and collected additional information                           Investigation - Storage Inventory/Vault     1.20 $400.00         $480.00
MTC            3/2/2018    Review and approved sale to Boy Scouts                                  Sale of Assets                              0.60 $400.00         $240.00
                           Discussed with David Neu and approved settlements with Boy Scotts
MTC            3/5/2018    and Pan America                                                         Close of Company                            0.80 $400.00         $320.00
                           Discussion with Mike on Ross Personal Items and follow up with
MTC            3/5/2018    Annettee on documentation                                               Close of Company                            0.90 $400.00         $360.00
                           Discussed with David Neu and approved settlement with Pan
MTC            3/5/2018    America                                                                 Close of Company                            0.50 $400.00         $200.00
MTC            3/5/2018    Followed up on customer metal and return                                Operations                                  0.30 $400.00         $120.00
MTC            3/6/2018    Review of cash flow / cash collateral budget                            Cash Flow                                   1.10 $400.00         $440.00
                           Review of cash collateral budget vs actual and reviewed budget to
MTC            3/6/2018    June                                                                    Cash Flow                                   1.50 $400.00         $600.00
                           Follow up with Edgar on any wood tool with family name Hanson on
MTC            3/6/2018    them                                                                    Close of Company                            0.20 $400.00          $80.00
                           Follow up with Mike on Ross Personal items given Annette research
MTC            3/6/2018    and NWTM ownership                                                      Close of Company                            0.70   $400.00       $280.00
MTC            3/6/2018    Discussion with Brian and David on Betty Cary brief filing              Investigation - Storage Inventory/Vault     0.60   $400.00       $240.00
MTC            3/6/2018    Discussion with David on Die ownership after court hearing              Sale of Assets                              0.30   $400.00       $120.00
MTC            3/6/2018    Crab cat / follow up on dies shipment and status                        Sale of Assets                              0.30   $400.00       $120.00
                           Discussion with Mike and Paul on offer / concerned if it is a good
MTC            3/6/2018    faith offer                                                             Sale of Assets                              0.50   $400.00       $200.00
MTC            3/6/2018    Various die ownership letters and emails related to return of dies      Sale of Assets                              0.80   $400.00       $320.00
MTC            3/6/2018    Discussion with Mike on Rodger May / good faith offer.                  Sale of Assets                              1.10   $400.00       $440.00
MTC            3/6/2018    Discussion with FBI on information needed                               Investigation - FBI/US Trustee Office       0.30   $350.00       $105.00
                           Finalized cash collateral budget, review with Mike Gearin and
MTC            3/7/2018    addressed timing of funds                                               Cash Flow                                   0.50   $400.00       $200.00
MTC            3/7/2018    Review of Ross attorney proposal / No on some settlement terms          Close of Company                            0.30   $400.00       $120.00
MTC            3/7/2018    Reviewed month by month MORS and operating issues                       MOR's                                       0.50   $400.00       $200.00
MTC            3/7/2018    Prep for auction / meeting with Brian and Mike on issues                Sale of Assets                              0.40   $400.00       $160.00
                           Discussion with Industrial Assets on overbid amount and possibility
MTC            3/7/2018    of selling position                                                     Sale of Assets                              0.50 $400.00         $200.00
MTC            3/7/2018    Auction at K&L with two buyers                                          Sale of Assets                              1.40 $400.00         $560.00
                           Drafted outline of pro & cons of accepting a lower offer for the sale
MTC            3/7/2018    of dies                                                                 Sale of Assets                              4.40 $400.00        $1,760.00
                           Drafted one page summary for Rodger regarding possible purchase of
MTC            3/7/2018    the business                                                            Sale of Company                             0.50 $400.00         $200.00
MTC            3/7/2018    Discussion with new buyer about buying the whole business               Sale of Company                             2.00 $400.00         $800.00

MTC            3/8/2018    Call from die customers on auction yesterday and Ross Involvement       Investigation                               0.50 $400.00         $200.00
                           Reviewed and passed to Mike Gearin Ross recent communications
MTC            3/8/2018    with ex employees                                                       Investigation                               0.60 $400.00         $240.00
MTC            3/8/2018    EEOC discrimination against Jacquie Bell                                Litigation Support                          0.40 $400.00         $160.00
MTC            3/8/2018    World Pay/ cash collateral budget to share with attorney                Operations                                  0.60 $400.00         $240.00
                           Discussion with Industrial Assets on overbid amount and possibility
MTC            3/8/2018    of selling position                                                     Sale of Assets                              0.20 $400.00          $80.00
MTC            3/8/2018    Discussion with Mike Gearin on new buyer and possible interest          Sale of Assets                              0.40 $400.00         $160.00
                           Follow up with Paul if he would be Rodger May's manager if he
MTC            3/8/2018    purchase the plant                                                      Sale of Assets                              0.40 $400.00         $160.00
MTC            3/8/2018    Discussion with Paul and pass contact info to new buyer                 Sale of Assets                              0.50 $400.00         $200.00

MTC            3/8/2018    Follow up with May attorney related to buyer more assets -- turn key    Sale of Assets                              0.60   $400.00       $240.00
MTC            3/8/2018    Follow up on letters from die customers on buyer and related issues     Sale of Assets                              1.10   $400.00       $440.00
MTC            3/9/2018    Prep for and discuss related to court hearing                           Court Hearing                               1.10   $400.00       $440.00
MTC            3/9/2018    Court hearing on 363 sales                                              Court Hearing                               2.40   $400.00       $960.00
MTC            3/9/2018    World Pay charge back reconciliation / follow up with staff             Operations                                  0.40   $400.00       $160.00
MTC            3/12/2018   Follow up with Bill on payment of expenses and related issues           Claims                                      0.40   $400.00       $160.00
MTC            3/12/2018   Approved settlement agreement with Pan America                          Close of Company                            0.50   $400.00       $200.00
MTC            3/12/2018   Ross recent communications with staff / causing issues                  Investigation - Diane/Ross                  0.50   $400.00       $200.00
MTC            3/12/2018   Approval of Mark EPA fees                                               Operations                                  0.20   $400.00        $80.00
                           Address charge back issues / discussed the same with WorldPay
MTC            3/12/2018   attorney                                                                Operations                                  0.80 $400.00         $320.00

MTC            3/12/2018   Boy Scout purchase of inventory contract and implementation issues      Sale of Assets                              0.50 $400.00         $200.00
MTC            3/12/2018   Review of Metalcraft commitments / disclosure for auction process       Sale of Assets                              0.60 $400.00         $240.00
                           Industrial Assets -- Various email on setting them up with contacts
MTC            3/12/2018   and preparing for auction                                               Sale of Assets                              0.70 $400.00         $280.00
                           Email to Mike on auction qualified procedures and out questions
MTC            3/12/2018   should be qualified                                                     Sale of Assets                              1.10 $400.00         $440.00
MTC            3/13/2018   Discussion with Mike on WARN Act / court hearing / response             Court Hearing                               0.70 $400.00         $280.00
MTC            3/13/2018   Review of MOR for filing                                                MOR's                                       0.60 $400.00         $240.00
                                                                                                                                                                       A - 33
Professional      Date                                 Description                                                        Class             Hours     Rate     Amount
                           Review of credit card charge backs / discussed schedule with Annette
MTC            3/13/2018   and Jody                                                             Operations                                    0.60 $400.00         $240.00
MTC            3/13/2018   Discussion with Mike on qualification of bidders                     Sale of Assets                                0.80 $400.00         $320.00
MTC            3/14/2018   Call with Paul on his new company… reviewed memo                     Bankruptcy Admin                              0.70 $400.00         $280.00

MTC            3/14/2018   Approved MOR for filing with inventory and chargeback adjustment         MOR's                                     0.60 $400.00         $240.00
                           Discussion with Annette on chargebacks and adjusted MOR for
MTC            3/14/2018   estimated amount                                                         Operations                                0.40 $400.00         $160.00
                           Discussion with Joseph / Crab Studio regarding additional items
MTC            3/14/2018   above dies                                                               Sale of Assets                            0.40   $400.00       $160.00
MTC            3/15/2018   Reviewed draft of press release information                              Bankruptcy Admin                          0.40   $400.00       $160.00
MTC            3/15/2018   Review and signed settlement with Pan America                            Close of Company                          0.40   $400.00       $160.00
MTC            3/15/2018   Credit Card / Claw back / World Pay follow up…                           Operations                                0.80   $400.00       $320.00
MTC            3/15/2018   Discussion with Fred, Mr. May possible manager on bid procedures         Sale of Assets                            0.30   $400.00       $120.00
MTC            3/15/2018   Review of Boy Scout sale motion and affidavit                            Sale of Assets                            0.40   $400.00       $160.00
                           Interview of Rob related to Fred and his involvement in possible
MTC            3/15/2018   acquisition of dies                                                      Sale of Assets                            0.70   $400.00       $280.00
MTC            3/15/2018   Discussion with Mike and review of affidavit on sale to MetalCraft       Sale of Assets                            0.90   $400.00       $360.00
MTC            3/15/2018   Calculation of die cost for NWTM for selling to customers                Sale of Assets                            1.10   $400.00       $440.00
MTC            3/15/2018   Cost accounting on sell price of dies                                    Sale of Assets                            1.10   $400.00       $440.00
                           Discussion with Mike G on call with Rob and possibility of selling
MTC            3/15/2018   the whole business to May                                                Sale of Company                           0.80 $400.00         $320.00
                           Discussion with Paul on his new company requested acknowledgment
MTC            3/16/2018   of his fiduciary responsibilities to the Mint                            Bankruptcy Admin                          0.40   $400.00       $160.00
MTC            3/16/2018   Court Hearing on Auction / Did not approve the sale                      Court Hearing                             2.10   $400.00       $840.00
MTC            3/16/2018   Follow up on Hoff email on irrigation and freeze of sprinkler            Operations                                0.20   $400.00        $80.00
MTC            3/16/2018   World Play / Frank Write / Charge back reconciliation                    Operations                                0.30   $400.00       $120.00
MTC            3/16/2018   Boy Scout Inventory packaging                                            Sale of Assets                            0.10   $400.00        $40.00
                           Meeting with Attorney for May and provided number of email of
MTC            3/16/2018   information needed to get him up to speed                                Sale of Assets                            1.40   $400.00       $560.00
MTC            3/19/2018   Pushed meeting to tomorrow with Rodger May team                          Sale of Assets                            0.50   $400.00       $200.00
MTC            3/19/2018   Follow up with Industrial Asset and May's attorney                       Sale of Assets                            0.40   $400.00       $160.00
MTC            3/19/2018   Die ownership issues / follow up                                         Sale of Assets                            0.60   $400.00       $240.00
MTC            3/19/2018   Cost accounting on sale of dies, review with David Neu                   Sale of Assets                            0.80   $400.00       $320.00
MTC            3/19/2018   Issue with CCC and responded to emails on his status                     Sale of Assets                            0.70   $400.00       $280.00
MTC            3/19/2018   Meeting with Ben, Paul and Jessica on our procedures and findings        Investigation - FBI/US Trustee Office     1.20   $350.00       $420.00
MTC            3/20/2018   Various issues with die ownership and production needs                   Close of Company                          0.70   $400.00       $280.00
                           Prep for an meeting with May's attorney related to the purchase of the
MTC            3/20/2018   whole operations and issues in the operations                            Sale of Company                           3.50 $400.00        $1,400.00
MTC            3/21/2018   Review of cash flow with Jody and approved expenditures                  Cash Flow                                 0.70 $400.00          $280.00
MTC            3/21/2018   Discussion with CCBain Thavaie Box on contracts and issues               Litigation Support                        0.40 $400.00          $160.00
                           Hoff's in building brought in repair people, discussion with David
MTC            3/21/2018   Neu and Edgar                                                            Operations                                0.80   $400.00       $320.00
MTC            3/22/2018   Reviewed, edited disposal of surplus paperwork                           Close of Company                          0.60   $400.00       $240.00
MTC            3/22/2018   Review and approved declaration on conversion to Chapter 7               Close of Company                          0.60   $400.00       $240.00
MTC            3/22/2018   Pulled together information for ARM litigation                           Litigation Support                        0.40   $400.00       $160.00
                           Paul's new company Sierra Mint -- email to David and request for
MTC            3/22/2018   help on how to best manage                                               Litigation Support                        0.80 $400.00         $320.00
MTC            3/22/2018   Worked with Jody on increase in bond                                     Operations                                0.40 $400.00         $160.00
                           Worldpay, follow up with Jody and then Annette on status for
MTC            3/22/2018   tomorrows calls                                                          Operations                                0.50 $400.00         $200.00
                           Worked with Edgar to understand needs of IA and authorized
MTC            3/22/2018   overtime for him                                                         Operations                                0.60 $400.00         $240.00
MTC            3/22/2018   Insurance requirements, received from IA and passed to Hoff's            Sale of Assets                            0.40 $400.00         $160.00
                           Discussion with Kaplan on dies issues and her involvement going
MTC            3/22/2018   forward                                                                  Sale of Assets                            0.40 $400.00         $160.00
MTC            3/22/2018   363 provided additional information to buyer as requested                Sale of Assets                            0.50 $400.00         $200.00
                           Various emails today on bidding, procedures, issues, commissions
MTC            3/22/2018   etc.                                                                     Sale of Assets                            0.60 $400.00         $240.00
                           Issue with old sales people using confidential customer data,
MTC            3/23/2018   reviewed letter to sales person                                          Operations                                0.80   $400.00       $320.00
MTC            3/23/2018   Follow up on World Pay and delivery of product with charge back          Operations                                1.10   $400.00       $440.00
MTC            3/23/2018   World Pay conference call on charge backs and reconciliation             Operations                                1.20   $400.00       $480.00
MTC            3/23/2018   US Team / concern with our dies and rights                               Sale of Assets                            0.60   $400.00       $240.00
MTC            3/23/2018   Die issue / die count / dies by type                                     Sale of Assets                            0.80   $400.00       $320.00
MTC            3/26/2018   Follow up with Mark Northrup on status of case                           Bankruptcy Admin                          0.40   $400.00       $160.00
MTC            3/26/2018   Bill request for severance payment / discussed with David Neu            Claims                                    0.80   $400.00       $320.00
MTC            3/26/2018   DIP / follow up on elimination of UCC-1 on assets                        DIP                                       0.30   $400.00       $120.00
                           Brenda Johnson / use of customer data base.. Follow up with David
MTC            3/26/2018   Neu                                                                      Operations                                0.60 $400.00         $240.00
                           World pay, emails on status of the account and amount of pre-petition
MTC            3/26/2018   claim they are including in the calculation                              Operations                                0.80   $400.00       $320.00
MTC            3/26/2018   Worked with Edgar on die counts and calculation                          Sale of Assets                            1.30   $400.00       $520.00
MTC            3/27/2018   Follow up with Mike on Paul and how best to manage                       Bankruptcy Admin                          0.50   $400.00       $200.00
MTC            3/27/2018   Industrial Assets / Wisconsin / Contact and meeting                      Sale of Assets                            0.50   $400.00       $200.00
MTC            3/28/2018   Review of judges ruling on Diane American Express                        Investigation - Diane/Ross                1.20   $400.00       $480.00
MTC            3/28/2018   Various emails from Industrial Assets on status                          Sale of Assets                            0.60   $400.00       $240.00
MTC            3/28/2018   Discussion with David on status of Jerry and issues                      Sale of Assets                            0.60   $400.00       $240.00
                           Follow up with May attorney related to buyimg more assets -- turn
MTC            3/28/2018   key                                                                      Sale of Assets                            0.70 $400.00         $280.00
                                                                                                                                                                        A - 34
Professional      Date                                 Description                                                        Class             Hours     Rate     Amount
                           Discussion with Jerry approving the sale price of $1 million, and
MTC            3/28/2018   agreed on drop dead date                                                 Sale of Assets                            0.80 $400.00         $320.00

MTC            3/28/2018   Discussion with Industrial Assets and May trying to get them together    Sale of Assets                            1.10 $400.00         $440.00
MTC            3/29/2018   Approved various filing today, sale motion, NWTM die sales etc           Court Hearing                             0.80 $400.00         $320.00
MTC            3/29/2018   Follow up with David Neu on NWTM dies and sale process                   Sale of Assets                            0.60 $400.00         $240.00
                           Review of Hoff lease payment status based upon email and followed
MTC            4/2/2018    up with Jody                                                             Accounting                                0.70   $400.00       $280.00
MTC            4/2/2018    Call to Michael on status of the case, number of issues discussed        Bankruptcy Admin                          0.40   $400.00       $160.00
MTC            4/2/2018    Follow up with Brenda on possible use of customer data                   Close of Company                          0.40   $400.00       $160.00
MTC            4/2/2018    Various emails on dies ownership and phone calls                         Sale of Assets                            1.20   $400.00       $480.00
                           Discussion with Paul on action items to close the plant and Ross
MTC            4/3/2018    personal belongings                                                      Close of Company                          0.80 $400.00         $320.00
MTC            4/3/2018    Follow up on die ownership issues                                        Sale of Assets                            0.60 $400.00         $240.00
MTC            4/4/2018    Bond increase signed and returned to Jody                                Bankruptcy Admin                          0.30 $400.00         $120.00
                           Reviewed cash flow and payments to be made -- including
MTC            4/4/2018    Bankruptcy Court Fees                                                    Cash Flow                                 0.50   $400.00       $200.00
MTC            4/4/2018    Follow up with Mike on clean up of building and possible issues          Close of Company                          0.80   $400.00       $320.00
MTC            4/4/2018    Collection of AR / Settlement                                            Operations                                0.60   $400.00       $240.00
MTC            4/4/2018    ARM adversary / identification of equipment and related issues           Sale of Assets                            0.70   $400.00       $280.00
MTC            4/6/2018    Revisions in destruction of paperwork motion                             Close of Company                          0.30   $400.00       $120.00
MTC            4/6/2018    WARN litigation / discussion with attorneys Mike and Brian               Close of Company                          0.50   $400.00       $200.00
MTC            4/9/2018    Review of cash flow and approved certain payments                        Cash Flow                                 0.50   $400.00       $200.00
MTC            4/9/2018    Follow up on die ownership issues                                        Sale of Assets                            1.10   $400.00       $440.00
MTC            4/9/2018    Follow up call with Mike Gearin on discussion with FBI                   Investigation - FBI/US Trustee Office     0.60   $350.00       $210.00
MTC            4/10/2018   Discussion with Mike on AboutAG on how to resolve                        Close of Company                          0.80   $400.00       $320.00
MTC            4/11/2018   Email to Mike on AboutAG on how to resolve                               Close of Company                          0.50   $400.00       $200.00
                           Review of record destruction motion and discussed the same with
MTC            4/12/2018   David Neu                                                                Close of Company                          0.40 $400.00         $160.00
                           AboutAG worked on drafting a response that may be included in
MTC            4/12/2018   filing with the court or the MOR                                         Court Hearing                             1.40 $400.00         $560.00
MTC            4/12/2018   MOR, status and issues with closing                                      MOR's                                     0.80 $400.00         $320.00

MTC            4/12/2018   Follow up on World Pay and settlement / 75k now 35k upon closing         Operations                                0.80   $400.00       $320.00
MTC            4/13/2018   Drafted response to AboutAG                                              Close of Company                          1.00   $400.00       $400.00
MTC            4/13/2018   Staff meeting on closing check list.. Paul, Edgar, Annette, Jody         Close of Company                          2.10   $400.00       $840.00
MTC            4/13/2018   Follow up with Mike on MOR and status of Mr. May                         MOR's                                     0.50   $400.00       $200.00
MTC            4/13/2018   Significant events for March                                             MOR's                                     0.90   $400.00       $360.00
MTC            4/13/2018   363 sales effort / status of May and lease with Hoff's                   Sale of Assets                            0.70   $400.00       $280.00
                           Discussion with David Neu on appeal given Diane has already
MTC            4/16/2018   appealed                                                                 Investigation - Diane/Ross                0.60 $400.00         $240.00
MTC            4/17/2018   Issues on die ownership and shipped out more dies to MetalCraft          Sale of Assets                            2.00 $400.00         $800.00
MTC            4/17/2018   Discussion with Mike on FBI meeting                                      Investigation - FBI/US Trustee Office     0.20 $350.00          $70.00
                           Discussion with Mike Gearin on Al Smith comments on Ross
MTC            4/18/2018   Voicemail                                                                Investigation - Diane/Ross                0.20 $400.00          $80.00
MTC            4/18/2018   Follow up with trying to determine who purchased                         Investigation                             0.50 $400.00         $200.00
MTC            4/18/2018   Follow up on access issues with Fireball and Sheriff                     Investigation                             0.80 $400.00         $320.00
                           Review all emails related to access and buyer and requested
MTC            4/18/2018   conference call in the am                                                Sale of Assets                            1.20 $400.00         $480.00
MTC            4/19/2018   USGA die ownership and cutting a deal / settlement                       Sale of Assets                            0.80 $400.00         $320.00
                           Prep for 363 sale meeting call and call with IA, May, Hoff's and
MTC            4/19/2018   Parish including a number of follow up calls                             Sale of Assets                            3.00 $400.00        $1,200.00
                           Reconciliation of customer deposits and paid back all claims we
MTC            4/20/2018   could verify                                                             Close of Company                          0.80 $400.00         $320.00

MTC            4/20/2018   Court hearing on disposal of paperwork and NWTM die liquidations         Court Hearing                             3.00 $400.00        $1,200.00
MTC            4/23/2018   Drafted detail list of action items for the attorney to follow up on     Close of Company                          1.20 $400.00          $480.00
                           Close down meeting with list of action items and additional items
MTC            4/23/2018   added to ensure timely close down                                        Close of Company                          1.60 $400.00          $640.00
MTC            4/23/2018   Drafted declaration to the court related to die ownership issues         Sale of Assets                            2.50 $400.00        $1,000.00

MTC            4/23/2018   Settlement options with Cohen follow up possible new search warrant Investigation                                  0.50 $350.00         $175.00

MTC            4/24/2018   Follow up with Mike on list of action items before next court hearing Close of Company                             0.80 $400.00         $320.00
                           Follow up on die ownership issues including pictures and explanation
MTC            4/24/2018   of logic used                                                         Sale of Assets                               0.50 $400.00         $200.00

MTC            4/24/2018   Drafted declaration to the court on the NWTM die ownership issues        Sale of Assets                            2.80 $400.00        $1,120.00
MTC            4/24/2018   Discussion with the FBI on open subpoena items                           Investigation - FBI/US Trustee Office     0.70 $350.00          $245.00
MTC            4/25/2018   Bill Atalla claim / reviewed and sent to Mike to address                 Claims                                    0.90 $400.00          $360.00
                           Print out and review of filing with the court on conversion to chapter
MTC            4/25/2018   7                                                                        Close of Company                          0.50 $400.00         $200.00
                           Discussion with Jody on monthly costs fully burden for liquidation of
MTC            4/25/2018   equipment as IA requested.                                               Close of Company                          0.50 $400.00         $200.00
                           Distribution to Steve of the monthly cost to remain open for two more
MTC            4/25/2018   months to complete the auction                                           Close of Company                          0.60 $400.00         $240.00
                           Discussion with Mike Gearin on open items and conversion to
MTC            4/25/2018   Chapter 7 & and Bill Attala position                                     Close of Company                          0.60 $400.00         $240.00
                           Call with Alexander Koehler related to his letter filed with the court
MTC            4/25/2018   also approved for him to look at the inventory records                   Close of Company                          0.80 $400.00         $320.00
                                                                                                                                                                        A - 35
Professional       Date                                 Description                                                       Class             Hours     Rate     Amount
MTC            4/25/2018   Follow up with Alexander Koehler related to his letter to the court      Court Hearing                             0.30   $400.00       $120.00
MTC            4/25/2018   Call to Mike Parish to discuss options                                   Sale of Assets                            0.20   $400.00        $80.00
MTC            4/25/2018   Call to Rodger May and his attorney on possible buyer                    Sale of Assets                            0.30   $400.00       $120.00
MTC            4/25/2018   Follow up with Paul on dies and ownership documentation                  Sale of Assets                            0.50   $400.00       $200.00

MTC            4/25/2018   Possible buyer for all the remaining assets / and equipment sold to IA   Sale of Assets                            0.70 $400.00         $280.00
                           Call with Paul on die documentation and how the memo needs to be
MTC            4/25/2018   modified to match actual practice                                        Sale of Assets                            0.80 $400.00         $320.00
                           Follow up with the Hoff's on the sprinkler system and Hoff
MTC            4/26/2018   responsibility to release the building                                   Operations                                0.80 $400.00         $320.00
                           Discussion with Mike and David on NWTM die procedures and how
MTC            4/26/2018   best to resolve                                                          Sale of Assets                            0.50 $400.00         $200.00
                           Discussion with Mike on older Medallic Die sale motion and overall
MTC            4/26/2018   timing                                                                   Sale of Assets                            0.80   $400.00        $320.00
MTC            4/27/2018   Review of Phel filing                                                    Close of Company                          0.60   $400.00        $240.00
MTC            4/27/2018   Discussion with Steve of IA related to Auction                           Sale of Assets                            0.60   $400.00        $240.00
MTC            4/27/2018   Discussion with Rodger May on auction                                    Sale of Assets                            0.80   $400.00        $320.00
MTC            4/27/2018   Follow up with Hoff's on ability to hold an auction                      Sale of Assets                            0.80   $400.00        $320.00
MTC            4/30/2018   Pan America over payment, follow up                                      Close of Company                          0.30   $400.00        $120.00
MTC            4/30/2018   Letter from Hoff's related to office equipment                           Close of Company                          0.50   $400.00        $200.00
MTC            4/30/2018   Discussion with Mike Gearin on status of open items                      Close of Company                          0.60   $400.00        $240.00
MTC            4/30/2018   Hoff's lease furniture issue bolted in and should it be left             Close of Company                          0.70   $400.00        $280.00
MTC            4/30/2018   Status call on open items                                                Close of Company                          0.90   $400.00        $360.00
MTC            5/1/2018    Drafted Response to Pehl filing with the court                           Claims                                    4.50   $400.00      $1,800.00
MTC            5/1/2018    Discussion with Mike on Pehl filing and my comments                      Claims                                    0.30   $400.00        $120.00
MTC            5/1/2018    Conversion motion Chapter 7 reviewed and approved                        Court Hearing                             0.50   $400.00        $200.00
                           Reviewed Declaration for Chapter 7 conversion / response to Pehl
MTC            5/1/2018    comments                                                                 Court Hearing                             1.10 $400.00         $440.00
MTC            5/1/2018    Call with Brian on ARM collection action                                 Litigation Support                        0.40 $400.00         $160.00
                           Follow up on computer servers and confirmed they were still with the
MTC            5/1/2018    company.                                                                 Operations                                0.20 $400.00          $80.00
MTC            5/1/2018    Conference call with IA, May and Parish on next steps                    Sale of Assets                            0.80 $400.00         $320.00
                           Discussion with Golden Gate on outstanding AR… reviewed payment
MTC            5/2/2018    history and wrote of the balance                                         Accounting                                1.10 $400.00         $440.00
MTC            5/2/2018    Executed settlement with Pay World                                       Claims                                    0.90 $400.00         $360.00
                           Discussion with Mike Gearin on Fridays hearing and open issues
MTC            5/2/2018    including destruction of papers                                          Close of Company                          0.60 $400.00         $240.00
                           Discussion with Ron of ARM and his financial position, he will
MTC            5/2/2018    provided financials                                                      Litigation Support                        0.40 $400.00         $160.00
MTC            5/2/2018    Review of Hoff lease filing on Lien position                             Operations                                0.20 $400.00          $80.00
                           Follow up on Die transfers to Medalcraft Summary and other items
MTC            5/2/2018    transferred                                                              Sale of Assets                            1.40   $400.00       $560.00
MTC            5/2/2018    Discussion with Jerry on older dies and working with the buyer           Sale of Assets                            0.40   $400.00       $160.00
MTC            5/2/2018    Follow up on sale of older Medallic Dies                                 Sale of Assets                            0.50   $400.00       $200.00
MTC            5/3/2018    Scrap sales / discussed with Mike and approved with Edgar                Operations                                0.80   $400.00       $320.00
MTC            5/3/2018    Follow up on status of Parish / send meeting request out                 Sale of Assets                            0.40   $400.00       $160.00
MTC            5/3/2018    Conference call with Parish, and other on his plans                      Sale of Assets                            1.50   $400.00       $600.00
MTC            5/3/2018    Jerry call on older dies and pulling out of sale contract                Sale of Assets                            1.40   $400.00       $560.00
                           Various emails and discussion on destruction of papers with David
MTC            5/3/2018    Neu                                                                      Investigation                             1.10 $350.00          $385.00
MTC            5/4/2018    Court hearing on die sale and conversion to Chapter 7                    Court Hearing                             1.50 $400.00          $600.00
MTC            5/6/2018    Drafted outline for topics to be discussed with US Trustee office        Investigation - FBI/US Trustee Office     6.00 $400.00        $2,400.00
                           Discussion with Mike Gearin on AboutAg / mis-leading and NWTM
MTC            5/7/2018    for repayment of expenses                                                Litigation Support                        0.70 $400.00         $280.00
                           Issues with auction and Dayton lease… agreement to extend with
MTC            5/7/2018    Hoffs one more months                                                    Operations                                1.10 $400.00         $440.00
MTC            5/7/2018    Followed up with Wisconsin landlord on one month lease extension         Operations                                0.50 $400.00         $200.00
                           Sale of Medallic older dies back on, discussed packing and staff
MTC            5/7/2018    utilization by Medalcraft                                                Sale of Assets                            0.50 $400.00         $200.00
                           Discussion with Gearin on open items and disposal of papers, auction
MTC            5/8/2018    and CCG reimbursement                                                    Close of Company                          0.80   $400.00       $320.00
MTC            5/8/2018    Staff meeting on closing check list.. Paul, Edgar, Annette, Jody         Close of Company                          1.20   $400.00       $480.00
MTC            5/8/2018    Assisted Jessica on Betty Cary analysis                                  Inventory                                 0.80   $400.00       $320.00
MTC            5/8/2018    Pulled certain exhibits for discussion with US Trustee office            Investigation - FBI/US Trustee Office     1.10   $400.00       $440.00
                           Discussion with various people on die issues and follow up with Jerry
MTC            5/8/2018    on taking all NWTM dies                                                  Sale of Assets                            0.80   $400.00       $320.00
MTC            5/9/2018    Support for Bill Attala admin claim                                      Claims                                    0.60   $400.00       $240.00
MTC            5/9/2018    Follow on truck titles for auction                                       Sale of Assets                            0.40   $400.00       $160.00
MTC            5/10/2018   Discussion with Jody on major adjustment and related accounting          Accounting                                0.80   $400.00       $320.00
MTC            5/10/2018   Review of documents and approved for court filing                        Bankruptcy Admin                          0.60   $400.00       $240.00
MTC            5/10/2018   Court Call on procedures for NWTM dies                                   Sale of Assets                            0.80   $400.00       $320.00
                           Follow up with David Neu on Bill Attala admin claim and related
MTC            5/11/2018   issues                                                                   Claims                                    1.00   $400.00       $400.00
MTC            5/11/2018   Follow up on collection of $900k from Medal Craft on sell of dies        Sale of Assets                            0.40   $400.00       $160.00
MTC            5/14/2018   Close down conference call / action items                                Close of Company                          0.70   $400.00       $280.00
MTC            5/14/2018   MOR, significant events, additional wording on major adjustmetns         MOR's                                     0.80   $400.00       $320.00
MTC            5/14/2018   Summary of action items for K&L and status call with Mike                Sale of Assets                            1.10   $400.00       $440.00
                           Follow up on Parish letter distributed to all stakeholder and asked
MTC            5/15/2018   them to comment                                                          Bankruptcy Admin                          0.80 $400.00         $320.00

                                                                                                                                                                      A - 36
Professional      Date                                   Description                                                       Class             Hours     Rate     Amount
                           ARM -- worked with Brian Peterson of K&L related to documents
MTC            5/15/2018   required for litigation                                                   Litigation Support                        1.10 $400.00         $440.00
MTC            5/17/2018   Follow up with Edgar on equipment to be auctioned                         Sale of Assets                            0.80 $400.00         $320.00
MTC            5/17/2018   Signed dies sales agreement and wire instructions                         Sale of Assets                            0.80 $400.00         $320.00
                           Discussion with with David on court hearing and trial date for
MTC            5/18/2018   balance of issues                                                         Court Hearing                             0.80   $400.00       $320.00
MTC            5/18/2018   Approved use of staff at fully burdened rates                             Sale of Assets                            0.40   $400.00       $160.00
MTC            5/21/2018   Made list of items from Oct 6 hearing requested                           Bankruptcy Admin                          0.70   $400.00       $280.00
MTC            5/21/2018   Weekly call on close down procedures and status                           Close of Company                          1.10   $400.00       $440.00
                           Follow up with Paul on action items for this week and staff time
MTC            5/21/2018   needs to be fully burdened to be correct                                  Sale of Assets                            0.60 $400.00         $240.00
MTC            5/22/2018   Follow up with Jody on correct bond amount for May MOR                    Bankruptcy Admin                          0.30 $400.00         $120.00
MTC            5/22/2018   Advised Jody to pay Bill's expenses per court ruling                      Claims                                    0.40 $400.00         $160.00
                           Review of MOR and adjustment approved April MOR significant
MTC            5/22/2018   events                                                                    MOR's                                     0.80   $400.00        $320.00
MTC            5/22/2018   Discussion with David on dies and publication                             Sale of Assets                            0.50   $400.00        $200.00
MTC            5/22/2018   Discussion with Paul on die removal prcess this week and dies             Sale of Assets                            1.10   $400.00        $440.00
MTC            5/22/2018   Review of die tracking spreadsheet status                                 Sale of Assets                            0.30   $400.00        $120.00
MTC            5/22/2018   Follow up on action items to be added to auction                          Sale of Assets                            0.40   $400.00        $160.00
MTC            5/22/2018   Follow up with David on Parish letter to the court                        Investigation                             0.70   $350.00        $245.00
MTC            5/22/2018   Follow up with FBI on Ross Office documents and disposition               Investigation - FBI/US Trustee Office     0.50   $350.00        $175.00
MTC            5/23/2018   Drafted memo on Trustee vs CCG time                                       Bankruptcy Admin                          0.80   $400.00        $320.00
MTC            5/23/2018   Email on do we file an appeal to Diane position                           Investigation - Diane/Ross                0.30   $400.00        $120.00
MTC            5/23/2018   Prep for meeting with US Trustee Office                                   Investigation - FBI/US Trustee Office     4.00   $400.00      $1,600.00
MTC            5/23/2018   Prep for ARM trial                                                        Litigation Support                        2.00   $400.00        $800.00
MTC            5/23/2018   Agreement to sale dies for $300 to certin customers                       Sale of Assets                            0.30   $400.00        $120.00
MTC            5/28/2018   Prep for trial on ARM                                                     Litigation Support                        0.80   $400.00        $320.00
MTC            5/29/2018   ARM Trial                                                                 Court Hearing                             3.30   $400.00      $1,320.00
MTC            5/29/2018   Meeting with Brian to review direct and possible cross                    Litigation Support                        0.80   $400.00        $320.00
                           Discussion with Paul and then Mike on AR15 and how best to
MTC            5/29/2018   liquidated                                                                Sale of Assets                            0.40   $400.00       $160.00
MTC            5/30/2018   Approved expenses to be paid                                              Accounting                                0.50   $400.00       $200.00
MTC            5/30/2018   Close down staffing meeting and issues                                    Close of Company                          1.00   $400.00       $400.00
MTC            5/30/2018   Updated action items to close the case                                    Close of Company                          0.60   $400.00       $240.00
MTC            5/30/2018   Follow up with David and team on die customer processing                  Sale of Assets                            1.10   $400.00       $440.00
MTC            5/30/2018   Die issues for customer with China dies and our plan                      Sale of Assets                            0.50   $400.00       $200.00
MTC            5/31/2018   Discussion with Mike G on Paul contract and related terms                 Operations                                0.70   $400.00       $280.00

MTC            5/31/2018   Meeting with Paul on contract services going forward and open issues      Operations                                2.50 $400.00        $1,000.00
MTC            5/31/2018   Die issues follow up on customer issues / conference call                 Sale of Assets                            0.70 $400.00          $280.00
                           Follow up with possible buyer for Wisconsin assets and pass codes
MTC            5/31/2018   for equipment                                                             Sale of Assets                            0.50 $400.00         $200.00
                           Die ownership issues / follow up with Jenifer realted to customer
MTC            5/31/2018   issues                                                                    Sale of Assets                            1.10 $400.00         $440.00
                           Review of time and preparation of binder for US Trustee Office on
MTC            6/1/2018    information requested                                                     Bankruptcy Admin                          2.70   $400.00      $1,080.00
MTC            6/1/2018    Discussion with Mark Northrup on tax issues for customers                 Bankruptcy Admin                          0.40   $400.00        $160.00
MTC            6/1/2018    Discussion with Mark Northrup on US Trustee office questions              Bankruptcy Admin                          0.40   $400.00        $160.00
MTC            6/1/2018    Oral court ruling on ARM equipment matter                                 Court Hearing                             0.70   $400.00        $280.00
MTC            6/1/2018    MOR review and finalization                                               MOR's                                     0.40   $400.00        $160.00
MTC            6/1/2018    Follow up with Hoffs on items to be retained and not auctioned off        Sale of Assets                            1.10   $400.00        $440.00
MTC            6/1/2018    Die issues follow up on customer issues / conference call                 Sale of Assets                            0.80   $400.00        $320.00
                           Issue with Blue vs Green rimmer and which one was purchased,
MTC            6/1/2018    researched and advised                                                    Sale of Assets                            0.90 $400.00          $360.00
MTC            6/1/2018    Discussion with Mike and Venice on assets not part of the auction         Sale of Assets                            2.80 $400.00        $1,120.00
MTC            6/1/2018    Email to Bob Hoff on items excluded from the auction                      Sale of Assets                            0.40 $400.00          $160.00
                           Review of cash flow from now through August for approval with the
MTC            6/4/2018    Hoffs and the court                                                       Cash Flow                                 1.10 $400.00         $440.00
MTC            6/4/2018    Follow up with Mike on payment of Bill Atalla on fees                     Claims                                    0.20 $400.00          $80.00
MTC            6/4/2018    Conference call on closing of plant and checklist of closing issues       Close of Company                          1.10 $400.00         $440.00
                           Environmental issues, oil in the equipment needs to be drained.
MTC            6/4/2018    Retained staff to start draining oil from all equipment                   Close of Company                          0.80 $400.00         $320.00
                           PII / sending Paul to Dayton to ensure all PII is off the computers
MTC            6/4/2018    being sold                                                                Sale of Assets                            0.60 $400.00         $240.00
MTC            6/4/2018    Discussed motions to be filed and auction issues                          Sale of Assets                            0.60 $400.00         $240.00
MTC            6/4/2018    Follow up on notice to customer and correcting wording in press           Sale of Assets                            0.40 $400.00         $160.00
                           Cash flow through August, discussed with Mike G for distribution to
MTC            6/5/2018    Hoffs and the court                                                       Cash Flow                                 1.10 $400.00         $440.00
                           Discussion with Industrial Assets on lease issues and oil in the
MTC            6/5/2018    machines                                                                  Sale of Assets                            0.20 $400.00          $80.00
                           Ownership of certain equipment items identified by Ross Hansen,
MTC            6/5/2018    made scheduled and followed up                                            Sale of Assets                            1.20 $400.00         $480.00
MTC            6/6/2018    WARN act documentation and review                                         Claims                                    0.50 $400.00         $200.00
MTC            6/6/2018    Resolution of die issues based upon referrals from Jenifer                Sale of Assets                            0.50 $400.00         $200.00
                           Ownership of certain equipment items identified by Ross Hansen,
MTC            6/6/2018    review exhibit A and wording and matched items to Ross list               Sale of Assets                            1.40 $400.00         $560.00
                           Identified one item that should be pulled from the auction due to prior
MTC            6/6/2018    agreement with Ross Hansen                                                Sale of Assets                            0.80 $400.00         $320.00
MTC            6/7/2018    Follow up on closing issues                                               Close of Company                          1.20 $400.00         $480.00
MTC            6/7/2018    Net proceeds from auction and impact on Parish                            Sale of Assets                            0.50 $400.00         $200.00
                                                                                                                                                                         A - 37
Professional     Date                                  Description                                                   Class             Hours   Rate       Amount
MTC          6/7/2018    Sale of dies and issue with ability to remove timely                  Sale of Assets                            1.20 $400.00         $480.00
                         Updated cash budget for time period through August and closing of
MTC          6/8/2018    the operations                                                        Cash Flow                                 1.10   $400.00       $440.00
MTC          6/8/2018    Follow up on die issues                                               Sale of Assets                            1.20   $400.00       $480.00
MTC          6/11/2018   Bill Atalla discovery request                                         Claims                                    0.70   $400.00       $280.00
MTC          6/11/2018   Close down status call with staff including auction related issues    Close of Company                          1.10   $400.00       $440.00
                         Discussion with Paul in regards to email and replacement of toilets
MTC          6/11/2018   with new toilets                                                      Close of Company                          0.60   $400.00       $240.00
MTC          6/11/2018   Disposal of surplus scrap, overall offer and is it ordinary course    Operations                                0.80   $400.00       $320.00
MTC          6/11/2018   Follow up with K&L on severance for Edgar                             Operations                                0.70   $400.00       $280.00
MTC          6/11/2018   Follow up with David on die issue and overall time line               Sale of Assets                            0.40   $400.00       $160.00
MTC          6/11/2018   Followed up on missing car titles                                     Sale of Assets                            0.20   $400.00        $80.00
MTC          6/11/2018   Sale of surplus bullet package material                               Sale of Assets                            0.60   $400.00       $240.00
MTC          6/12/2018   WARN act and issues with Jay Kornfield as a mediator                  Claims                                    0.50   $400.00       $200.00
MTC          6/12/2018   Various issues with die owners and settlement                         Sale of Assets                            1.10   $400.00       $440.00
MTC          6/12/2018   Bradly Cohen approval to liquidate the assets                         Sale of Assets                            0.60   $400.00       $240.00
MTC          6/12/2018   Discussion with FBI on certain documents                              Investigation - FBI/US Trustee Office     0.70   $350.00       $245.00
MTC          6/13/2018   Court hearing on paper disposal and Ross personal items               Court Hearing                             1.50   $400.00       $600.00
MTC          6/13/2018   Wire instructions for scrap sale and approval to go forward           Operations                                0.30   $400.00       $120.00
                         Review of document filed on criminal case related to document
MTC          6/13/2018   destruction                                                           Investigation                             0.50 $350.00         $175.00
MTC          6/14/2018   Various emails and follow up on the J Meel email on my bond           Bankruptcy Admin                          0.90 $400.00         $360.00
                         Discussion with Martin and Roy of US Trustee office on surety bond
MTC          6/14/2018   claim                                                                 Bankruptcy Admin                          0.50 $400.00         $200.00
MTC          6/14/2018   Follow up on dies issues and resolution with customers                Sale of Assets                            0.80 $400.00         $320.00
MTC          6/14/2018   Follow up on the liquidation of the Sheriff seized inventory          Sale of Assets                            0.70 $400.00         $280.00
                         Resolution of Computer / was it part of the lot and was the data
MTC          6/14/2018   scraped off the computer                                              Sale of Assets                            1.10   $400.00       $440.00
MTC          6/14/2018   Issue with Surety Bond Claim and follow up with agent                 Investigation                             0.80   $350.00       $280.00
MTC          6/15/2018   Discussion with insurance bonding company on possible claim           Bankruptcy Admin                          0.80   $400.00       $320.00
MTC          6/15/2018   Issue with lot 326 and if the computer was part of the purchase       Sale of Assets                            0.60   $400.00       $240.00
MTC          6/18/2018   Closing company weekly meeting on status                              Close of Company                          0.70   $400.00       $280.00
MTC          6/18/2018   Follow up on boxes and pre and post 2009 boxes                        Close of Company                          0.50   $400.00       $200.00

MTC          6/18/2018   Follow up on cost of moving boxes and hot site for computer systems   Close of Company                          1.10   $400.00       $440.00
MTC          6/18/2018   Criminal Court hearing on resolution of boxes                         Court Hearing                             1.30   $400.00       $520.00
MTC          6/18/2018   Follow up on wording of communications with dies customers            Sale of Assets                            0.60   $400.00       $240.00
MTC          6/19/2018   Discovery information for Bill Atalla litigation                      Claims                                    1.10   $400.00       $440.00
MTC          6/19/2018   Signed documents related to die sales and notarized                   Sale of Assets                            0.80   $400.00       $320.00
                         Follow up on dies issues and what was communicated to the die
MTC          6/19/2018   customers                                                             Sale of Assets                            2.70   $400.00      $1,080.00
MTC          6/19/2018   Follow up on scale and sale of scale                                  Sale of Assets                            0.60   $400.00        $240.00
MTC          6/20/2018   Discussion with Betty Cary on her claim and the dies                  Claims                                    0.60   $400.00        $240.00
MTC          6/21/2018   Addressed access for Ross and his attorneys to the building           Claims                                    1.10   $400.00        $440.00
                         Review of WARN act mediation brief information and discussion
MTC          6/21/2018   with Brian                                                            Claims                                    1.10 $400.00         $440.00
MTC          6/21/2018   Die issues and ownership follow up on shipped and sold                Sale of Assets                            1.50 $400.00         $600.00
MTC          6/21/2018   Follow up on die issues                                               Sale of Assets                            1.50 $400.00         $600.00
                         Review of objection to case management and request for mental
MTC          6/22/2018   evaluation                                                            Bankruptcy Admin                          0.50 $400.00         $200.00
MTC          6/22/2018   Requested Baker to send Betty Cary dies to my office in Seattle       Claims                                    0.50 $400.00         $200.00
                         Discussion with David Neu that we will honor all request until the
MTC          6/22/2018   next court date                                                       Claims                                    0.50   $400.00       $200.00
MTC          6/22/2018   Bill Atalla discovery and soft copies of emails                       Claims                                    0.50   $400.00       $200.00
MTC          6/22/2018   Addressed records retained and possible shipment to Iron Mountain     Close of Company                          1.20   $400.00       $480.00
MTC          6/22/2018   Follow up on die issues                                               Sale of Assets                            2.00   $400.00       $800.00
MTC          6/22/2018   Addressed dies held by MedalCraft and need to be returned             Sale of Assets                            0.30   $400.00       $120.00
MTC          6/22/2018   Follow up with IA on large scale and sale and other clean up issues   Sale of Assets                            0.70   $400.00       $280.00
                         Conference call on status of close down, documents, FBI and Ross
                         Attorney Tour and shipment of boxes. Also discussed the Servers and
MTC          6/26/2018   need to resolve soft data issues                                      Close of Company                          1.10 $400.00         $440.00
                         Addressed die issue with US Forestry department and agreed to
MTC          6/26/2018   settlement                                                            Sale of Assets                            0.50 $400.00         $200.00
MTC          6/27/2018   Follow upon return of checks and wording for amounts                  Operations                                0.40 $400.00         $160.00
                         Discussion with Mike G and Brian and Jessica on WARN calculation
MTC          6/28/2018   and settlement                                                        Claims                                    1.50 $400.00         $600.00
MTC          6/28/2018   Discussion with David on settlement with Bill Atalla                  Claims                                    0.60 $400.00         $240.00
                         Discussion with David on record issue and payment of some of the
MTC          6/28/2018   shipping fees                                                         Sale of Assets                            0.70   $400.00       $280.00
MTC          6/29/2018   Review of Bill's attorney on objection to retention bonus for Edgar   Claims                                    0.70   $400.00       $280.00
MTC          6/29/2018   Various emails and calls on dies status                               Sale of Assets                            0.90   $400.00       $360.00
MTC          7/2/2018    Discussion with Mike G on Hansen and Cohen and related issues         Claims                                    0.50   $400.00       $200.00
MTC          7/2/2018    Follow up with Mark Northrup on release of older records to Ross      Claims                                    0.20   $400.00        $80.00
MTC          7/2/2018    Status call on closing down action items and document retention       Close of Company                          0.80   $400.00       $320.00
                         Status call with David Neu on dies and on FBI / Ross attorney on
MTC          7/2/2018    documents and on computer systems                                     Close of Company                          0.40   $400.00       $160.00
MTC          7/2/2018    Follow up with Edgar on retention bonus                               Operations                                0.30   $400.00       $120.00
MTC          7/2/2018    Discussion with Mike on sale of NWTM dies to Metalcraft               Sale of Assets                            0.50   $400.00       $200.00
MTC          7/3/2018    Follow up on workman's comp / termination and new policy              Accounting                                0.50   $400.00       $200.00
MTC          7/3/2018    Discussion with David Neu on possible settlement with Bill Attala     Claims                                    0.50   $400.00       $200.00
                                                                                                                                                                 A - 38
Professional       Date                                 Description                                                       Class   Hours     Rate     Amount
MTC            7/3/2018    Pulled together information for Bill's depo                             Claims                           0.30   $400.00       $120.00
MTC            7/3/2018    More information and emails related to settlement with Bill Attala      Claims                           0.60   $400.00       $240.00
MTC            7/3/2018    Reviewed Diana BAP appeal                                               Court Hearing                    0.60   $400.00       $240.00
MTC            7/3/2018    Updated liquidation analysis and recovery % less than 30%               Liquidation Analysis             1.40   $400.00       $560.00
MTC            7/3/2018    Follow up on die customer issues                                        Sale of Assets                   0.40   $400.00       $160.00

MTC            7/3/2018    Boy Scouts of America / still have not picked up items / followed up    Sale of Assets                   0.30 $400.00         $120.00
                           Follow up on 363 sale deposits held by K&L and need to get them
MTC            7/3/2018    back in bank account                                                    Sale of Assets                   0.40   $400.00        $160.00
MTC            7/3/2018    Sale of NWTM dies to Jerry at Metalcraft                                Sale of Assets                   0.80   $400.00        $320.00
MTC            7/5/2018    Discussion with Brian on WARN act settlement                            Claims                           0.50   $400.00        $200.00
MTC            7/5/2018    Discussion with David on Bill claims                                    Claims                           0.50   $400.00        $200.00
MTC            7/6/2018    Follow up with Edgar on status of close down                            Close of Company                 0.80   $400.00        $320.00
MTC            7/6/2018    Court hearing on sale of assets, Edgar and Die issue                    Court Hearing                    3.40   $400.00      $1,360.00
MTC            7/6/2018    Follow up with Paul on pulling all of Jenifer's emails for the judge    Court Hearing                    2.10   $400.00        $840.00
MTC            7/6/2018    Follow up with Edgar on status of dies                                  Sale of Assets                   1.10   $400.00        $440.00
MTC            7/9/2018    Review of Mediation Brief for WARN act                                  Claims                           1.20   $400.00        $480.00
MTC            7/9/2018    Discussion with Edgar on HR records and related                         Claims                           0.40   $400.00        $160.00
MTC            7/9/2018    Weekly status call on close down check list and action items            Close of Company                 1.10   $400.00        $440.00
                           Follow up status call with clean up of building and wash down vs
MTC            7/9/2018    blow down                                                               Close of Company                 0.30   $400.00       $120.00
MTC            7/10/2018   Discussion with Mike on WARN act and possible settlement terms          Claims                           0.50   $400.00       $200.00
MTC            7/10/2018   Follow up with Mike and then Edgar on building repairs                  Close of Company                 0.50   $400.00       $200.00
MTC            7/10/2018   Review of Mediation Brief from other side and provide comments          Court Hearing                    1.80   $400.00       $720.00
                           Follow up on Dayton Building Repairs and asked Paul to go down
MTC            7/12/2018   and lock down repairs                                                   Close of Company                 1.10 $400.00         $440.00
                           Follow up with David on show cause information and status of info
MTC            7/13/2018   being pulled                                                            Claims                           1.10 $400.00         $440.00
                           Follow up with Jenifer related to die issue and comments made in
MTC            7/13/2018   court                                                                   Sale of Assets                   0.70   $400.00        $280.00
MTC            7/16/2018   Conference call on status of move out and related issues on dies        Close of Company                 1.10   $400.00        $440.00
MTC            7/16/2018   Follow up calls today with Edgar on closing issues                      Close of Company                 0.70   $400.00        $280.00
MTC            7/17/2018   Discussion with Mike G on Hoff lease and repair items                   Close of Company                 0.30   $400.00        $120.00
MTC            7/17/2018   Meeting with Paul in the office on Email for show cause                 Court Hearing                    2.50   $400.00      $1,000.00
MTC            7/17/2018   Discussion with David Neu on show cause                                 Court Hearing                    0.30   $400.00        $120.00
MTC            7/17/2018   Review of email on show cause                                           Court Hearing                    0.80   $400.00        $320.00
                           Various phone call related to Ross being at the operations and what
MTC            7/19/2018   action to take                                                          Claims                           1.40   $400.00        $560.00
MTC            7/20/2018   Discussion with Edgar on status of clean up and die issue               Close of Company                 0.50   $400.00        $200.00
MTC            7/23/2018   Discussion with David on Bill claim settlement                          Claims                           0.40   $400.00        $160.00
MTC            7/23/2018   Close of company status update                                          Close of Company                 1.10   $400.00        $440.00
MTC            7/23/2018   Prep for mediation tomorrow                                             Court Hearing                    0.80   $400.00        $320.00
MTC            7/23/2018   Follow up with Jerry of Metalcraft on purchase of dies                  Sale of Assets                   0.80   $400.00        $320.00
MTC            7/24/2018   Various calls and discussion with David on Bill claim settlement        Claims                           0.80   $400.00        $320.00
MTC            7/24/2018   Mediation with WARN Act attorney on settlement terms                    Claims                          12.00   $400.00      $4,800.00
MTC            7/24/2018   Follow up email with the Hoff's who cancelled the call today            Close of Company                 0.50   $400.00        $200.00
MTC            7/24/2018   Follow up with Jerry of Metalcraft on purchase of dies                  Sale of Assets                   0.40   $400.00        $160.00
MTC            7/25/2018   Reviewed WARN act calculation prepared by Jessica                       Claims                           1.10   $400.00        $440.00
MTC            7/25/2018   Issue with bids for lease cure costs, discussion with Mike and Paul     Close of Company                 0.70   $400.00        $280.00
MTC            7/25/2018   Discussion with Paul on soft data and FBI not wanting to pay cost       Close of Company                 0.80   $400.00        $320.00
                           Follow up on repair status and discussed extension of one month to
MTC            7/27/2018   ensure all cure items are completed                                     Close of Company                 0.80   $400.00        $320.00
MTC            7/27/2018   Prep for hearing on show cause                                          Court Hearing                    1.10   $400.00        $440.00
MTC            7/27/2018   Hearing on show cause                                                   Court Hearing                    2.80   $400.00      $1,120.00
MTC            7/30/2018   Meeting with staff on status of close down and progress                 Close of Company                 1.60   $400.00        $640.00
MTC            7/30/2018   Review lease terms and conditions                                       Close of Company                 1.10   $400.00        $440.00
MTC            7/30/2018   Meeting with Hoff's                                                     Close of Company                 4.00   $400.00      $1,600.00
MTC            7/30/2018   Travel to Dayton from Seattle                                           Travel                           3.50   $200.00        $700.00
MTC            7/31/2018   Meeting with Hoff's to review building status                           Close of Company                 5.00   $400.00      $2,000.00
MTC            7/31/2018   Meeting with Staff on action items and staffing                         Close of Company                 1.80   $400.00        $720.00
MTC            7/31/2018   Travel back to Seattle from Dayton                                      Travel                           4.00   $200.00        $800.00
MTC            8/7/2018    Reviewed and approved settlement information                            Claims                           0.60   $400.00        $240.00
                           Discussion with Wisconsin landlord on lease termination and filing of
MTC            8/7/2018    proof of claims                                                         Claims                           0.60   $400.00       $240.00
MTC            8/7/2018    Worked with Brian on number of employees in WARN calculation            Claims                           0.90   $400.00       $360.00
MTC            8/7/2018    Review of Diane appeal                                                  Investigation - Diane/Ross       0.70   $400.00       $280.00
MTC            8/8/2018    Prep for status call with Hoff's                                        Claims                           1.40   $400.00       $560.00
MTC            8/8/2018    Discussion with Paul on status of liquidation of remaining silver       Close of Company                 0.50   $400.00       $200.00
                           Drafted notes from call and agreed to go down next week to meet to
MTC            8/8/2018    resolve as much as possible                                             Close of Company                 0.80 $400.00         $320.00
                           Call with Connie on status and cure items and close of the plant /
MTC            8/8/2018    admin items                                                             Close of Company                 1.10 $400.00         $440.00
MTC            8/9/2018    Discussed and locked in flight to Reno next week                        Bankruptcy Admin                 0.50 $400.00         $200.00
                           Discussion with Mike on Dayton Lease status and my discussions
MTC            8/9/2018    with the Hoff's                                                         Claims                           0.50 $400.00         $200.00
MTC            8/9/2018    Review and approval of Bill Attala agreement and approval of wire       Claims                           0.50 $400.00         $200.00
                           WARN act, follow up on 100 employee addresses and reviewed filing
MTC            8/9/2018    with Brian                                                              Claims                           0.80 $400.00         $320.00
                           Discussion with Connie, on schedule and staffing issues related to
MTC            8/9/2018    moving                                                                  Close of Company                 0.80 $400.00         $320.00
                                                                                                                                                            A - 39
Professional      Date                                   Description                                                    Class   Hours     Rate     Amount
                           Issue with renting equipment to clean floors need credit card…
MTC            8/9/2018    explored options and resolved use of NWTM Credit Card.                    Close of Company             1.20   $400.00       $480.00
MTC            8/9/2018    Resolution of carpet stripping equipment solution                         Close of Company             2.30   $400.00       $920.00
MTC            8/10/2018   Follow up on contract labor payments / detail time and billings           Accounting                   0.40   $400.00       $160.00
MTC            8/13/2018   Follow up on checks for laborers in Dayton                                Accounting                   0.50   $400.00       $200.00
MTC            8/13/2018   Follow up on bond and possible need to increase                           Bankruptcy Admin             0.30   $400.00       $120.00
MTC            8/13/2018   Revised flight to meet Connie needs to get painters going                 Bankruptcy Admin             0.30   $400.00       $120.00
MTC            8/13/2018   Drafted summary of where we are at on cure cost to date                   Claims                       0.90   $400.00       $360.00
                           Reviewed MOR and liabilities / estimated settlements before admin
MTC            8/13/2018   costs                                                                     MOR's                        1.10 $400.00         $440.00
MTC            8/13/2018   Flight from Seattle to Reno and drive to Dayton                           Travel                       4.50 $200.00         $900.00
                           Drafted summary of check list with Connie and cleaned up
MTC            8/14/2018   assumptions and sent to Connie                                            Claims                       1.80 $400.00         $720.00
                           Meeting with Connie and toured whole building room by room
MTC            8/14/2018   making checklist                                                          Claims                       2.50   $400.00      $1,000.00
MTC            8/14/2018   Transferred control of vault to Connie including combination              Close of Company             0.50   $400.00        $200.00
MTC            8/14/2018   Reviewed equipment to remove carpet and worked machine myself             Close of Company             0.50   $400.00        $200.00
MTC            8/14/2018   Addressed issues between staff and Connie Hoff                            Close of Company             0.90   $400.00        $360.00
MTC            8/14/2018   Meeting with Jenifer on close down issues                                 Close of Company             1.00   $400.00        $400.00
MTC            8/14/2018   Toured vault with Edgar and resolved open items                           Close of Company             1.10   $400.00        $440.00
                           Work with staff on retaining an additional 4 people to push to get
MTC            8/14/2018   done                                                                      Close of Company             1.10   $400.00       $440.00
MTC            8/14/2018   Cleaned up glue grindings                                                 Close of Company             1.40   $400.00       $560.00
MTC            8/14/2018   Working with staff on check list                                          Close of Company             2.00   $400.00       $800.00
MTC            8/14/2018   Reviewed AboutAG filing with the court                                    Investigation                0.40   $400.00       $160.00
                           Updated cash flow budget through December 31, 2018 and review
MTC            8/15/2018   with Jody                                                                 Cash Flow                    0.80   $400.00        $320.00
MTC            8/15/2018   Drafted WARN act allocation schedule                                      Claims                       0.70   $400.00        $280.00
MTC            8/15/2018   Discussion with Mike Gearin on global settlement terms                    Claims                       0.80   $400.00        $320.00
MTC            8/15/2018   Updated waterfall based upon possible settlement with Hoff's              Claims                       1.60   $400.00        $640.00
MTC            8/15/2018   Meeting with Connie on possible global settlement terms                   Claims                       2.80   $400.00      $1,120.00
                           Worked on hands and knees to remove wax from the die storage area
MTC            8/15/2018   floor                                                                     Close of Company             0.60   $400.00        $240.00
MTC            8/15/2018   Worked with staff on check list                                           Close of Company             1.50   $400.00        $600.00
MTC            8/15/2018   Flight from Reno to Seattle and then to office                            Travel                       4.50   $200.00        $900.00
MTC            8/16/2018   Discussion with Mike on cure and end of lease schedule                    Claims                       0.80   $400.00        $320.00
MTC            8/16/2018   Discussion with Mike on Hoff issues and settlement                        Claims                       0.80   $400.00        $320.00
MTC            8/16/2018   Follow up with Edgar on status                                            Close of Company             0.60   $400.00        $240.00
MTC            8/17/2018   Updated cure and end of lease listing and distributed                     Claims                       1.10   $400.00        $440.00
MTC            8/17/2018   Meeting at K&L office with Mike G on cure and end of lease items          Claims                       3.60   $400.00      $1,440.00
MTC            8/17/2018   Follow up / changes based upon meeting and distributed to Hoff's          Close of Company             0.80   $400.00        $320.00
                           Morning call from Connie and discussion on settlement and possible
MTC            8/18/2018   amounts and followed up with Mike                                         Claims                       1.40   $400.00       $560.00
MTC            8/20/2018   Follow up with Mike G on cure and end of lease items                      Claims                       0.80   $400.00       $320.00
MTC            8/20/2018   Followed up on payment of carpet bid amount / wire                        Claims                       1.10   $400.00       $440.00
MTC            8/20/2018   Pulled together information for Mike on larger cure items                 Claims                       1.40   $400.00       $560.00
MTC            8/20/2018   Follow up with Hoff's on repair items                                     Claims                       2.00   $400.00       $800.00
MTC            8/21/2018   Updated cash flow budget for filing with the court                        Cash Flow                    0.40   $400.00       $160.00
MTC            8/21/2018   Made wire for carpet purchase and delivery by Sept 10                     Close of Company             0.80   $400.00       $320.00
MTC            8/22/2018   Revised budget for court on expenditures                                  Cash Flow                    1.80   $400.00       $720.00
                           Call with Mike on status of repairs and open issues and settlement
MTC            8/22/2018   with Hoff's                                                               Claims                       1.20 $400.00         $480.00
MTC            8/22/2018   Worked on 20 day before BK filing product creditors                       Claims                       1.40 $400.00         $560.00
                           Discussion with David Neu on missing dies and working with
MTC            8/23/2018   Metalcraft to find                                                        Sale of Assets               0.50 $400.00          $200.00
MTC            8/24/2018   Court hearing on admin bar date / attended but had to leave early         Court Hearing                1.80 $400.00          $720.00
MTC            8/26/2018   Discussion with Connie on settlement options                              Claims                       4.50 $400.00        $1,800.00
                           Updated cash flow budget to delete lease payment, put in settlement
MTC            8/27/2018   and cut out staffing                                                      Cash Flow                    0.60 $400.00         $240.00
                           Review of settlement agreement and discussed with Mike including
MTC            8/27/2018   change for server                                                         Claims                       0.80 $400.00         $320.00
                           Other settlement issues with Connie, labor, tank outside,
MTC            8/27/2018   responsibilities                                                          Claims                       3.90   $400.00      $1,560.00
MTC            8/27/2018   Follow up with Airgas on removal of gas and tank                          Close of Company             0.50   $400.00        $200.00
MTC            8/27/2018   Discussion with Edgar on chemicals / status of removal                    Close of Company             0.50   $400.00        $200.00
MTC            8/28/2018   Review of Al's changes and comments                                       Bankruptcy Admin             0.50   $400.00        $200.00
MTC            8/28/2018   Follow up with Airgas on removal date and time                            Close of Company             0.60   $400.00        $240.00
                           Call with Mike and searched for and identified EPA firm to complete
MTC            8/28/2018   a phase 1                                                                 Close of Company             0.70 $400.00         $280.00
MTC            8/28/2018   Follow up with Connie on chemicals                                        Close of Company             0.80 $400.00         $320.00
                           Discussion with Mike and Edgar on status of chemicals and contract
MTC            8/28/2018   terms                                                                     Close of Company             0.80 $400.00         $320.00
                           Various calls today on Server, to leave, to retain and how to get court
MTC            8/28/2018   approval                                                                  Close of Company             1.40 $400.00         $560.00
                           Discussion with Jody and with Edgar / missing cash from Federal
MTC            8/29/2018   Express package                                                           Accounting                   0.80   $400.00       $320.00
MTC            8/29/2018   Follow up with Mike on remaining issues related to settlement             Claims                       0.40   $400.00       $160.00
MTC            8/29/2018   Follow up with Edgar and with Mike on chemicals                           Close of Company             0.50   $400.00       $200.00
MTC            8/29/2018   Change again on the server / now leaving                                  Close of Company             0.50   $400.00       $200.00
MTC            8/29/2018   Follow up with David and FBI on silver in the file cabinet                Close of Company             0.70   $400.00       $280.00
                                                                                                                                                            A - 40
Professional      Date                                   Description                                                 Class             Hours     Rate       Amount
                           Various calls and emails related to removal of chemicals and actual
MTC            8/30/2018   date we will be out of the building                                    Close of Company                       1.70   $400.00           $680.00
MTC            8/31/2018   Review of Hoff settlement declaration and related changes              Claims                                 0.40   $400.00           $160.00
MTC            8/31/2018   Call with Mike on Hoff settlement                                      Claims                                 0.60   $400.00           $240.00
MTC            8/31/2018   Follow up on status of tank and chemical removal                       Close of Company                       0.40   $400.00           $160.00
MTC            8/31/2018   Conference call with Edgar on status of move out / chemicals           Close of Company                       0.60   $400.00           $240.00
MTC            9/4/2018    Update of cash flow and follow up with Hoff's on cash collateral       Cash Flow                              0.60   $400.00           $240.00
MTC            9/5/2018    Hoff settlement agreement reviewed and signed                          Claims                                 2.60   $400.00         $1,040.00
MTC            9/5/2018    Wired the funds to Hoff per the settlement agreement                   Claims                                 0.70   $400.00           $280.00
MTC            9/5/2018    Mike White / follow up on settlement                                   Claims                                 0.30   $400.00           $120.00
MTC            9/5/2018    Various emails and follow up on Chemical Removal                       Close of Company                       2.80   $400.00         $1,120.00
MTC            9/5/2018    Phase 1 talked with EPA firm                                           Close of Company                       0.30   $400.00           $120.00
                           Records for criminal trial / what have we done and who has the
MTC            9/5/2018    records                                                                Investigation                          0.50 $400.00            $200.00
MTC            9/6/2018    Follow up on chemical removal status for Friday                        Close of Company                       0.80 $400.00            $320.00
MTC            9/6/2018    Review of DOJ and Hansen trial documents                               Investigation                          0.50 $400.00            $200.00

MTC            9/7/2018    World pay settlement / follow up on balance due and how to calculate   Accounting                             0.80   $400.00          $320.00
MTC            9/7/2018    Follow up on status of chemical removal                                Close of Company                       0.50   $400.00          $200.00
MTC            9/10/2018   Delay of Phase 1 as chemicals have not been removed                    Close of Company                       0.60   $400.00          $240.00
MTC            9/11/2018   Follow up with Frank White with world pay on return of deposit         Accounting                             0.60   $400.00          $240.00
                           Follow up on chemical removal advised Jenifer to track time and
MTC            9/11/2018   emails associated with the delay                                       Close of Company                       1.20   $400.00          $480.00
MTC            9/11/2018   Phase 1 questions, passed to Paul to follow up with Mark               Close of Company                       0.50   $400.00          $200.00
MTC            9/12/2018   Follow up on chemical removal                                          Close of Company                       0.80   $400.00          $320.00
MTC            9/12/2018   Follow up on Phase 1 and getting Jenifer involved                      Close of Company                       0.80   $400.00          $320.00
MTC            9/13/2018   Change in WARN act settlement to meet requirements of Judge            Claims                                 0.20   $400.00           $80.00
MTC            9/13/2018   Follow up on bar date issues and info needed for missing creditors     Claims                                 0.50   $400.00          $200.00
MTC            9/13/2018   Follow up on chemical removal                                          Close of Company                       0.60   $400.00          $240.00
MTC            9/13/2018   Follow up on missing dies and need to return dies                      Sale of Assets                         1.20   $400.00          $480.00
MTC            9/14/2018   Follow up on chemical removal status for next week                     Close of Company                       0.80   $400.00          $320.00
                           Follow up with David Neu on computer documents and ability to
MTC            9/14/2018   provide to the FBI                                                     Close of Company                       0.80   $400.00          $320.00
MTC            9/18/2018   Various calls on status of chemical removal                            Close of Company                       1.50   $400.00          $600.00
MTC            9/20/2018   Discussion with Jenifer on Phase 1 and her being there                 Close of Company                       0.30   $400.00          $120.00
MTC            9/20/2018   Follow up with David on retention of records for criminal trial        Investigation                          0.80   $400.00          $320.00
                           Follow up on insurance and exactly what is needed given the close of
MTC            9/24/2018   the plant                                                              Accounting                             1.10 $400.00            $440.00
MTC            9/24/2018   Follow up on list of items per Phase 1 inspections                     Close of Company                       0.50 $400.00            $200.00

MTC            9/25/2018   Follow up with David on gag order and not being a agent for the FBI Investigation - FBI/US Trustee Office     1.20 $400.00            $480.00
MTC            9/26/2018   Status of Phase 1 and review questions                              Close of Company                          0.40 $400.00            $160.00
MTC            9/27/2018   Settlement with Mike White                                          Claims                                    0.40 $400.00            $160.00



                                                                                                  Total Professional Fees                                 $1,020,365.00




                                                                                                                                                                     A - 41
Professional   Date   Description                        Class                          Hours   Rate     Amount
                                    Expenses
                                    Travel Airfare                                                          $15,048.53
                                    Travel Meals                                                             $1,540.66
                                    Travel Ground                                                            $2,071.01
                                    Travel Lodging                                                           $2,181.67
                                    Travel Misc                                                                $540.16
                                    Matson Surety - Bond                                                    $10,000.00
                                    Hoff Testimony/Raymond Crook                                             $1,385.60
                                    Denise Crites Photography - Video at Dayton Plant                          $375.00
                                    Kent Move - Garbage Container rental and pick up                         $1,386.40
                                    Utilities and Locks changed Dayton                                         $860.63

                                    Total Expenses                                                        $35,389.66
                                    Less Total Reimbursed                                                ($31,710.30)
                                    Net Total Expenses                                                     $3,679.36

                                    Grand Total                                                        $1,024,044.36

                                    Professional Fees By Category
                                    Operations                                                             $207,245.00
                                    Sale of Assets                                                         $112,880.00
                                    Claims                                                                  $94,960.00
                                    Court Hearing                                                           $94,600.00
                                    Close of Company                                                        $79,880.00
                                    Committee                                                               $73,500.00
                                    Sale of Company                                                         $66,615.00
                                    Plan of Reorganization & Disclosure Statement                           $62,720.00
                                    Cash Flow                                                               $43,920.00
                                    Bankruptcy Admin                                                        $45,210.00
                                    Investigation                                                           $14,805.00
                                    Investigation - FBI/US Trustee Office                                   $14,065.00
                                    Investigation - Diane/Ross                                               $9,170.00
                                    Investigation - Storage Inventory/Vault                                  $4,125.00
                                    Investigation - Discovery                                                  $760.00
                                    Investigation - American Express                                           $360.00
                                    Travel                                                                  $25,640.00
                                    MOR's                                                                   $12,160.00
                                    Medallic                                                                $14,990.00
                                    Accounting                                                               $8,720.00
                                    Liquidation Analysis                                                     $8,160.00
                                    Litigation Support                                                       $7,520.00
                                    DIP                                                                      $7,360.00
                                    Inventory                                                                $6,520.00
                                    Bank Database                                                            $1,920.00
                                    BK Schedule                                                              $1,280.00
                                    Job Costing                                                              $1,280.00



                                    Total Professional Fees                                            $1,020,365.00




                                                                                                                  A - 42
